 

Exhibit 10.3

 

LOAN AGREEMENT

 

$220,000,000 TERM LOAN B FACILITY

 

AND

 

$50,000,000 REVOLVING LOAN FACILITY

 

dated as of December 15, 2004

 

AMONG

 

CARROLS CORPORATION,

as Borrower,

 

BANK OF AMERICA, N.A.,

as Syndications Agent,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

MANUFACTURERS AND TRADERS TRUST

COMPANY AND SUNTRUST BANK,

as Documentation Agents

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender,

 

AND

 

THE OTHER LENDERS NOW OR HEREAFTER

PARTIES HERETO

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.

  

Definitions

   1      1.1   

Certain Defined Terms

   1      1.2   

Miscellaneous

   25

2.

  

Commitments and Loans

   26      2.1   

Loans

   26      2.2   

Letters of Credit

   27      2.3   

Terminations or Reductions of Commitments

   30      2.4   

Commitment Fees

   31      2.5   

Several Obligations

   31      2.6   

Notes

   31      2.7   

Use of Proceeds

   32      2.8   

Incremental Facilities

   32

3.

  

Borrowings, Payments, Prepayments and Interest Options

   32      3.1   

Borrowings

   32      3.2   

Prepayments

   33      3.3   

Interest Options

   34

4.

  

Payments; Pro Rata Treatment; Computations, Etc.

   39      4.1   

Payments

   39      4.2   

Pro Rata Treatment

   40      4.3   

Certain Actions, Notices, Etc.

   41      4.4   

Non-Receipt of Funds by Agent

   42      4.5   

Sharing of Payments, Etc.

   42

5.

  

Conditions Precedent

   43      5.1   

Initial Loans and Letters of Credit

   43      5.2   

All Loans and Letters of Credit

   44

6.

  

Representations and Warranties

   45      6.1   

Organization

   45      6.2   

Financial Statements

   45      6.3   

Enforceable Obligations; Authorization

   45      6.4   

Other Debt

   46      6.5   

Litigation

   46      6.6   

Title

   46      6.7   

Taxes

   46      6.8   

Regulations T, U and X

   46      6.9   

Subsidiaries

   46      6.10   

No Untrue or Misleading Statements

   47      6.11   

ERISA

   47      6.12   

Investment Company Act

   47      6.13   

Public Utility Holding Company Act

   47

 

i



--------------------------------------------------------------------------------

     6.14   

Solvency

   47      6.15   

Fiscal Year

   47      6.16   

Compliance

   47      6.17   

Environmental Matters

   48      6.18   

Certificate of Title Property; Property of Excluded Subsidiaries

   48      6.19   

Collateral Covered

   48      6.20   

Subordinated Indebtedness

   48

7.

  

Affirmative Covenants

   49      7.1   

Taxes, Existence, Regulations, Property, Etc.

   49      7.2   

Financial Statements and Information

   49      7.3   

Financial Tests

   50      7.4   

Inspection

   50      7.5   

Further Assurances

   50      7.6   

Books and Records

   50      7.7   

Insurance

   50      7.8   

Notice of Certain Matters

   51      7.9   

Interest Rate Risk

   51      7.10   

Capital Adequacy

   51      7.11   

ERISA Information and Compliance

   52      7.12   

Additional Security Documents

   53

8.

  

Negative Covenants

   53      8.1   

Borrowed Money Indebtedness

   53      8.2   

Liens

   54      8.3   

Contingent Liabilities

   54      8.4   

Mergers, Consolidations and Dispositions of Assets

   54      8.5   

Redemption, Dividends and Distributions

   55      8.6   

Nature of Business

   55      8.7   

Transactions with Related Parties

   55      8.8   

Loans and Investments

   55      8.9   

Subsidiaries

   55      8.10   

Key Agreements

   55      8.11   

Organizational Documents

   56      8.12   

Certificate of Title Property; Excluded Subsidiaries

   56      8.13   

Unfunded Liabilities

   56      8.14   

Acquisitions of Assets

   56      8.15   

Subordinated Indebtedness

   56      8.16   

Synthetic Repurchases of Equity or Debt

   57

9.

  

Defaults

   57      9.1   

Events of Default

   57      9.2   

Right of Setoff

   60      9.3   

Collateral Account

   60      9.4   

Preservation of Security for Unmatured Reimbursement Obligations

   60      9.5   

Remedies Cumulative

   61

 

ii



--------------------------------------------------------------------------------

10.

  

Agent

   61      10.1   

Appointment, Powers and Immunities

   61      10.2   

Reliance

   62      10.3   

Defaults

   62      10.4   

Material Written Notices

   63      10.5   

Rights as a Lender

   63      10.6   

Indemnification

   63      10.7   

Non-Reliance on Agent and Other Lenders

   63      10.8   

Failure to Act

   64      10.9   

Resignation or Removal of Agent

   64      10.10   

No Partnership

   64      10.11   

Syndication Agent

   65

11.

  

Miscellaneous

   65      11.1   

Waiver

   65      11.2   

Notices

   65      11.3   

Expenses, Etc.

   65      11.4   

Indemnification

   66      11.5   

Amendments, Etc.

   66      11.6   

Successors and Assigns

   67      11.7   

Limitation of Interest

   70      11.8   

Survival

   71      11.9   

Captions

   71      11.10   

Counterparts

   71      11.11   

Governing Law

   71      11.12   

Severability

   71      11.13   

Tax Forms

   71      11.14   

Conflicts Between This Agreement and the Other Loan Documents

   72      11.15   

Jury Waiver

   72      11.16   

Limitation on Charges; Substitute Lenders; Non-Discrimination

   72      11.17   

Amendment and Restatement; Renewal Notes

   72      11.18   

USA Patriot Act

   73

EXHIBITS

          A — Request for Extension of Credit           B — Rate Designation
Notice           C — Term Note B           D — Revolving Note           E —
Assignment and Acceptance           F — Compliance Certificate     

SCHEDULES

          I – Commitments           II – Addresses for Notices           6.7 –
Tax Disclosure     

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is made and entered into as of December 15, 2004 (the
“Effective Date”), by and among CARROLS CORPORATION, a Delaware corporation
(together with its permitted successors, herein called the “Borrower”); each of
the lenders which is or may from time to time become a party hereto
(individually, a “Lender” and, collectively, the “Lenders”), BANK OF AMERICA,
N.A., as Syndications Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, MANUFACTURERS
AND TRADERS TRUST COMPANY AND SUNTRUST BANK, as Documentation Agents, and
JPMORGAN CHASE BANK, N.A. (“Chase”), a national banking association, as agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Agent”).

 

The parties hereto agree as follows:

 

1. Definitions.

 

1.1 Certain Defined Terms.

 

Unless a particular term, word or phrase is otherwise defined or the context
otherwise requires, capitalized terms, words and phrases used herein or in the
Loan Documents (as hereinafter defined) have the following meanings (all
definitions that are defined in this Agreement in the singular have the same
meanings when used in the plural and vice versa):

 

Accounts, Equipment, General Intangibles and Inventory shall have the respective
meanings assigned to them in the Uniform Commercial Code enacted in the State of
New York in force on the Effective Date.

 

Additional Interest means the aggregate of all amounts accrued or paid pursuant
to the Notes or any of the other Loan Documents (other than interest on the
Notes at the Stated Rate) which, under applicable laws, are or may be deemed to
constitute interest on the indebtedness evidenced by the Notes.

 

Additional Collateral shall have the meaning ascribed to such term in Section
7.8 hereof.

 

Additional Collateral Event shall have the meaning ascribed to such term in
Section 7.8 hereof.

 

Adjusted LIBOR means, with respect to each Interest Period applicable to a LIBOR
Borrowing, a rate per annum equal to the quotient, expressed as a percentage, of
(a) LIBOR with respect to such Interest Period divided by (b) 1.0000 minus the
Eurodollar Reserve Requirement in effect on the first day of such Interest
Period.

 

Affiliate means any Person controlling, controlled by or under common control
with any other Person. For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or

 

1



--------------------------------------------------------------------------------

cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise.

 

Agreement means this Loan Agreement, as it may from time to time be amended,
modified, restated or supplemented.

 

Annual Audited Financial Statements means the annual financial statements of a
Person, including all notes thereto, which statements shall include a balance
sheet as of the end of such fiscal year and an income statement and a statement
of cash flows for such fiscal year, all setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP in all material respects, and accompanied by the opinion of
independent certified public accountants of recognized national standing, which
shall state that such financial statements present fairly in all material
respects the financial position of such Person and, if such Person has any
Subsidiaries (other than Non-Recourse Subsidiaries), its consolidated
Subsidiaries (other than Non-Recourse Subsidiaries) as of the date thereof and
the results of its operations for the period covered thereby in conformity with
GAAP. Such statements of Borrower shall be accompanied by a certificate of such
accountants that in making the appropriate audit and/or investigation in
connection with such report and opinion, such accountants did not become aware
of any Default relating to the financial tests set forth in Section 7.3 hereof
or, if in the opinion of such accountants any such Default exists, a description
of the nature and status thereof.

 

Applications means all applications and agreements for Letters of Credit, or
similar instruments or agreements, in Proper Form, now or hereafter executed by
any Person in connection with any Letter of Credit now or hereafter issued or to
be issued under the terms hereof at the request of any Person.

 

Approved Fund means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

Assignment and Acceptance shall have the meaning ascribed to such term in
Section 11.6 hereof.

 

Bankruptcy Code means the United States Bankruptcy Code, as amended, and any
successor statute.

 

Base Rate means for any day a rate per annum equal to the lesser of (a) the
applicable Margin Percentage from time to time in effect plus the greater of (1)
the Prime Rate for that day and (2) the Federal Funds Rate for that day plus ½
of 1% or (b) the Ceiling Rate. If for any reason Agent shall have determined
(which determination shall be conclusive and binding, absent manifest error)
that it is unable to ascertain the Federal Funds Rate for any reason, including,
without limitation, the inability or failure of Agent to obtain sufficient
quotations in accordance with the terms hereof, the Base Rate shall, until the
circumstances giving rise to such

 

2



--------------------------------------------------------------------------------

inability no longer exist, be the lesser of (a) the Prime Rate plus the
applicable Margin Percentage from time to time in effect or (b) the Ceiling
Rate.

 

Base Rate Borrowing means that portion of the principal balance of the Loans at
any time bearing interest at the Base Rate.

 

BKC means Burger King Corporation, a Florida corporation.

 

BKC Consents means, collectively, (i) the Intercreditor Agreement dated as of
February 12, 1999 executed by and among BKC, Borrower, Carrols Holdings and
Agent and (ii) all other Intercreditor Agreements now or hereafter executed by
BKC relating to any of the Mortgaged Properties or Excluded Assets, as the same
may from time to time be amended, modified, supplemented or restated.

 

Borrowed Money Indebtedness means, with respect to any Person, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (iii) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person,
(iv) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding obligations of such Person to creditors
for raw materials, inventory, services and supplies and deferred payments for
services to employees and former employees incurred in the ordinary course of
such Person’s business), (v) all capital lease obligations of such Person, (vi)
all obligations of others secured by any lien on property or assets owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, (vii) Interest Rate Risk Indebtedness of such Person, (viii) all
obligations of such Person in respect of outstanding letters of credit issued
for the account of such Person and (ix) all guarantees of such Person of any of
the foregoing.

 

Business Day means any day other than a day on which commercial banks are
authorized or required to close in New York City, New York or Houston, Texas.

 

Capital Expenditures means, with respect to any Person for any period,
expenditures in respect of fixed or capital assets by such Person, including
capital lease obligations incurred during such period (to the extent not already
included), which would be reflected as additions to Property, plant or equipment
on a balance sheet of such Person and its consolidated Subsidiaries (other than
Non-Recourse Subsidiaries), if any, prepared in accordance with GAAP; but
excluding expenditures during such period for the repair or replacement of any
fixed or capital asset which was destroyed or damaged, in whole or in part, to
the extent financed by the proceeds of an insurance policy maintained by such
Person.

 

Carrols Holdings means Carrols Holdings Corporation, a Delaware corporation.

 

Ceiling Rate means, on any day, with respect to any Person, the maximum
nonusurious rate of interest permitted for that day by whichever of applicable
federal or New York (or any jurisdiction whose usury laws are deemed to apply to
the Notes or any other Loan Documents despite the intention and desire of the
parties to apply the usury laws of the State of New York) laws permits the
higher interest rate, stated as a rate per annum. On each day, if any, that the

 

3



--------------------------------------------------------------------------------

Texas Finance Code establishes the Ceiling Rate, the Ceiling Rate shall be the
“weekly ceiling” (as defined in §303 of the Texas Finance Code) for that day.
Agent may from time to time, as to current and future balances, implement any
other ceiling under the Texas Finance Code by notice to Borrower, if and to the
extent permitted by the Texas Finance Code. Without notice to Borrower or any
other person or entity, the Ceiling Rate shall automatically fluctuate upward
and downward as and in the amount by which such maximum nonusurious rate of
interest permitted by applicable law fluctuates.

 

Closing Distributions means:

 

(a) dividends or distributions by the Borrower to Carrols Holdings that Carrols
Holdings promptly applies to repurchase options to purchase Carrols Holdings’
stock held by a former employee or payment made by the Borrower to such former
employee in consideration for the cancellation of such former employee’s options
to purchase Carrols Holdings’ stock, up to the aggregate amount of such
dividends, distributions or payments of not more than $3,000,000; and

 

(b) the distribution or payment of dividends by the Borrower (i) to Carrols
Holdings that Carrols Holdings applies to either pay dividends to Carrols
Holdings’ shareholders or to repurchase shares of Carrols Holdings stock or (ii)
to make a distribution to employees (including management) and a director who
hold options to purchase Carrols Holdings stock pro rata in relation to the
shares of Carrols Holdings stock issuable upon exercise of such options, in
either case, on, or within sixty (60) days after, the closing date of the
offering of the Senior Subordinated Notes and the execution of this Agreement;
provided that aggregate distributions and payments pursuant to this clause (b)
shall not exceed $137,500,000.

 

Co-Agents means, collectively, Bank of America, N.A., in its capacity as
Syndications Agent hereunder, and Manufacturers and Traders Trust Company,
Wachovia Bank, National Association and SunTrust Bank, in their capacities as
Documentation Agents hereunder.

 

Code means the Internal Revenue Code of 1986, as amended, as now or hereafter in
effect, together with all regulations, rulings and interpretations thereof or
thereunder by the Internal Revenue Service.

 

Collateral means all Property, tangible or intangible, real, personal or mixed,
now or hereafter subject to the Security Documents.

 

Compliance Certificate shall have the meaning given to it in Section 7.2 hereof.

 

Contribution Agreement shall mean that certain Contribution Agreement dated as
of December 19, 2000 executed by and among Borrower, Carrols Holdings and the
current Subsidiaries of Borrower (other than Excluded Subsidiaries and
Non-Recourse Subsidiaries), as the same may be amended, modified, supplemented
and restated—and joined in pursuant to a joinder agreement—from time to time.

 

4



--------------------------------------------------------------------------------

Controlled Group means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with Borrower, are treated as a single employer under Section 414 of
the Code.

 

Corporation means any corporation, limited liability company, partnership, joint
venture, joint stock association, business trust and other business entity.

 

Cover for Letter of Credit Liabilities shall be effected by paying to Agent
immediately available funds, to be held by Agent in a collateral account
maintained by Agent at its Principal Office and collaterally assigned as
security for the financial accommodations extended pursuant to this Agreement
using documentation reasonably satisfactory to Agent, in the amount required by
any applicable provision hereof. Such amount shall be retained by Agent in such
collateral account until such time as in the case of the Cover being provided
pursuant to Sections 2.2(a) or 9.3 hereof, the applicable Letter of Credit shall
have expired and the Reimbursement Obligations, if any, with respect thereto
shall have been fully satisfied; provided, however, that at such time if a
Default or Event of Default has occurred and is continuing, Agent shall not be
required to release such amount in such collateral account until such Default or
Event of Default shall have been cured or waived.

 

Debt means, with respect to any Person, the sum, without duplication, of (i) all
borrowings under the Notes, (ii) any obligation for Borrowed Money Indebtedness
which under GAAP would be shown on the balance sheet of such Person as a
liability (including, without limitation, capitalized lease obligations but
excluding FASB 98 lease financing obligations and reserves for deferred income
taxes, deferred pension liability and other deferred expenses and reserves),
(iii) Indebtedness secured by any Lien existing on Property owned by such
Person, whether or not the Indebtedness secured thereby shall have been assumed,
(iv) guarantees by such Person of Borrowed Money Indebtedness and endorsements
(other than endorsements of negotiable instruments for collection in the
ordinary course of business) and (v) Letters of Credit and other letters of
credit (whether drawn or undrawn) for the account of such Person.

 

Debt Service means, with respect to any Person for any period, the sum of (i)
Interest Expense for such period and (ii) scheduled principal payments on
obligations included within Debt for such period.

 

Default means an Event of Default or an event which with notice or lapse of time
or both would, unless cured or waived, become an Event of Default.

 

Dollars and $ means lawful money of the United States of America.

 

EBITDA means, without duplication, for any period the consolidated net earnings
(excluding any extraordinary gains or losses) of Borrower and its consolidated
Subsidiaries (other than Non-Recourse Subsidiaries) plus, to the extent deducted
in calculating consolidated net income, depreciation, amortization, other
non-cash items (including, without limitation, non-cash expense related to stock
options or other equity compensation plans or grants), Interest Expense,
federal, state and foreign income tax expense and Other Designated Expenses and
minus (i) to the extent added in calculating consolidated net income, non-cash
income and (ii) lease payments pursuant to FASB 98 lease financing obligations.

 

5



--------------------------------------------------------------------------------

Effective Date shall have the meaning ascribed to that term in the first
paragraph of this Agreement.

 

Environmental Claim means any third party (including Governmental Authorities
and employees) action, lawsuit, claim or proceeding (including claims or
proceedings at common law or under the Occupational Safety and Health Act or
similar laws relating to safety of employees) which seeks to impose liability
for (i) noise; (ii) pollution or contamination of the air, surface water, ground
water or land or the clean-up of such pollution or contamination; (iii) solid,
gaseous or liquid waste generation, handling, treatment, storage, disposal or
transportation; (iv) exposure to Hazardous Substances; (v) the safety or health
of employees or (vi) the manufacture, processing, distribution in commerce or
use of Hazardous Substances. An “Environmental Claim” includes, but is not
limited to, a common law action, as well as a proceeding to issue, modify or
terminate an Environmental Permit, or to adopt or amend a regulation to the
extent that such a proceeding attempts to redress violations of an applicable
permit, license, or regulation as alleged by any Governmental Authority.

 

Environmental Liabilities includes all liabilities arising from any
Environmental Claim, Environmental Permit or Requirement of Environmental Law
under any theory of recovery, at law or in equity, and whether based on
negligence, strict liability or otherwise, including but not limited to:
remedial, removal, response, abatement, investigative, monitoring, personal
injury and damage to property or injuries to persons, and any other related
costs, expenses, losses, damages, penalties, fines, liabilities and obligations,
and all costs and expenses necessary to cause the issuance, reissuance or
renewal of any Environmental Permit including reasonable attorneys’ fees and
court costs.

 

Environmental Permit means any permit, license, approval or other authorization
under any applicable Legal Requirement relating to pollution or protection of
health or the environment, including laws, regulations or other requirements
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants or hazardous substances or toxic materials or wastes
into ambient air, surface water, ground water or land, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of pollutants, contaminants or Hazardous Substances.

 

Equity Interests means shares of the capital stock, partnership interests,
membership interest in a limited liability company, beneficial interests in a
trust or other equity interests in Borrower or any of its Subsidiaries or other
applicable Person or any warrants, options or other rights to acquire such
interests.

 

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time, and all rules, regulations, rulings and interpretations adopted by
the Internal Revenue Service or the U.S. Department of Labor thereunder.

 

Eurodollar Rate means for any day during an Interest Period for a LIBOR
Borrowing a rate per annum equal to the lesser of (a) the sum of (1) the
Adjusted LIBOR in effect on the first day of such Interest Period plus (2) the
applicable Margin Percentage in effect on the first day of

 

6



--------------------------------------------------------------------------------

such Interest Period and (b) the Ceiling Rate. Each Eurodollar Rate is subject
to adjustments for reserves, insurance assessments and other matters as provided
for in Section 3.3 hereof.

 

Eurodollar Reserve Requirement means, on any day, that percentage (expressed as
a decimal fraction and rounded, if necessary, to the next highest one ten
thousandth [.0001]) which is in effect on such day for determining all reserve
requirements (including, without limitation, basic, supplemental, marginal and
emergency reserves) applicable to “Eurocurrency liabilities,” as currently
defined in Regulation D. Each determination of the Eurodollar Reserve
Requirement by Agent shall be conclusive and binding, absent manifest error, and
may be computed using any reasonable averaging and attribution method.

 

Event of Default shall have the meaning assigned to it in Section 9 hereof.

 

Excess Cash Flow means, without duplication, for any period, (i) the sum of
EBITDA for such period plus extraordinary cash gains for such period less (ii)
the sum of all Debt Service (other than mandatory prepayments calculated on the
basis of Excess Cash Flow), federal, state and foreign income taxes actually
paid, Investments of the nature described in clause (e) of the definition of
“Permitted Investments” made by Borrower and its consolidated Subsidiaries
(other than Non-Recourse Subsidiaries) during such period, extraordinary cash
losses and unfinanced Capital Expenditures (including the unfinanced portion of
Properties acquired), in each case for Borrower and its consolidated
Subsidiaries (other than Non-Recourse Subsidiaries) for such period.

 

Excess Cash Flow Percentage means (i) fifty percent (50%) if the Total Leverage
Ratio as of the last day of the immediately preceding fiscal year is greater
than or equal to 4.00 to 1.00, (ii) twenty-five percent (25%) if the Total
Leverage Ratio as of the last day of the immediately preceding fiscal year is
greater than or equal to 3.00 to 1.00 but less than 4.00 to 1.00 and (iii) zero
percent (0%) if the Total Leverage Ratio as of the last day of the immediately
preceding fiscal year is less than 3.00 to 1.00.

 

Excluded Assets means (i) leasehold estates with respect to which BKC is the
lessor, (ii) the real property interest in and to leasehold estates situated in
shopping malls, (iii) those leasehold estates in respect of which the Lease
Agreement requires consent of the lessor/landlord to a collateral assignment and
such lessor/landlord has refused to grant such consent notwithstanding the
commercially reasonable efforts by Borrower to obtain such consent, (iv) assets
owned by the Excluded Subsidiaries, (v) Equity Interests in Excluded
Subsidiaries and (vi) such other Property acquired after the date hereof as the
Majority Lenders may from time to time agree shall be included in “Excluded
Assets”.

 

Excluded Subsidiaries means Carrols Realty II Corp., Carrols J.G. Corp., Quanta
Advertising Corp., T.C. Lease Holdings III, V and VI, Inc., Colorado Cabana,
Inc., Taco Cabana Atlanta, Inc., TC Bevco LLC, Cabana Bevco LLC, Cabana
Beverages, Inc., Carrols Enterprises, Inc., Cabana Club of Lewisville No. One,
Inc., Cabana Club of Ft. Worth, Inc., Cabana Club of Conroe, Inc., Cabana Club
of Pasadena, Inc., Cabana Club of Webb Chapel, Inc., Cabana Club of Preston,
Inc., Cabana Club of Plano, Inc., Cabana Club of Lewisville No. Two, Inc.,
Cabana Club of McKinney, Inc., Cabana Club of Denton, Inc., Two Pesos Private
Club #1, Two Pesos Private Club #3, Cabana Club of Broadway, Inc., and Cabana
Club of Cockrell Hill, Inc.

 

7



--------------------------------------------------------------------------------

Borrower may at any time cause any of the above listed entities to no longer be
characterized as an “Excluded Subsidiary” by satisfying the conditions set forth
in Section 8.9 hereof as if such entity were a newly acquired Subsidiary.

 

Existing Letters of Credit means any letters of credit issued under the Loan
Agreement dated as of December 19, 2000 described in Section 11.17 hereof which
are outstanding as of the date hereof.

 

FASB 98 means Statement Number 98 issued by the Financial Accounting Standards
Board dated May, 1988, as now or hereafter in effect or any successor
pronouncements.

 

Federal Funds Rate means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any such day which is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal funds brokers of recognized standing
selected by Agent in its sole and absolute discretion.

 

Fee Simple Sites means all Property with respect to which Borrower or any of its
Subsidiaries owns fee simple title.

 

Financing Statements means all such Uniform Commercial Code financing statements
as Agent shall reasonably require, in Proper Form, duly executed by Borrower (or
any other applicable Obligor) to give notice of and to perfect or continue
perfection of Agent’s Liens in any applicable Collateral, as any of the
foregoing may from time to time be amended, modified, supplemented or restated.

 

Fixed Charge Coverage Ratio means, as of any day, the ratio of (a) EBITDA for
the 12 months ending on such day plus rent expense and lease payments pursuant
to FASB 98 lease financing obligations less the current portion of federal,
state and foreign income taxes actually paid during such 12-month period and
less Maintenance Capital Expenditures for such 12-month period to (b) the sum of
Debt Service of Borrower and its consolidated Subsidiaries (other than
Non-Recourse Subsidiaries) plus rent expense and lease payments pursuant to FASB
98 lease financing obligations plus Permitted Dividends actually paid by
Borrower for such 12-month period (exclusive of Closing Distributions).

 

Franchise Agreements means all of the franchise agreements to which Borrower or
any of its Subsidiaries is a party as franchisee, as any of the same may from
time to time be amended, modified, supplemented or restated.

 

Funding Loss means, with respect to (a) Borrower’s payment of principal of a
LIBOR Borrowing on a day other than the last day of the applicable Interest
Period; (b) Borrower’s failure to borrow a LIBOR Borrowing on the date specified
by Borrower; (c) Borrower’s failure to make any prepayment of the Loans (other
than Base Rate Borrowings) on the date specified by Borrower, or (d) any
cessation of a Eurodollar Rate to apply to the Loans or any part thereof

 

8



--------------------------------------------------------------------------------

pursuant to Section 3.3, in each case whether voluntary or involuntary, any
loss, expense, penalty, premium or liability actually incurred by any Lender
(including but not limited to any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain a Loan).

 

GAAP means, as to a particular Person, such accounting practice as, in the
opinion of independent certified public accountants of recognized national
standing regularly retained by such Person, conforms at the time to generally
accepted accounting principles, consistently applied for all periods after the
Effective Date so as to present fairly the financial condition, and results of
operations and cash flows, of such Person. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board,
all reports and financial statements required hereunder may be prepared in
accordance with such change so long as Borrower provides to Agent such
disclosures of the impact of such change as Agent may reasonably require. No
such change in any accounting principle or practice shall, in itself, cause a
Default or Event of Default hereunder (but Borrower, Agent and Lenders shall
negotiate in good faith to replace any financial covenants hereunder to the
extent such financial covenants are affected by such change in accounting
principle or practice).

 

Governmental Authority means any foreign governmental authority, the United
States of America, any State of the United States, and any political subdivision
of any of the foregoing, and any central bank, agency, department, commission,
board, bureau, court or other tribunal having jurisdiction over Agent, any
Lender, any Obligor or their respective Property.

 

Guaranties means, collectively, (i) the Guaranties dated heretofore or
concurrently herewith executed by Carrols Holdings and by each of the current
Subsidiaries of Borrower (other than Excluded Subsidiaries and Non-Recourse
Subsidiaries) in favor of Agent, for the benefit of Lenders, and (ii) any and
all other guaranties hereafter executed in favor of Agent, for the benefit of
Lenders, relating to the Obligations, as any of them may from time to time be
amended, modified, restated or supplemented.

 

Hazardous Substance means petroleum products, and any hazardous or toxic waste
or substance defined or regulated as such from time to time by any law, rule,
regulation or order described in the definition of “Requirements of
Environmental Law”.

 

Incremental Facilities shall have the meaning ascribed to such term in Section
2.8 hereof.

 

Indebtedness means, without duplication, (a) all items which in accordance with
GAAP would be included in the liability section of a balance sheet (other than
trade accounts payable and accrued expenses (other than Interest Expense)
arising in the ordinary course of business) on the date as of which Indebtedness
is to be determined (excluding, to the extent applicable, capital stock,
surplus, surplus reserves and deferred credits); (b) all guaranties, letter of
credit contingent reimbursement obligations and other contingent obligations in
respect of, or any obligations to purchase or otherwise acquire, Indebtedness of
others, and (c) all Indebtedness secured by any Lien existing on any interest of
the Person with respect to which Indebtedness is being determined in Property
owned subject to such Lien whether or not the Indebtedness secured thereby shall
have been assumed; provided, that the term “Indebtedness” shall not mean or
include any Indebtedness in respect of which monies sufficient to pay and
discharge the same in

 

9



--------------------------------------------------------------------------------

full (either on the expressed date of maturity thereof or on such earlier date
as such Indebtedness may be duly called for redemption and payment) shall be
deposited with a depository, agency or trustee reasonably acceptable to Agent in
trust or in escrow for the payment thereof.

 

Interest Expense means, for any period, total interest expense (including,
without limitation, interest expense attributable to capitalized leases and net
costs under interest rate swap, collar, cap or similar agreements providing
interest rate protection but excluding interest expense attributable to FASB 98
financing lease obligations to the extent deducted in the determination of
consolidated net earnings), determined in accordance with GAAP.

 

Interest Options means the Base Rate and each Eurodollar Rate, and “Interest
Option” means any of them.

 

Interest Payment Dates means (a) for Base Rate Borrowings, the last day of the
first fiscal quarter of 2005 and the last day of each fiscal quarter thereafter
prior to the Revolving Loan Maturity Date or the Term Loan B Maturity Date, as
the case may be, and the Revolving Loan Maturity Date or the Term Loan B
Maturity Date, as the case may be; and (b) for LIBOR Borrowings, the end of the
applicable Interest Period (and if such Interest Period exceeds three months’
duration, quarterly, commencing on the first quarterly anniversary of the first
day of such Interest Period) and the Revolving Loan Maturity Date or the Term
Loan B Maturity Date, as the case may be.

 

Interest Period means, for each LIBOR Borrowing, a period commencing on the date
such LIBOR Borrowing began and ending on the numerically corresponding day which
is, subject to availability as set forth in Section 3.3(c)(iii), 1, 2, 3, or 6
(and, if available from all applicable Lenders, 9 or 12) months thereafter, as
Borrower shall elect in accordance herewith; provided, (1) unless Agent shall
otherwise consent, no Interest Period with respect to a LIBOR Borrowing shall
commence on a date earlier than three (3) Business Days after this Agreement
shall have been fully executed; (2) any Interest Period with respect to a LIBOR
Borrowing which would otherwise end on a day which is not a LIBOR Business Day
shall be extended to the next succeeding LIBOR Business Day, unless such LIBOR
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding LIBOR Business Day; (3) any Interest Period with
respect to a LIBOR Borrowing which begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
LIBOR Business Day of the appropriate calendar month; (4) no Interest Period for
a Revolving Loan shall ever extend beyond the Revolving Loan Maturity Date and
no Interest Period for a Term Loan B shall ever extend beyond the Term Loan B
Maturity Date, and (5) Interest Periods shall be selected by Borrower in such a
manner that the Interest Period with respect to any portion of the Loans which
shall become due shall not extend beyond such due date.

 

Interest Rate Risk Agreement means an interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement or similar arrangement
entered into by Borrower for the purpose of reducing Borrower’s exposure to
interest rate fluctuations and not for speculative purposes, approved in writing
by Agent (such approval not to be unreasonably withheld), as it may from time to
time be amended, modified, restated or supplemented.

 

10



--------------------------------------------------------------------------------

Interest Rate Risk Indebtedness means all obligations and Indebtedness of
Borrower with respect to the program for the hedging of interest rate risk
provided for in any Interest Rate Risk Agreement.

 

Investment means the purchase or other acquisition of any securities or
Indebtedness of, or the making of any loan, advance, transfer of Property (other
than transfers in the ordinary course of business) or capital contribution to,
or the incurring of any liability (other than trade accounts payable arising in
the ordinary course of business), contingently or otherwise, in respect of the
Indebtedness of, any Person.

 

Issuer means the issuer (or, where applicable, each issuer) of a Letter of
Credit under this Agreement.

 

Key Agreements means the Franchise Agreements, the Lease Agreements, any
document or paper evidencing, securing or otherwise relating to any Subordinated
Indebtedness, the Underlying Lease Agreements, the Purchase Agreements and the
Material Title Documents.

 

Lease Agreements means all of the lease agreements to which Borrower or any of
its Subsidiaries is a party as lessee or tenant, as any of the same may from
time to time be amended, modified, supplemented or restated. Except for the
Excluded Assets, the leasehold estates created under the Lease Agreements
constitute a part of the real Property comprising the Mortgaged Properties.

 

Legal Requirement means any law, statute, ordinance, decree, requirement, order,
judgment, rule, or regulation (or interpretation of any of the foregoing) of,
and the terms of any license or permit issued by, any Governmental Authority,
whether presently existing or arising in the future.

 

Lender Affiliate shall have the meaning ascribed to such term in Section 11.6(b)
hereof.

 

Lessor and Lender Estoppel Agreements means agreements executed by each landlord
and lessor under any of the Lease Agreements or any of the Underlying Lease
Agreements and by each lender under any of the Material Title Documents, each in
Proper Form, containing such consents, representations and agreements as Agent
may reasonably require, as the same may from time to time be amended, modified,
supplemented or restated.

 

Letter of Credit shall have the meaning assigned to such term in Section 2.2
hereof.

 

Letter of Credit Liabilities means, at any time and in respect of any Letter of
Credit, the sum of (i) the amount available for drawings under such Letter of
Credit plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at
the time due and payable in respect of previous drawings made under such Letter
of Credit. For the purpose of determining at any time the amount described in
clause (i), in the case of any Letter of Credit payable in a currency other than
Dollars, such amount shall be converted by Agent to Dollars by any reasonable
method, and such converted amount shall be conclusive and binding, absent
manifest error.

 

11



--------------------------------------------------------------------------------

LIBOR means, for each Interest Period for any LIBOR Borrowing, the rate per
annum (rounded upwards, if necessary, to the nearest 1/16th of 1%) equal to the
average of the offered quotations appearing on Telerate Page 3750 (or if such
Telerate Page shall not be available, any successor or similar service as may be
selected by Agent and Borrower) as of 10:00 a.m., Houston, Texas time (or as
soon thereafter as practicable) on the day two LIBOR Business Days prior to the
first day of such Interest Period for deposits in United States dollars having a
term comparable to such Interest Period and in an amount comparable to the
principal amount of the LIBOR Borrowing to which such Interest Period relates.
If none of such Telerate Page 3750 nor any successor or similar service is
available, then “LIBOR” shall mean, with respect to any Interest Period for any
applicable LIBOR Borrowing, the rate of interest per annum, rounded upwards, if
necessary, to the nearest 1/16th of 1%, quoted by Agent at or before 10:00 a.m.,
Houston, Texas time (or as soon thereafter as practicable), on the date two
LIBOR Business Days before the first day of such Interest Period, to be the
arithmetic average of the prevailing rates per annum at the time of
determination and in accordance with the then existing practice in the
applicable market, for the offering to Agent by one or more prime banks selected
by Agent in its sole discretion, in the London interbank market, of deposits in
United States dollars for delivery on the first day of such Interest Period and
having a maturity equal to the length of such Interest Period and in an amount
equal (or as nearly equal as may be) to the LIBOR Borrowing to which such
Interest Period relates. Each determination by Agent of LIBOR shall be
conclusive and binding, absent manifest error, and may be computed using any
reasonable averaging and attribution method.

 

LIBOR Borrowing means each portion of the principal balance of the Loans at any
time bearing interest at a Eurodollar Rate.

 

LIBOR Business Day means a Business Day on which transactions in United States
dollar deposits between lenders may be carried on in the London interbank
market.

 

Lien means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions and other title exceptions.

 

Loans means the loans provided for by Section 2.1 hereof.

 

Loan Documents means, collectively, this Agreement, the Notes, the Guaranties,
all Applications, the Security Documents, the Contribution Agreement, the BKC
Consents, the Lessor and Lender Estoppel Agreements, the Notice of Entire
Agreement, all instruments, certificates and agreements now or hereafter
executed or delivered by any Obligor to Agent or any Lender pursuant to any of
the foregoing or in connection with the Obligations or any commitment regarding
the Obligations, and all amendments, modifications, renewals, extensions,
increases and rearrangements of, and substitutions for, any of the foregoing.

 

Maintenance Capital Expenditures means, for any period, $20,000 multiplied by
the number of restaurants which, as of the first day of such period, had been
operated by the Borrower (or the other applicable Obligor) for a period in
excess of one year.

 

12



--------------------------------------------------------------------------------

Majority Lenders means, at any time while no Loans are outstanding, Lenders
having at least 50.1% of the aggregate amount of Revolving Loan Commitments, and
at any time while Loans are outstanding, Lenders having at least 50.1% of the
aggregate amount of Term Loans B outstanding plus Revolving Loan Commitments
outstanding; provided that if all Revolving Loan Commitments have terminated,
the Majority Lenders shall be Lenders having at least 50.1% of the aggregate
amount of all Loans outstanding.

 

Margin Percentage means:

 

(a) in the case of the Revolving Loans and Swing Loans, (i) on any day prior to
the first day of the fiscal year 2005, 1.50% with respect to Base Rate
Borrowings and 3.00% with respect to LIBOR Borrowings and (ii) on and after the
first day of the fiscal year 2005, the applicable per annum percentage set forth
at the appropriate intersection in the table shown below, based on the Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
Borrower calculated by Agent as soon as practicable after receipt by Agent of
all financial reports required under this Agreement with respect to such fiscal
quarter (including a Compliance Certificate) (provided, however, that if the
Margin Percentage is increased as a result of the reported Total Leverage Ratio,
such increase shall be retroactive to the date that Borrower was obligated to
deliver such financial reports to Agent pursuant to the terms of this Agreement
and provided further, however, that if the Margin Percentage is decreased as a
result of the reported Total Leverage Ratio, and such financial reports are
delivered to Agent not more than ten (10) calendar days after the date required
to be delivered pursuant to the terms of this Agreement, such decrease shall be
retroactive to the date that Borrower was obligated to deliver such financial
reports to Agent pursuant to the terms of this Agreement):

 

Total Leverage Ratio

--------------------------------------------------------------------------------

   LIBOR Borrowings
Margin Percentage


--------------------------------------------------------------------------------

   Base Rate Borrowings
Margin Percentage


--------------------------------------------------------------------------------

Greater than or equal to 4.00

   3.00    1.50

Greater than or equal to 3.50 but less than 4.00

   2.75    1.25

Greater than or equal to 3.00 but less than 3.50

   2.50    1.00

Greater than or equal to 2.50 but less than 3.00

   2.25    0.75

Less than 2.50

   2.00    0.50

 

(b) in the case of Term Loans B, (i) on any day prior to the first day of the
fiscal year 2005, 1.00% with respect to Base Rate Borrowings and 2.50% with
respect to LIBOR Borrowings and (ii) on and after the first day of the fiscal
year 2005, the applicable per annum percentage set forth at the appropriate
intersection in the table shown below, based on the Total Leverage Ratio as of
the last day of the most recently ended fiscal quarter of Borrower calculated

 

13



--------------------------------------------------------------------------------

by Agent as soon as practicable after receipt by Agent of all financial reports
required under this Agreement with respect to such fiscal quarter (including a
Compliance Certificate) (provided, however, that if the Margin Percentage is
increased as a result of the reported Total Leverage Ratio, such increase shall
be retroactive to the date that Borrower was obligated to deliver such financial
reports to Agent pursuant to the terms of this Agreement and provided further,
however, that if the Margin Percentage is decreased as a result of the reported
Total Leverage Ratio, and such financial reports are delivered to Agent not more
than ten (10) calendar days after the date required to be delivered pursuant to
the terms of this Agreement, such decrease shall be retroactive to the date that
Borrower was obligated to deliver such financial reports to Agent pursuant to
the terms of this Agreement):

 

Total Leverage Ratio

--------------------------------------------------------------------------------

   LIBOR Borrowings
Margin Percentage


--------------------------------------------------------------------------------

   Base Rate Borrowings
Margin Percentage


--------------------------------------------------------------------------------

Greater than or equal to 4.25

   2.50    1.00

Less than 4.25

   2.25    0.75

 

Material Title Documents means the documents and instruments under or pursuant
to which any Lien is created or evidenced which covers all or any part of the
Mortgaged Property and which secures Borrowed Money Indebtedness or is otherwise
of a material nature or character and outside of the ordinary course of
business, as any of the same may from time to time be amended, modified,
restated or supplemented.

 

Maximum Revolving Loan Available Amount means, at any date, an amount equal to
the aggregate of the Revolving Loan Commitments.

 

Mortgage means each deed of trust, mortgage or other applicable security
instrument, each in Proper Form, executed or to be executed by Borrower (or any
other applicable Subsidiary of Borrower) in favor of Agent, covering and
affecting the Fee Simple Sites and the leasehold estates created under the Lease
Agreements (except for the Excluded Assets), and all improvements, appurtenances
and personal Property related thereto, together with additional or supplemental
security documents covering and affecting the real Property comprising the
Additional Collateral, as the same may from time to time be amended, modified,
restated or supplemented.

 

Mortgaged Properties means all Property of any Person, whether now existing or
hereafter acquired, which is subject to the Lien of a Mortgage or, with the
prior written consent of Agent, a collateral assignment of lease.

 

Net Proceeds means, with respect to any event (a) the cash proceeds received in
respect of such event including (i) any cash received in respect of any non cash
proceeds, but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out of pocket expenses paid by the Borrower or any
Subsidiary to third

 

14



--------------------------------------------------------------------------------

parties (other than Affiliates) in connection with such event, (ii) in the case
of a sale, transfer or other disposition of an asset (including pursuant to a
sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made by the Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans and borrowings under the Incremental Facilities) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and (iii)
the amount of all taxes paid (or reasonably estimated to be payable) by the
Borrower and the Subsidiaries, and the amount of any reserves established by the
Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer of the
Borrower).

 

Non-Recourse Debt means Debt or that portion of Debt of a Subsidiary of Borrower
as to which (i) neither Borrower nor any Subsidiary of Borrower (other than a
Non-Recourse Subsidiary) provides credit support or is directly or indirectly
liable and (ii) no default with respect to such Debt (including any rights which
the holders thereof may have to take enforcement action against such Subsidiary)
would permit (upon notice, lapse of time or both) any holder of any other Debt
of Borrower or any other Subsidiary of Borrower to declare a default on such
other Debt or cause the payment thereof to be accelerated or payable prior to
its stated maturity.

 

Non-Recourse Subsidiary means a Subsidiary of Borrower which (i) has no Borrowed
Money Indebtedness other than Non-Recourse Debt and (ii) has been designated as
a Non-Recourse Subsidiary by the Board of Directors of Borrower and (iii) is
engaged in the business of providing food services and (iv) is not an Obligor.
Concurrently with the financial statements required under Subsections 7.2(a) and
(b) hereof, Borrower shall identify all then current Non-Recourse Subsidiaries
in a written notice to Agent.

 

Notes shall have the meaning assigned to such term in Section 2.6 hereof.

 

Notice of Entire Agreement means a notice of entire agreement, in Proper Form,
executed by Borrower, each other Obligor and Agent, as the same may from time to
time be amended, modified, supplemented or restated.

 

Obligations means, as at any date of determination thereof, the sum of the
following: (i) the aggregate principal amount of Loans outstanding hereunder on
such date, plus (ii) the aggregate amount of the outstanding Letter of Credit
Liabilities hereunder on such date, plus (iii) all other outstanding
liabilities, obligations and indebtedness of any Obligor under any Loan Document
on such date.

 

Obligors means Borrower, Carrols Holdings and each Subsidiary of Borrower other
than Subsidiaries which are not parties to any Guaranty, Security Agreement or
Mortgage.

 

Organizational Documents means, with respect to a corporation, the certificate
of incorporation, articles of incorporation and bylaws of such corporation; with
respect to a limited liability company, the certificate of formation and
operating agreement or similar document of such limited liability company; with
respect to a partnership, the partnership agreement

 

15



--------------------------------------------------------------------------------

establishing such partnership and with respect to a trust, the instrument
establishing such trust; in each case including any and all modifications
thereof as of the date of the Loan Document referring to such Organizational
Document and any and all future modifications thereof.

 

Other Designated Expenses means (i) loss or expenses attributable to the
combination on October 27, 2004 by Carrols Holdings of all of its series of
authorized common stock into one series of common stock, (ii) loss or expenses
attributable to the distribution or payment by the Borrower to any employees
(including management) or directors who hold options to purchase Carrols
Holdings stock on, or as soon as practicable after, the execution of this
Agreement, (iii) loss or expense attributable to either (a) the payment of any
dividends or distributions by the Borrower to Carrols Holdings that Carrols
Holdings promptly applies to repurchase options to purchase Carrols Holdings’
stock held by a former employee or (b) payment made by the Borrower to such
former employee in consideration for the cancellation of such former employee’s
options to purchase Carrols Holdings’ stock, up to the aggregate amount of
$3,000,000, (iv) consolidated impairment charges recorded in connection with the
application of Financial Accounting Standard No. 142 “Goodwill and Other
Intangibles” and Financial Accounting Standard No. 144 “Accounting for the
Impairment or Disposal of Long Lived Assets,” or any successor pronouncements,
(v) amortization associated with the excess of purchase price over the value
allocated to tangible property or assets acquired by the Borrower or its
consolidated Subsidiaries, (vi) non-recurring cash fees, charges or other
expenses in an amount not greater than $2,350,000 made or incurred in the fiscal
quarter ended September 30, 2004 in connection with the abandonment of proposed
strategic transactions and securities offerings and (vii) any non-recurring cash
fees, charges or other expenses made or incurred in connection with the offering
of the Senior Subordinated Notes and the credit facilities under this Agreement.

 

Past Due Rate means, on any day, a rate per annum equal to the lesser of (i) the
Ceiling Rate for that day or (ii) the Base Rate plus three percent (3%).

 

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.

 

Permitted Bond Repurchases means the repurchase of Senior Subordinated Notes in
an aggregate amount not to exceed $30,000,000 so long as (i) no Default or Event
of Default shall have occurred and be continuing (or would result from the
closing of the applicable repurchase) and Agent shall have received adequate
information relating to the applicable acquisition to provide confirmation of
this condition, (ii) the notes are repurchased at a price less than or equal to
par and (iii) after giving effect to the proposed repurchase, the Senior
Leverage Ratio would be less than 2.50 to 1.00 and Agent shall have received
adequate information relating to the applicable acquisition to provide
confirmation of this condition.

 

Permitted Dividends means dividends or distributions by a Subsidiary of Borrower
to Borrower or to another Subsidiary of Borrower which is an Obligor and, so
long as no Default shall have occurred and be continuing (or would result from
the payment of the applicable dividend), (a) dividends by Borrower to Carrols
Holdings for the sole purpose of funding stock repurchases described in clause
(d) of the definition of “Permitted Investments” set forth in this Section 1.1
and Closing Distributions and (b) in any fiscal year, after the calculation and

 

16



--------------------------------------------------------------------------------

payment of the required prepayment provided for in Section 3.2(b)(2), based on
the preceding fiscal year’s Excess Cash Flow, an amount not exceeding the lesser
of (x) 50% of such preceding fiscal year’s Excess Cash Flow which may be
distributed to Carrols Holdings or (y) the maximum amount permitted to be
distributed at such time under the present terms of the documents evidencing the
Subordinated Indebtedness under the Senior Subordinated Notes. Notwithstanding
anything to the contrary set forth herein, the aggregate of Permitted Dividends
of the nature described in clause (b) of this definition and Investments of the
nature described in clause (e) of the definition of “Permitted Investments” paid
or made, as the case may be, by Borrower and its consolidated Subsidiaries
(other than Non-Recourse Subsidiaries) during any fiscal year may not exceed 50%
of the preceding fiscal year’s Excess Cash Flow.

 

Permitted Investments means: (a) readily marketable securities issued or fully
guaranteed by the United States of America with maturities of not more than one
year; (b) commercial paper rated “Prime 1” by Moody’s Investors Service, Inc. or
“A-1” by Standard and Poor’s Ratings Services with maturities of not more than
180 days; (c) certificates of deposit or repurchase obligations issued by any
U.S. domestic bank having capital surplus of at least $100,000,000 or by any
other financial institution acceptable to Agent, all of the foregoing not having
a maturity of more than one year from the date of issuance thereof; (d) so long
as no Default shall have occurred and be continuing (or would result from the
closing of the applicable repurchase), repurchases of stock of Carrols Holdings
(including rights, options or warrants to acquire such stock) from employees of
Carrols Holdings or any of its Subsidiaries or their authorized representatives
upon the death, disability or termination of employment of such employees, in an
aggregate amount not to exceed $2,000,000 in any fiscal year; provided, however,
that amounts not expended in any fiscal year may be expended in succeeding
fiscal years so long as no more than $6,000,000 is so expended in any fiscal
year; (e) Investments in Non-Recourse Subsidiaries or in entities in which
Borrower’s ownership interest is less than 50% and which are engaged in the food
services business so long as such Investments do not exceed, in the aggregate
after the first day of the fiscal quarter which begins subsequent to the
Effective Date to the end of the most recent fiscal quarter ending prior to the
relevant date of determination, the lesser of (x) $25,000,000 or (y) 50% of the
sum of cumulative net income of Borrower and its Subsidiaries (other than
Non-Recourse Subsidiaries) for such period, on a consolidated basis and
determined in accordance with GAAP plus, to the extent deducted in cumulative
net income, Other Designated Expenses, (f) Permitted Bond Repurchases, and (g)
Investments by Borrower or any of its Subsidiaries in Borrower or any of its
Subsidiaries, including Investments in Persons which after giving effect thereto
will become a wholly-owned Subsidiary of Borrower (subject to compliance with
the other provisions of this Agreement) so long as any Borrowed Money
Indebtedness of any Obligor to any other Obligor shall be subordinated to the
Obligations in a manner reasonably acceptable to Agent. Notwithstanding anything
to the contrary set forth herein, the aggregate of Permitted Dividends of the
nature described in clause (b) of the definition of “Permitted Dividends” and
Investments of the nature described in clause (e) of this definition paid or
made, as the case may be, by Borrower and its consolidated Subsidiaries (other
than Non-Recourse Subsidiaries) during any fiscal year may not exceed 50% of the
preceding fiscal year’s Excess Cash Flow.

 

Permitted Liens means each of the following: (a) artisans’ or mechanics’ Liens
arising in the ordinary course of business, and Liens for taxes, but only to the
extent that payment thereof shall not at the time be due or if due, the payment
thereof is being diligently contested in good

 

17



--------------------------------------------------------------------------------

faith and adequate reserves computed in accordance with GAAP have been set aside
therefor; (b) Liens in effect on the Effective Date and disclosed to the Lenders
in the financial statements delivered on or prior to the Effective Date pursuant
to Section 6.2 hereof, in a schedule hereto or in a Title Insurance Policy,
provided that neither the Borrowed Money Indebtedness secured thereby nor the
Property covered thereby shall increase after the Effective Date without the
prior written consent of the Majority Lenders; (c) normal encumbrances and
restrictions on title which do not secure Borrowed Money Indebtedness and which
do not have a material adverse effect on the value or utility of the applicable
Property; (d) Liens in favor of Agent or any Lender under the Loan Documents,
including, without limitation, Liens securing Interest Rate Risk Indebtedness
owed to one or more of the Lenders (but not to any Person which is not, at such
time, a Lender); (e) Liens incurred or deposits made in the ordinary course of
business (1) in connection with worker’s compensation, unemployment insurance,
social security and other like laws, or (2) to secure insurance in the ordinary
course of business, the performance of bids, tenders, contracts, leases,
licenses, statutory obligations, surety, appeal and performance bonds and other
similar obligations incurred in the ordinary course of business, not, in any of
the cases specified in this clause (2), incurred in connection with the
borrowing of money, the obtaining of advances or the payment of the deferred
purchase price of Property; (f) attachments, judgments and other similar Liens
arising in connection with court proceedings, provided that the execution and
enforcement of such Liens are effectively stayed and the claims secured thereby
are being actively contested in good faith with adequate reserves made therefor
in accordance with GAAP; (g) Liens imposed by law, including, without
limitation, landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s and
vendors’ liens, incurred in good faith in the ordinary course of business and
securing obligations which are not yet due or which are being contested in good
faith by appropriate proceedings if adequate reserves with respect thereto are
maintained in accordance with GAAP; (h) zoning restrictions, easements,
licenses, reservations, provisions, covenants, conditions, waivers, and
restrictions on the use of Property, and which do not in any case singly or in
the aggregate materially impair the present use or value of the Property subject
to any such restriction or materially interfere with the ordinary conduct of the
business of any Obligor; (i) Liens securing purchase money Indebtedness
permitted under Section 8.1 hereof and covering the Property so purchased; (j)
capital leases and sale/leaseback transactions permitted under the other
provisions of this Agreement; (k) Liens in favor of unaffiliated third parties
securing purchase money or acquisition and/or development Indebtedness (or
Indebtedness incurred to refinance acquisition and/or development costs of a
restaurant so long as the proceeds of such refinancing are included in the
calculation of Excess Cash Flow for the applicable period—in which event the
Agent shall release the Liens of the Mortgages covering such restaurant)
permitted under Section 8.1(e) hereof incurred after the Effective Date and
covering assets of restaurants acquired or developed by the Borrower or its
Subsidiaries after the Effective Date, provided, however, that (1) the Liens
securing such Indebtedness may not cover any Property other than the Property
being acquired or developed and (2) such Indebtedness may not exceed 100% of the
fair market value of the property and equipment acquired or developed at the
time of acquisition or development; (l) pre-existing Liens securing pre-existing
Borrowed Money Indebtedness permitted under Section 8.1(f) hereof covering
Property of Subsidiaries or businesses acquired after the Effective Date
(provided, however, that no such Liens were created and no such Borrowed Money
Indebtedness was incurred at the instigation of Borrower in contemplation of the
acquisition of such Subsidiary), and (m) extensions, renewals and replacements
of Liens referred to in clauses (a) through (l) of this definition; provided
that any such extension, renewal or replacement Lien shall be limited to the
Property or assets covered by

 

18



--------------------------------------------------------------------------------

the Lien extended, renewed or replaced and that the Borrowed Money Indebtedness
secured by any such extension, renewal or replacement Lien shall be in an amount
not greater than the amount of the Indebtedness secured by the Lien extended,
renewed or replaced.

 

Person means any individual, Corporation, trust, unincorporated organization,
Governmental Authority or any other form of entity.

 

Plan means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
and is either (a) maintained by Borrower or any member of the Controlled Group
for employees of Borrower or any member of the Controlled Group or (b)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
Borrower or any member of the Controlled Group is then making or accruing an
obligation to make contributions or has within the preceding five plan years
made contributions.

 

Pollo Subsidiaries means Pollo Franchise, Inc., a Florida corporation, and Pollo
Operations, Inc., a Florida corporation.

 

Prepayment Event means:

 

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any of its
Subsidiaries, other than (x) sales of Inventory, used or surplus equipment and
Permitted Investments in the ordinary course of business, (y) sales, transfers
and dispositions by the Borrower to any of its Subsidiaries or made by any
Subsidiary of the Borrower to the Borrower or to any other Subsidiary of the
Borrower (provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a party to a Guaranty shall be made in compliance with
Section 8.7), and (z) other sales by the Borrower or any of its Subsidiaries
(other than Excluded Subsidiaries) which do not exceed, in the aggregate,
$5,000,000 in any fiscal year; or

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any of its Subsidiaries, but only to the extent that
the Net Proceeds therefrom have not been applied to repair, restore or replace
such property or asset within 270 days after such event; or

 

(c) the issuance of any Borrowed Money Indebtedness (other than pursuant to the
Incremental Facilities) after closing by Borrower or any of its Subsidiaries
(other than Excluded Subsidiaries).

 

Prime Rate means, on any day, the prime rate for that day as determined from
time to time by Chase. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate or a favored rate, and Chase,
Agent and each Lender disclaims any statement, representation or warranty to the
contrary. Chase, Agent or any Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

 

Principal Office means the principal office of Agent, presently located at 712
Main Street, Houston, Harris County, Texas 77002.

 

19



--------------------------------------------------------------------------------

Proper Form means in form and substance reasonably satisfactory to Agent.

 

Property means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

 

Purchase Agreements means, collectively, each purchase agreement heretofore or
hereafter entered into by Borrower or any other Obligor providing for the
acquisition of Burger King or other restaurants (or any merger agreement
providing for the acquisition of the Equity Interests in and to a Person owning
any such Burger King or other restaurants), as any of the same may from time to
time be amended, modified, restated or supplemented.

 

Quarterly Dates means the last day of each fiscal quarter, provided that if any
such date is not a Business Day, then the relevant Quarterly Date shall be the
next succeeding Business Day.

 

Quarterly Financial Statements means the quarterly financial statements of a
Person, which statements shall include a balance sheet as of the end of such
fiscal quarter and an income statement and a statement of cash flows for such
fiscal quarter and for the fiscal year to date, subject to normal year-end
adjustments, all setting forth in comparative form the corresponding figures as
of the end of and for the corresponding fiscal quarter of the preceding year,
prepared in accordance with GAAP in all material respects except that such
statements are condensed and exclude detailed footnote disclosures and certified
by the chief financial officer or other authorized officer of such Person as
fairly presenting, in all material respects, the financial condition of such
person as of such date.

 

Rate Designation Date means that Business Day which is (a) in the case of Base
Rate Borrowings, 10:00 a.m., Houston, Texas time, on the date one Business Day
preceding the date of such borrowing and (b) in the case of LIBOR Borrowings,
10:00 a.m., Houston, Texas time, on the date three LIBOR Business Days preceding
the first day of any proposed Interest Period.

 

Rate Designation Notice means a written notice substantially in the form of
Exhibit B.

 

Regulation D means Regulation D of the Board of Governors of the Federal Reserve
System from time to time in effect and includes any successor or other
regulation relating to reserve requirements applicable to member banks of the
Federal Reserve System.

 

Regulatory Change means with respect to any Lender, any change on or after the
date of this Agreement in any Legal Requirement (including, without limitation,
Regulation D) or the adoption or making on or after such date of any
interpretation, directive or request applying to a class of lenders including
such Lender under any Legal Requirements (whether or not having the force of
law) by any Governmental Authority.

 

Reimbursement Obligations means, as at any date, the obligations of Borrower
then outstanding, or which may thereafter arise, in respect of Letters of Credit
under this Agreement, to reimburse the applicable Issuers for the amount paid by
such Issuers in respect of any drawing under such Letters of Credit, which
obligations shall at all times be payable in Dollars notwithstanding any such
Letter of Credit being payable in a currency other than Dollars.

 

20



--------------------------------------------------------------------------------

Request for Extension of Credit means a request for extension of credit duly
executed by the chief executive officer, chief financial officer or treasurer of
Borrower, appropriately completed and substantially in the form of Exhibit A
attached hereto.

 

Requirements of Environmental Law means all requirements imposed by any law
(including for example and without limitation The Resource Conservation and
Recovery Act and The Comprehensive Environmental Response, Compensation, and
Liability Act), rule, regulation, or order of any federal, state or local
executive, legislative, judicial, regulatory or administrative agency, board or
authority in effect at the applicable time which relate to (i) noise; (ii)
pollution, protection or clean-up of the air, surface water, ground water or
land; (iii) solid, gaseous or liquid waste generation, treatment, storage,
disposal or transportation; (iv) exposure to Hazardous Substances; (v) the
safety or health of employees or (vi) regulation of the manufacture, processing,
distribution in commerce, use, discharge or storage of Hazardous Substances.

 

Restricted Indebtedness means Borrowed Money Indebtedness of the Borrower or any
of its Subsidiaries, the payment, prepayment, redemption, repurchase or
defeasance of which is restricted under Article 8 hereof.

 

Revolving Loan means a Loan made pursuant to Section 2.1(a) hereof.

 

Revolving Loan Availability Period means, for each Revolving Loan Lender, the
period from and including the Effective Date to (but not including) the
Revolving Loan Termination Date.

 

Revolving Loan Lender means each Lender with (i) prior to the Revolving Loan
Termination Date, a Revolving Loan Commitment and (ii) on and after the
Revolving Loan Termination Date, any outstanding Revolving Loan Obligations.

 

Revolving Loan Commitment means, as to any Lender, the obligation, if any, of
such Lender to make Revolving Loans and incur or participate in Letter of Credit
Liabilities in an aggregate principal amount at any one time outstanding up to
(but not exceeding) the amount, if any, set forth opposite such Lender’s name on
Schedule I hereto, or otherwise provided for in an Assignment and Acceptance
Agreement (as the same may be reduced from time to time pursuant to Section 2.3
hereof).

 

Revolving Loan Commitment Percentage means, as to any Revolving Loan Lender, the
percentage equivalent of a fraction the numerator of which is the amount of such
Lender’s Revolving Loan Commitment (or if the Revolving Loan Commitments have
terminated, such Lender’s outstanding Revolving Loans) and the denominator of
which is the aggregate of the Revolving Loan Commitments of all Lenders (or if
the Revolving Loan Commitments have terminated, the aggregate amount of all
Revolving Loans).

 

Revolving Loan Maturity Date means the maturity date of the Revolving Notes,
December 31, 2009.

 

21



--------------------------------------------------------------------------------

Revolving Loan Obligations means, as at any date of determination thereof, the
sum of the following (determined without duplication): (i) the aggregate
principal amount of Revolving Loans outstanding hereunder plus (ii) the
aggregate amount of the Letter of Credit Liabilities hereunder.

 

Revolving Loan Termination Date means the earlier of (a) the Revolving Loan
Maturity Date or (b) the date specified by Agent in accordance with Section 9.1
hereof.

 

Revolving Notes means the Notes of Borrower evidencing the Revolving Loans, in
the form of Exhibit D hereto.

 

Secretary’s Certificate means a certificate, in Proper Form, of the Secretary or
an Assistant Secretary of a corporation as to (a) the resolutions of the Board
of Directors of such corporation authorizing the execution, delivery and
performance of the documents to be executed by such corporation; (b) the
incumbency and signature of the officer of such corporation executing such
documents on behalf of such corporation, and (c) the Organizational Documents of
such corporation.

 

Security Agreements means security agreements, each in Proper Form, executed or
to be executed by Borrower (or any other applicable Subsidiary of Borrower or
other applicable Person) in favor of Agent covering (i) all of the issued and
outstanding equity interests in and to Borrower and each Subsidiary of Borrower
(other than Excluded Subsidiaries and Non-Recourse Subsidiaries) and (ii) all of
the material real and personal Property (other than Excluded Assets) of Borrower
and its Subsidiaries (other than Non-Recourse Subsidiaries), as the same may
from time to time be amended, modified, restated or supplemented. The term
“Security Agreements” shall include the Trademark Security Agreements.

 

Security Documents means, collectively, the Mortgages, the Security Agreements
and any and all other security documents now or hereafter executed and delivered
by any Obligor to secure all or any part of the Obligations, as any of them may
from time to time be amended, modified, restated or supplemented.

 

Senior Leverage Ratio means, as of any day, the ratio of (a) Debt (other than
Subordinated Indebtedness and standby letters of credit issued in support of
insurance coverage in an aggregate amount not exceeding $12,000,000) of Borrower
and its consolidated Subsidiaries (other than Non-Recourse Subsidiaries) as of
such date to (b) EBITDA for the 12 months ending on such date; provided however,
that for purposes of this ratio only, so long as Borrower shall have delivered
to Agent financial information in Proper Form regarding the Property acquired
which disclose the prior operating results of such Property, the pro forma
effect of any acquisition by Borrower or any of its consolidated Subsidiaries
(other than Non-Recourse Subsidiaries) of any Property or business, and of any
new restaurant opened, during such 12-month period shall be included in EBITDA
as if such acquisition or opening of a new restaurant, as the case may be,
occurred on the first day of such period. Borrower agrees that, in calculating
the Senior Leverage Ratio, the leases executed in connection with any
sale/leaseback transaction which provides for a sales price equal to or greater
than $20,000,000 shall be treated as if they had been in effect for the entire
calculation period.

 

22



--------------------------------------------------------------------------------

Senior Subordinated Notes means Senior Subordinated Notes due 2013 in the
aggregate principal amount of $180,000,000 issued by Borrower substantially
concurrently herewith (without amendment except as agreed to in writing by the
Majority Lenders or as otherwise permitted under Section 8.15 hereof).

 

Significant Transaction means any sale, transfer or other disposition, in one
transaction or a series of related transactions, of any equity interests issued
by any Subsidiary (other than an Excluded Subsidiary).

 

Stated Rate means the effective weighted per annum rate of interest applicable
to the Loans; provided, that if on any day such rate shall exceed the Ceiling
Rate for that day, the Stated Rate shall be fixed at the Ceiling Rate on that
day and on each day thereafter until the total amount of interest accrued at the
Stated Rate on the unpaid principal balances of the Notes plus the Additional
Interest equals the total amount of interest which would have accrued if there
had been no Ceiling Rate. If the Notes mature (or are prepaid) before such
equality is achieved, then, in addition to the unpaid principal and accrued
interest then owing pursuant to the other provisions of the Loan Documents,
Borrower promises to pay on demand to the order of the holder of each Note
interest in an amount equal to the excess (if any) of (a) the lesser of (i) the
total interest which would have accrued on such Note if the Stated Rate had been
defined as equal to the Ceiling Rate from time to time in effect and (ii) the
total interest which would have accrued on such Note if the Stated Rate were not
so prohibited from exceeding the Ceiling Rate, over (b) the total interest
actually accrued on such Note to such maturity (or prepayment) date. Without
notice to Borrower or any other Person, the Stated Rate shall automatically
fluctuate upward and downward in accordance with the provisions of this
definition.

 

Subordinated Indebtedness means all Indebtedness of Borrower and its
Subsidiaries which has been subordinated on terms and conditions satisfactory to
the Majority Lenders, in their sole discretion, to the Obligations, whether now
existing or hereafter incurred. Indebtedness shall not be considered as
“Subordinated Indebtedness” unless and until Agent shall have received copies of
the documentation evidencing or relating to such Indebtedness together with a
subordination agreement, in Proper Form, duly executed by the holder or holders
of such Indebtedness and evidencing the terms and conditions of subordination
required by the Majority Lenders. The term “Subordinated Indebtedness” shall
include Indebtedness under the Senior Subordinated Notes and any Indebtedness
issued in exchange therefor which is governed by subordination provisions
substantially identical to those governing the Senior Subordinated Notes.

 

Subsidiary means, as to a particular parent Corporation, any Corporation of
which more than 50% of the indicia of equity rights (whether outstanding capital
stock or otherwise) is at the time directly or indirectly owned by, such parent
Corporation.

 

Swing Loan shall mean a Loan made pursuant to Section 2.1(c) hereof.

 

Swing Loan Availability Period shall mean the period from and including the
Effective Date to (but not including) the Revolving Loan Termination Date.

 

23



--------------------------------------------------------------------------------

Swing Note shall mean that certain promissory note dated as of the Effective
Date herewith in the original principal amount of $5,000,000 executed by
Borrower payable to the order of Chase.

 

Synthetic Purchase Agreement means any swap, derivative or other agreement or
combination of agreements pursuant to which Borrower or a Subsidiary of Borrower
is or may become obligated to make (i) any payment in connection with a purchase
by any third party from a Person other than Borrower or a Subsidiary of Borrower
of any Equity Interest or Restricted Indebtedness or (ii) any payment (other
than on account of a permitted purchase by it of any Equity Interest or any
Restricted Indebtedness) the amount of which is determined by reference to the
price or value at any time of any Equity Interest or Restricted Indebtedness;
provided that no phantom stock or similar plan providing for payments only to
current or former directors, officers or employees of Borrower or Subsidiaries
of Borrower (or to their heirs or estates) shall be deemed to be a Synthetic
Purchase Agreement.

 

Taco Cabana Subsidiaries means Taco Cabana, Inc., a Delaware corporation, TP
Acquisition Corp., a Texas corporation, Get Real, Inc., a Delaware corporation,
Texas Taco Cabana, L.P., a Texas limited partnership, T.C. Management, Inc., a
Delaware corporation, T.C. Lease Holdings III, V and VI, Inc., a Texas
corporation, Colorado Cabana, Inc., a Colorado corporation, Taco Cabana Atlanta,
Inc., a Delaware corporation, TC Bevco LLC, a Texas limited liability company,
Cabana Bevco LLC, a Texas limited liability company, and Cabana Beverages, Inc.,
a Texas corporation.

 

Taxes shall have the meaning ascribed to it in Section 4.1(d).

 

Term Loan B means a Loan made pursuant to Section 2.1(b) hereof.

 

Term Loan B Lender means each Lender with any outstanding Term Loans B.

 

Term Loan B Maturity Date means December 31, 2010.

 

Term Notes B means the Notes of Borrower evidencing the Term Loans B, in the
form of Exhibit C hereto.

 

Title Insurance Policies means, collectively, the policies of title insurance,
in Proper Form, in face amounts satisfactory to Agent, issued in favor of Agent
by a title insurance company satisfactory to Agent and insuring that title to
the Mortgaged Properties is vested in Borrower, free and clear of any Lien other
than Permitted Liens and that each Mortgage creates a valid first and prior lien
on all the Mortgaged Properties affected by such Mortgage, subject only to such
exceptions as may be approved by Agent, together with any endorsements thereto
reasonably requested by Agent. Each of said policies shall contain a complete
and accurate description of the applicable Mortgages, shall specify the
recording and filing information applicable to it and shall describe the
Mortgaged Properties identically to the description thereof in such Mortgage.

 

Total Leverage Ratio means, as of any day, the ratio of (a) Debt (other than
standby letters of credit issued in support of insurance coverage in an
aggregate amount not exceeding

 

24



--------------------------------------------------------------------------------

$12,000,000) of Borrower and its consolidated Subsidiaries (other than
Non-Recourse Subsidiaries) as of such date to (b) EBITDA for the 12 months
ending on such date; provided however, that for purposes of this ratio only, so
long as Borrower shall have delivered to Agent financial information in Proper
Form regarding the Property acquired which disclose the prior operating results
of such Property, the pro forma effect of any acquisition by Borrower or any of
its consolidated Subsidiaries (other than Non-Recourse Subsidiaries) of any
Property or business, and of any new restaurant opened, during such 12-month
period shall be included in EBITDA as if such acquisition or opening of a new
restaurant, as the case may be, occurred on the first day of such period.
Borrower agrees that, in calculating the Total Leverage Ratio, the leases
executed in connection with any sale/leaseback transaction which provides for a
sales price equal to or greater than $20,000,000 shall be treated as if they had
been in effect for the entire calculation period.

 

Trademark Security Agreements shall mean, collectively, (i) that certain
Trademark Security Agreement dated as of February 12, 1999 executed by Borrower
and Agent, (ii) those certain Trademark Security Agreements dated as of December
19, 2000 executed by Borrower, Pollo Operations, Inc., TP Acquisition Corp. and
Texas Taco Cabana, L.P., respectively, and Agent and (iii) all additional
trademark security agreements executed as security for the Obligations and all
related recordation form cover sheets and any and all amendments, modifications,
renewals, extensions and supplements thereof or thereto from time to time.

 

Underlying Lease Agreements means any and all lease agreements (other than the
Lease Agreements) now or hereafter affecting any of the Property covered by any
of the Lease Agreements and which is superior to the applicable Lease Agreement,
as any of the same may from time to time be amended, modified, supplemented or
restated.

 

Unfunded Liabilities means, with respect to any Plan, at any time, the amount
(if any) by which (a) the present value of all benefits under such Plan exceeds
(b) the fair market value of all Plan assets allocable to such benefits, all
determined as of the then most recent actuarial valuation report for such Plan,
but only to the extent that such excess represents a potential liability of any
member of the Controlled Group to the PBGC or a Plan under Title IV of ERISA.
With respect to multi-employer Plans, the term “Unfunded Liabilities” shall also
include contingent liability for withdrawal liability under Section 4201 of
ERISA to all multi-employer Plans to which Borrower or any member of a
Controlled Group for employees of Borrower contributes in the event of complete
withdrawal from such plans.

 

1.2 Miscellaneous. The words “hereof,” “herein,” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement. The term “annualized”
as used herein shall mean the multiplication of the applicable amount for any
given period by a fraction, the numerator of which is 365 and the denominator of
which is the number of days elapsed in such period.

 

25



--------------------------------------------------------------------------------

2. Commitments and Loans.

 

2.1 Loans. Each Lender severally agrees, subject to all of the terms and
conditions of this Agreement (including, without limitation, Sections 5.1 and
5.2 hereof), to make Loans as follows:

 

(a) Revolving Loans. From time to time on or after the Effective Date and during
the applicable Revolving Loan Availability Period, each Revolving Loan Lender
shall make loans under this Section 2.1(a) to Borrower in an aggregate principal
amount at any one time outstanding (including its Revolving Loan Commitment
Percentage of all Letter of Credit Liabilities at such time) up to but not
exceeding such Lender’s Revolving Loan Commitment Percentage of the Maximum
Revolving Loan Available Amount. Subject to the conditions in this Agreement,
any such Revolving Loan repaid prior to the Revolving Loan Termination Date may
be reborrowed pursuant to the terms of this Agreement; provided, that any and
all such Revolving Loans shall be due and payable in full at the end of the
Revolving Loan Availability Period. Borrower, Agent and the Lenders agree
pursuant to Chapter 346 (“Chapter 346”) of the Texas Finance Code, that Chapter
346 (which relates to open-end line of credit revolving loan accounts) shall not
apply to this Agreement, the Notes or any Obligation and that neither the Notes
nor any Obligation shall be governed by Chapter 346 or subject to its provisions
in any manner whatsoever. The aggregate of all Revolving Loans to be made by the
Lenders in connection with a particular borrowing shall be equal to an integral
multiple of $100,000.

 

(b) Term Loans B. On December 15, 2004, each Term Loan B Lender shall make a
loan to Borrower in the amount set forth opposite such Term Loan B Lender’s name
on Schedule I hereto.

 

(c) Swing Loans. From time to time on or after the Effective Date and during the
Swing Loan Availability Period, provided no Default or Event of Default has
occurred which is continuing, Chase shall make loans under this Section 2.1(c)
to Borrower in an aggregate principal amount at any one time outstanding up to
but not exceeding $5,000,000. Swing Loans shall constitute “Revolving Loans” for
all purposes hereunder, except that until such time as the other Lenders shall
have purchased a participating interest in such Swing Loans as provided for
herein, such Swing Loans shall only be considered a utilization of the Revolving
Loan Commitment of Chase (and following such a purchase of a participating
interest, the Revolving Loan Commitment of each Lender shall be considered
utilized by the amount of such participating interest and the amount of Chase’s
Revolving Loan Commitment considered to be utilized shall be decreased by the
aggregate amount of such participating interests). Notwithstanding the foregoing
sentence, the aggregate amount of all Revolving Loans (including, without
limitation, all Swing Loans) shall not at any time exceed the Maximum Revolving
Loan Available Amount. Subject to the conditions in this Agreement, any Swing
Loan repaid prior to the Revolving Loan Termination Date may be reborrowed
pursuant to the terms of this Agreement; provided, that any and all such Swing
Loans shall be due and payable in full at the end of the Swing Loan Availability
Period. At any time, upon the request of Chase, each Revolving Loan Lender
(other than Chase) shall, on the first Business Day after such request is made,
purchase a participating interest in any one or more Swing Loans made in
accordance with the first sentence of this Section 2.1(c) in an amount equal to
its Revolving Loan Commitment Percentage of such Swing Loans. Each Revolving
Loan Lender will

 

26



--------------------------------------------------------------------------------

immediately transfer to Chase, in immediately available funds, the amount of its
participation. Whenever, at any time after Chase has received from any Lender
such Lender’s participation in a Swing Loan, Chase receives payment on account
thereof, Chase will distribute to such Lender its participating interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such Lender’s participating interest was outstanding
and funded); provided, however, that in the event that such payment received by
Chase is required to be returned, such Lender will return to Chase any portion
thereof previously distributed by Chase to it. Each Revolving Loan Lender’s
obligation to purchase such participating interests shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense of other right
which such Lender or any other Person may have against Chase or any other Person
for any reason whatsoever; (ii) the occurrence or continuance of a Default or
Event of Default or the termination of any Revolving Loan Commitment; (iii) any
adverse change in the condition (financial or otherwise) of any Obligor or any
other Lender; (iv) any breach of this Agreement or any other Loan Document by
any Obligor or any other Lender, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. Each Swing
Loan, once so participated, shall cease to be a Swing Loan for the purposes of
this Agreement, but shall be a Revolving Loan. Borrower, Agent and the Lenders
agree pursuant to Chapter 346 (“Chapter 346”) of the Texas Finance Code, that
Chapter 346 (which relates to open-end line of credit revolving loan accounts)
shall not apply to the Swing Note or any Swing Loan and that neither the Swing
Note nor any Swing Loan shall be governed by Chapter 346 or subject to its
provisions in any manner whatsoever. Each Swing Loan shall be in an amount equal
to $100,000 or a multiple thereof.

 

2.2 Letters of Credit.

 

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
and on the condition that aggregate Letter of Credit Liabilities shall never
exceed $20,000,000, (i) Borrower shall have the right to, in addition to Loans
provided for in Section 2.1 hereof, utilize the Revolving Loan Commitments from
time to time during the Revolving Loan Availability Period by obtaining the
issuance of standby letters of credit for the account of Borrower if Borrower
shall so request in the notice referred to in Section 2.2(b)(i) hereof (the
Existing Letters of Credit and such standby letters of credit as any of them may
be amended, supplemented, extended or confirmed from time to time, being herein
collectively called the “Letters of Credit)” and (ii) Chase agrees to issue such
Letters of Credit. Upon the date of the issuance of a Letter of Credit (or, in
the case of the Existing Letters of Credit, on the Effective Date), the
applicable Issuer shall be deemed, without further action by any party hereto,
to have sold to each Revolving Loan Lender, and each such Lender shall be
deemed, without further action by any party hereto, to have purchased from the
applicable Issuer, a participation, to the extent of such Lender’s Revolving
Loan Commitment Percentage, in such Letter of Credit and the related Letter of
Credit Liabilities, which participation shall terminate on the earlier of the
expiration date of such Letter of Credit or the Revolving Loan Termination Date.
No Letter of Credit shall have an expiration date later than two (2) years from
date of issuance. Any Letter of Credit that shall have an expiration date after
the end of the Revolving Loan Availability Period shall be subject to Cover or
backed by a standby letter of credit in form and substance, and issued by a
Person, acceptable to Agent in its sole discretion. Chase or, with the prior
approval of Borrower and Agent, another Lender shall be the Issuer of each
Letter of Credit.

 

27



--------------------------------------------------------------------------------

(b) Additional Provisions. The following additional provisions shall apply to
each Letter of Credit:

 

(i) Borrower shall give Agent notice requesting each issuance of a Letter of
Credit hereunder as provided in Section 4.3 hereof and shall furnish such
additional information regarding such transaction as Agent may reasonably
request. Upon receipt of such notice, Agent shall promptly notify each Revolving
Loan Lender of the contents thereof and of such Lender’s Revolving Loan
Commitment Percentage of the amount of such proposed Letter of Credit.

 

(ii) No Letter of Credit may be issued if after giving effect thereto the sum of
(A) the aggregate outstanding principal amount of Revolving Loans plus (B) the
aggregate Letter of Credit Liabilities would exceed the Maximum Revolving Loan
Available Amount. On each day during the period commencing with the issuance of
any Letter of Credit and until such Letter of Credit shall have expired or been
terminated, the Revolving Loan Commitment of each Revolving Loan Lender shall be
deemed to be utilized for all purposes hereof in an amount equal to such
Lender’s Revolving Loan Commitment Percentage of the amount then available for
drawings under such Letter of Credit (or any unreimbursed drawings under such
Letter of Credit).

 

(iii) Upon receipt from the beneficiary of any Letter of Credit of any demand
for payment thereunder, Agent shall promptly notify Borrower and each Lender as
to the amount to be paid as a result of such demand and the payment date
therefor. If at any time prior to the earlier of the expiration date of a Letter
of Credit or the Revolving Loan Termination Date any Issuer shall have made a
payment to a beneficiary of a Letter of Credit in respect of a drawing under
such Letter of Credit, each Revolving Loan Lender will pay to Agent immediately
upon demand by such Issuer at any time during the period commencing after such
payment until reimbursement thereof in full by Borrower, an amount equal to such
Lender’s Revolving Loan Commitment Percentage of such payment, together with
interest on such amount for each day from the date of demand for such payment
(or, if such demand is made after 11:00 a.m. Houston time on such date, from the
next succeeding Business Day) to the date of payment by such Lender of such
amount at a rate of interest per annum equal to the Federal Funds Rate for such
period. To the extent that it is ultimately determined that the Borrower is
relieved of its obligation to reimburse the applicable Issuer because of such
Issuer’s gross negligence or willful misconduct in determining that documents
received under any applicable Letter of Credit comply with the terms thereof,
the applicable Issuer shall be obligated to refund to the paying Lenders all
amounts paid to such Issuer to reimburse Issuer for the applicable drawing under
such Letter of Credit.

 

(iv) Borrower shall be irrevocably and unconditionally obligated forthwith to
reimburse Agent, on the date on which the Agent notifies Borrower of the date
and amount of any payment by the Issuer of any drawing under a Letter of Credit,
for the amount paid by any Issuer upon such drawing, without presentment,
demand, protest or other formalities of any kind, all of which are hereby
waived. Such reimbursement may, subject to satisfaction of the conditions in
Sections 5.1 and 5.2 hereof and to the Maximum Revolving Loan Available Amount
(after adjustment in the same to reflect the

 

28



--------------------------------------------------------------------------------

elimination of the corresponding Letter of Credit Liability), be made by the
borrowing of Revolving Loans. Agent will pay to each Revolving Loan Lender such
Lender’s Revolving Loan Commitment Percentage of all amounts received from
Borrower for application in payment, in whole or in part, of the Reimbursement
Obligation in respect of any Letter of Credit, but only to the extent such
Lender has made payment to Agent in respect of such Letter of Credit pursuant to
clause (iii) above.

 

(v) Borrower will pay to Agent at the Principal Office for the account of each
Revolving Loan Lender a letter of credit fee with respect to each Letter of
Credit equal to the greater of (x) $500 or (y) an amount equal to the Margin
Percentage applicable from time to time with respect to LIBOR Borrowings
multiplied by the daily average amount available for drawings under each Letter
of Credit (and computed on the basis of the actual number of days elapsed in a
year composed of 360 days), in each case for the period from and including the
date of issuance of such Letter of Credit to and including the date of
expiration or termination thereof, such fee to be due and payable in advance on
the date of the issuance thereof. Agent will pay to each Revolving Loan Lender,
promptly after receiving any payment in respect of letter of credit fees
referred to in this clause (v), an amount equal to the product of such Lender’s
Revolving Loan Commitment Percentage times the amount of such fees.

 

(vi) The issuance by the applicable Issuer of each Letter of Credit shall, in
addition to the conditions precedent set forth in Section 5 hereof, be subject
to the conditions precedent (A) that such Letter of Credit shall be in such form
and contain such terms as shall be reasonably satisfactory to Agent, and (B)
that Borrower shall have executed and delivered such Applications and other
instruments and agreements relating to such Letter of Credit as Agent shall have
reasonably requested and are not inconsistent with the terms of this Agreement.
In the event of a conflict between the terms of this Agreement and the terms of
any Application, the terms hereof shall control.

 

(vii) Issuer will send to the Borrower and each Lender, immediately upon
issuance of any Letter of Credit issued by Issuer or any amendment thereto, a
true and correct copy of such Letter of Credit or amendment.

 

(c) Indemnification; Release. Borrower hereby indemnifies and holds harmless
Agent, each Revolving Loan Lender and each Issuer from and against any and all
claims and damages, losses, liabilities, costs or expenses which Agent, such
Lender or such Issuer may incur (or which may be claimed against Agent, such
Lender or such Issuer by any Person whatsoever), REGARDLESS OF WHETHER CAUSED IN
WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES, in
connection with the execution and delivery of any Letter of Credit or transfer
of or payment or failure to pay under any Letter of Credit; provided that
Borrower shall not be required to indemnify any party seeking indemnification
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (i) the willful misconduct or gross negligence
of the party seeking indemnification, or (ii) the failure by the party seeking
indemnification to pay under any Letter of Credit after the presentation to it
of a request required to be paid under applicable law. Borrower hereby releases,
waives and discharges Agent, each Revolving Loan Lender and each Issuer from any
claims, causes of action, damages, losses, liabilities, reasonable costs or

 

29



--------------------------------------------------------------------------------

expenses which may now exist or may hereafter arise, REGARDLESS OF WHETHER
CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY OF THE INDEMNIFIED PARTIES,
by reason of or in connection with the failure of any other Revolving Loan
Lender to fulfill or comply with its obligations to Agent, such Lender or such
Issuer, as the case may be, hereunder (but nothing herein contained shall affect
any rights Borrower may have against such defaulting Lender). Nothing in this
Section 2.2(c) is intended to limit the obligations of Borrower under any other
provision of this Agreement.

 

(d) Additional Costs in Respect of Letters of Credit. If as a result of any
Regulatory Change there shall be imposed, modified or deemed applicable any tax
(other than any tax based on or measured by net income), reserve, special
deposit or similar requirement against or with respect to or measured by
reference to Letters of Credit issued or to be issued hereunder or
participations in such Letters of Credit, and the result shall be to increase
the cost to any Revolving Loan Lender of issuing or maintaining any Letter of
Credit or any participation therein, or materially reduce any amount receivable
by any Revolving Loan Lender hereunder in respect of any Letter of Credit or any
participation therein (which increase in cost, or reduction in amount
receivable, shall be the result of such Lender’s reasonable allocation of the
aggregate of such increases or reductions resulting from such event), then such
Lender shall notify Borrower through Agent (which notice shall be accompanied by
a statement setting forth in reasonable detail the basis for the determination
of the amount due), and within 15 Business Days after demand therefor by such
Lender through Agent, Borrower shall pay to such Lender, from time to time as
specified by such Lender, such additional amounts as shall be sufficient to
compensate such Lender for such increased costs or reductions in amount. Such
statement as to such increased costs or reductions in amount incurred by such
Lender, submitted by such Lender to Borrower, shall be conclusive as to the
amount thereof, absent manifest error, and may be computed using any reasonable
averaging and attribution method. Each Lender will notify Borrower through Agent
of any event occurring after the date of this Agreement which will entitle such
Lender to compensation pursuant to this Section as promptly as practicable after
any executive officer of such Lender obtains knowledge thereof and determines to
request such compensation, and (if so requested by Borrower through Agent) will
designate a different lending office of such Lender for the issuance or
maintenance of Letters of Credit by such Lender or will take such other action
as Borrower may reasonably request if such designation or action is consistent
with the internal policy of such Lender and legal and regulatory restrictions,
can be undertaken at no additional cost, will avoid the need for, or reduce the
amount of, such compensation and will not, in the sole opinion of such Lender,
be disadvantageous to such Lender (provided that such Lender shall have no
obligation so to designate a different lending office which is not located in
the United States of America).

 

2.3 Terminations or Reductions of Commitments.

 

(a) Mandatory. On the Revolving Loan Termination Date, all Revolving Loan
Commitments shall be terminated in their entirety.

 

(b) Optional. Borrower shall have the right to terminate or reduce the unused
portion of the Revolving Loan Commitments at any time or from time to time,
provided that (i) Borrower shall give notice of each such termination or
reduction to Agent as provided in Section 4.3 hereof and (ii) each such partial
reduction shall be in an integral multiple of $250,000.

 

30



--------------------------------------------------------------------------------

(c) No Reinstatement. No termination or reduction of the Revolving Loan
Commitments may be reinstated without the written approval of Agent and the
Lenders.

 

2.4 Commitment Fees.

 

(a) Borrower shall pay to Agent for the account of each Revolving Loan Lender
revolving loan commitment fees for the period from December 15, 2004 to and
including the Revolving Loan Termination Date at a rate per annum equal to
0.50%. Such revolving loan commitment fees shall be computed (on the basis of
the actual number of days elapsed in a year composed of 360 days) on each day
and shall be based on the excess of (x) the aggregate amount of each Revolving
Loan Lender’s Revolving Loan Commitment for such day over (y) the sum of (i) the
aggregate unpaid principal balance of such Lender’s Revolving Note (excluding
any Swing Loans except as specifically provided in Section 2.1(c) hereof) on
such day plus (ii) the aggregate Letter of Credit Liabilities as to such Lender
for such day. Accrued revolving loan commitment fees shall be payable in arrears
on the Quarterly Dates prior to the Revolving Loan Termination Date and on the
Revolving Loan Termination Date.

 

(b) All past due fees payable under this Section shall bear interest at the Past
Due Rate.

 

2.5 Several Obligations. The failure of any Lender to make any Loan to be made
by it on the date specified therefor shall not relieve any other Lender of its
obligation to make its Loan on such date, but neither Agent nor any Lender shall
be responsible or liable for the failure of any other Lender to make a Loan to
be made by such other Lender or to participate in, or co-issue, any Letter of
Credit. Notwithstanding anything contained herein to the contrary, (a) no Lender
shall be required to make or maintain Revolving Loans at any time outstanding if
as a result the total Revolving Loan Obligations to such Lender shall exceed the
lesser of (1) such Lender’s Revolving Loan Commitment Percentage of all
Revolving Loan Obligations and (2) such Lender’s Revolving Loan Commitment
Percentage of the Maximum Revolving Loan Available Amount and (b) if a Revolving
Loan Lender fails to make a Revolving Loan as and when required hereunder, then
upon each subsequent event which would otherwise result in funds being paid to
the defaulting Lender, the amount which would have been paid to the defaulting
Lender shall be divided among the non-defaulting Lenders ratably according to
their respective shares of the outstanding Revolving Loan Commitment Percentages
until the Revolving Loan Obligations of each Revolving Loan Lender (including
the defaulting Lender) are equal to such Lender’s Revolving Loan Commitment
Percentage of the total Revolving Loan Obligations.

 

2.6 Notes. The Revolving Loans made by each Lender (other than the Swing Loans)
shall be evidenced by a single Revolving Note of Borrower in substantially the
form of Exhibit D hereto payable to the order of such Lender in a principal
amount equal to the Revolving Loan Commitment of such Lender, and otherwise duly
completed. Any Lender may request in writing submitted to the Administrative
Agent that Term Loans B made by such Lender be evidenced by a promissory note,
and in such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to the order of such Lender substantially in the form
attached hereto as Exhibit C. The promissory notes described in this Section are
each, together with all renewals,

 

31



--------------------------------------------------------------------------------

extensions, modifications and replacements thereof and substitutions therefor,
called a “Note” and collectively called the “Notes”. Each Lender is hereby
authorized by Borrower to endorse on the schedule (or a continuation thereof)
that may be attached to each Note of such Lender, to the extent applicable, the
date, amount, type of and the applicable period of interest for each Loan made
by such Lender to Borrower hereunder, and the amount of each payment or
prepayment of principal of such Loan received by such Lender, provided, that any
failure by such Lender to make any such endorsement shall not affect the
obligations of Borrower under such Note or hereunder in respect of such Loan.
Swing Loans shall be evidenced by the Swing Note. The Swing Note, and all
renewals, extensions, modifications and replacements thereof and substitutions
therefor, shall constitute one of the “Notes” hereunder.

 

2.7 Use of Proceeds. The proceeds of the Loans shall be used to refinance
existing Indebtedness of Borrower, to finance permitted acquisitions by Borrower
and its Subsidiaries and new store development by Borrower and its Subsidiaries,
to finance a portion of the Closing Distributions and for other working capital
and general corporate purposes. Neither Agent nor any Lender shall have any
responsibility as to the use of any proceeds of the Loans.

 

2.8 Incremental Facilities. Borrower may, at any time, by notice to the Agent,
establish additional term loan facilities (the “Incremental Facilities”) under
the Loan Documents in an aggregate principal amount of up to $100,000,000,
provided that no Default exists which is continuing, the Borrower is in pro
forma compliance with all financial covenants hereunder and borrowings under the
Incremental Facilities would not require any other Indebtedness (other than the
Loans and the Incremental Facilities) to be secured by any Collateral securing
the Obligations (except to the extent such Lien is permitted under the
provisions of Section 8.2 hereof). The Incremental Facilities will be effected
as term loan facilities which will mature and amortize in a manner reasonably
acceptable to the Agent, but will not in any event have a shorter average life
than the Term Loan B borrowings hereunder. The Incremental Facilities (i) will
rank pari passu in right of payment and security with the other Obligations and
(ii) except as set forth above, will be treated substantially the same as (and
in any event no more favorably than) the Term Loan B borrowings hereunder
(including with respect to mandatory and voluntary prepayments and collateral
and guarantee position); provided that the Incremental Facilities may provide
for material additional or different financial or other covenants applicable
only during periods after the Term Loan B Maturity Date. The applicable interest
rate for the Incremental Facilities shall not exceed the applicable interest
rate for the Term Loan B borrowings hereunder by more than 25 basis points
unless the applicable interest rate for the Term Loan B borrowings hereunder are
concurrently increased to be no less than 25 basis points less than the pricing
of the Incremental Facilities. The Incremental Facilities will be effected
pursuant to an amendment to the Loan Documents entered into among the Borrower,
the Agent and the Incremental Facility lenders, which will not require the
consent of other Lenders.

 

3. Borrowings, Payments, Prepayments and Interest Options.

 

3.1 Borrowings. Borrower shall give Agent notice of each borrowing (other than a
borrowing of Swing Loans as to which the last sentence of this Section 3.1 shall
apply) to be made hereunder as provided in Section 4.3 hereof and Agent shall
promptly notify each Lender of such request. Not later than 11:00 a.m. Houston
time on the date specified for each such borrowing hereunder, each Lender shall
make available the amount of the Loan, if any, to be

 

32



--------------------------------------------------------------------------------

made by it on such date to Agent at its Principal Office, in immediately
available funds, for the account of Borrower. Such amounts received by Agent
will be held in an account maintained by Borrower with Agent. The amounts so
received by Agent shall, subject to the terms and conditions of this Agreement,
be made available to Borrower by wiring or otherwise transferring, in
immediately available funds, such amount to an account designated by Borrower
and approved by Agent. Borrower shall give Agent notice of each borrowing of a
Swing Loan to be made hereunder as provided in Section 4.3 hereof and, no later
than 11:00 a.m. Houston time on the date specified for such borrowing hereunder,
Chase shall make available the amount of such Swing Loan to Borrower by
depositing the same, in immediately available funds, in an account designated by
Borrower and approved by Agent.

 

3.2 Prepayments.

 

(a) Optional Prepayments. Except as provided in Section 3.3 hereof, Borrower
shall have the right to prepay, on any Business Day, in whole or in part,
without the payment of any penalty or fee, any Loans at any time or from time to
time, provided that Borrower shall give Agent notice of each such prepayment as
provided in Section 4.3 hereof. Each optional prepayment on a Loan shall be in
an amount equal to an integral multiple of $250,000.

 

(b) Mandatory Prepayments and Cover. Except, in each case, as provided in
Section 3.3 hereof,

 

(1) Prepayment Events. In the event and on each occasion that any Net Proceeds
are received by or on behalf of the Borrower or any of its Subsidiaries in
respect of any Prepayment Event, the Borrower shall, within twenty Business Days
after such Net Proceeds are received, prepay Term Loan B borrowings in an
aggregate amount equal to such Net Proceeds; provided that, in the case of any
event described in clause (a) of the definition of the term Prepayment Event
which is not a Significant Transaction, if the Borrower shall deliver to the
Agent a certificate to the effect that the Borrower and its Subsidiaries intend
to apply the Net Proceeds from such event, within 270 days after receipt of such
Net Proceeds, to acquire real property, equipment or other tangible assets to be
used in the business of the Borrower and the Subsidiaries, and certifying that
no Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of such event except to the extent of any
Net Proceeds therefrom that have not been so applied by the end of such 270 day
period, at which time a prepayment shall be required in an amount equal to the
Net Proceeds that have not been so applied. To the extent such prepayment would
result in the payment of breakage costs hereunder, such prepayment shall be
deferred until the last day of the applicable Interest Period or such breakage
costs shall be waived, at the election of the Majority Lenders.

 

(2) Excess Cash Flow. Within fifteen (15) Business Days after the delivery of
the Annual Audited Financial Statements pursuant to Section 7.2 hereof with
respect to each fiscal year of Borrower (commencing with the fiscal year 2005),
Borrower shall make a prepayment on the Term Loans B in an amount equal to (i)
Excess Cash Flow for such fiscal year times the Excess Cash Flow Percentage less
(ii) optional prepayments made on the Term Loans B during such fiscal year. The
calculation of Excess Cash Flow

 

33



--------------------------------------------------------------------------------

for any fiscal year based upon the applicable Annual Audited Financial
Statements shall be conclusive, absent manifest error.

 

(c) Term Loan B Amortization. The principal of the Term Loans B shall be due and
payable in quarterly installments, each due on a Quarterly Date, beginning on
the last day of the first fiscal quarter of 2005, equal to the amount set forth
in the following table opposite the applicable payment (allocated among the Term
Loan B Lenders pro rata in accordance with the unpaid principal balances of
their respective Term Loans B):

 

Payment

--------------------------------------------------------------------------------

   Payment Amount


--------------------------------------------------------------------------------

first through twentieth

   $ 550,000

twenty-first through twenty-fourth

   $ 52,250,000

 

On the Term Loan B Maturity Date, the entire unpaid principal balance of each
Term Loan B and all accrued and unpaid interest on the unpaid principal balance
of each Term Loan B shall be finally due and payable.

 

(d) Interest Payments. Accrued and unpaid interest on the unpaid principal
balance of the Loans shall be due and payable on the Interest Payment Dates.

 

(e) Payments and Interest on Reimbursement Obligations. Borrower will pay to
Agent for the account of each Lender the amount of each Reimbursement Obligation
on the date on which the Agent notifies Borrower of the date and amount of the
applicable payment by the Issuer of any drawing under a Letter of Credit. The
amount of any Reimbursement Obligation may, if the applicable conditions
precedent specified in Sections 5.1 and 5.2 hereof have been satisfied, be paid
with the proceeds of Revolving Loans. Subject to Section 11.7 hereof, Borrower
will pay to Agent for the account of each Lender interest at the applicable Past
Due Rate on any Reimbursement Obligation and on any other amount payable by
Borrower hereunder to or for the account of such Lender (but, if such amount is
interest, only to the extent legally allowed), which shall not be paid in full
within five (5) days after the date due (whether at stated maturity, by
acceleration or otherwise), for the period commencing on the expiration of such
five (5) day period until the same is paid in full.

 

(f) Application of Prepayments on Term Loans B. Any prepayments made on the Term
Loans B shall be applied to the Term Loans B pro rata in accordance with their
respective unpaid principal balances. All prepayments made on any Term Loan B
shall be applied to all of the remaining scheduled principal installments on
such Term Loan B on a pro rata basis.

 

3.3 Interest Options.

 

(a) Options Available. The outstanding principal balance of the Notes
(including, without limitation, the Swing Note) shall bear interest at the Base
Rate; provided, that (1) all past due amounts, both principal and accrued
interest, shall bear interest at the Past Due Rate, and (2) subject to the
provisions hereof, Borrower shall have the option of having all or any portion
of the principal balances of the Notes (other than the Swing Note) from time to
time outstanding bear interest at a Eurodollar Rate. The records of Agent and
each of the Lenders with respect to

 

34



--------------------------------------------------------------------------------

Interest Options, Interest Periods and the amounts of Loans to which they are
applicable shall be binding and conclusive, absent manifest error. Interest on
the Loans shall be calculated at the Base Rate except where it is expressly
provided pursuant to this Agreement that a Eurodollar Rate is to apply. Interest
on the amount of each advance against the Notes shall be computed on the amount
of that advance and from the date it is made. Notwithstanding anything in this
Agreement to the contrary, for the full term of the Notes the interest rate
produced by the aggregate of all sums paid or agreed to be paid to the holders
of the Notes for the use, forbearance or detention of the debt evidenced thereby
(including all interest on the Notes at the Stated Rate plus the Additional
Interest) shall not exceed the Ceiling Rate.

 

(b) Designation and Conversion. Borrower shall have the right to designate or
convert its Interest Options in accordance with the provisions hereof. Provided
no Event of Default has occurred and is continuing and subject to the last
sentence of Section 3.3(a) and the provisions of Section 3.3(c), Borrower may
elect to have a Eurodollar Rate apply or continue to apply to all or any portion
of the principal balance of the Notes (other than the Swing Note). Each change
in Interest Options shall be a conversion of the rate of interest applicable to
the specified portion of the Loans, but such conversion shall not change the
respective outstanding principal balances of the Notes. The Interest Options
shall be designated or converted in the manner provided below:

 

(i) Borrower shall give Agent telephonic notice, promptly confirmed by a Rate
Designation Notice (and Agent shall promptly inform each Lender thereof). Each
such telephonic and written notice shall specify the amount of the Loan and type
(i.e. Revolving Loan or Term Loan B) which is the subject of the designation, if
any; the amount of borrowings into which such borrowings are to be converted or
for which an Interest Option is designated; the proposed date for the
designation or conversion and the Interest Period or Periods, if any, selected
by Borrower. Such telephonic notice shall be irrevocable and shall be given to
Agent no later than the applicable Rate Designation Date.

 

(ii) No more than twelve (12) LIBOR Borrowings shall be in effect with respect
to the Loans at any time.

 

(iii) Each designation or conversion of a LIBOR Borrowing shall occur on a LIBOR
Business Day.

 

(iv) Except as provided in Section 3.3(c) hereof, no LIBOR Borrowing shall be
converted to a Base Rate Borrowing or another LIBOR Borrowing on any day other
than the last day of the applicable Interest Period.

 

(v) Each request for a LIBOR Borrowing shall be in the amount equal to $250,000
or a multiple of $100,000 in excess thereof.

 

(vi) Each designation of an Interest Option with respect to the Revolving Notes
shall apply to all of the Revolving Notes ratably in accordance with their
respective outstanding principal balances. Each designation of an Interest
Option with respect to the Term Loans B shall apply to all of the Term Loans B
ratably in accordance with their

 

35



--------------------------------------------------------------------------------

respective outstanding principal balances. If any Lender assigns an interest in
any of its Notes when any LIBOR Borrowing is outstanding with respect thereto,
then such assignee shall have its ratable interest in such LIBOR Borrowing.

 

(c) Special Provisions Applicable to LIBOR Borrowings.

 

(i) Options Unlawful. If the adoption of any applicable Legal Requirement after
the Effective Date or any change after the Effective Date in any applicable
Legal Requirement or in the interpretation or administration thereof by any
Governmental Authority or compliance by any Lender with any request or directive
(whether or not having the force of law) issued after the Effective Date by any
central bank or other Governmental Authority shall at any time make it unlawful
or impossible for any Lender to permit the establishment of or to maintain any
LIBOR Borrowing, the commitment of such Lender to establish or maintain such
LIBOR Borrowing shall forthwith be canceled and Borrower shall forthwith, upon
demand by Agent to Borrower, (1) convert the LIBOR Borrowing of such Lender with
respect to which such demand was made to a Base Rate Borrowing; (2) pay all
accrued and unpaid interest to date on the amount so converted; and (3) pay any
amounts required to compensate each Lender for any additional cost or expense
which any Lender may incur as a result of such adoption of or change in such
Legal Requirement or in the interpretation or administration thereof and any
Funding Loss which any Lender may incur as a result of such conversion. If, when
Agent so notifies Borrower, Borrower has given a Rate Designation Notice
specifying a LIBOR Borrowing but the selected Interest Period has not yet begun,
as to the applicable Lender such Rate Designation Notice shall be deemed to be
of no force and effect, as if never made, and the balance of the Loans made by
such Lender specified in such Rate Designation Notice shall bear interest at the
Base Rate until a different available Interest Option shall be designated in
accordance herewith.

 

(ii) Increased Cost of Borrowings. If the adoption after the Effective Date of
any applicable Legal Requirement or any change after the Effective Date in any
applicable Legal Requirement or in the interpretation or administration thereof
by any Governmental Authority or compliance by any Lender with any request or
directive (whether or not having the force of law) issued after the Effective
Date by any central bank or Governmental Authority shall at any time as a result
of any portion of the principal balances of the Notes being maintained on the
basis of a Eurodollar Rate:

 

  (1) subject any Lender to any Taxes, or any deduction or withholding for any
Taxes, on or from any payment due under any LIBOR Borrowing or other amount due
hereunder, other than income and franchise taxes of the United States or its
political subdivisions or such other jurisdiction in which the applicable Lender
has its principal office or applicable lending office; or

 

  (2) change the basis of taxation of payments due from Borrower to any Lender
under any LIBOR Borrowing (otherwise than by a change in the rate of taxation of
the overall net income of such Lender); or

 

36



--------------------------------------------------------------------------------

  (3) impose, modify, increase or deem applicable any reserve requirement
(excluding that portion of any reserve requirement included in the calculation
of the applicable Eurodollar Rate), special deposit requirement or similar
requirement (including, but not limited to, state law requirements and
Regulation D) against assets of any Lender, or against deposits with any Lender,
or against loans made by any Lender, or against any other funds, obligations or
other property owned or held by any Lender; or

 

  (4) impose on any Lender any other condition regarding any LIBOR Borrowing;

 

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, renewing or maintaining such LIBOR Borrowing, or
reduce the amount of principal or interest received by any Lender, then, within
15 Business Days after demand by Agent (accompanied by a statement setting forth
in reasonable detail the applicable Lender’s basis therefor), Borrower shall pay
to Agent additional amounts which shall compensate each Lender for such
increased cost or reduced amount. The determination by any Lender of the amount
of any such increased cost, increased reserve requirement or reduced amount
shall be conclusive and binding, absent manifest error. Borrower shall have the
right, if it receives from Agent any notice referred to in this paragraph, upon
three Business Days’ notice to Agent (which shall notify each affected Lender),
either (i) to repay in full (but not in part) any borrowing with respect to
which such notice was given, together with any accrued interest thereon, or (ii)
to convert the LIBOR Borrowing which is the subject of the notice to a Base Rate
Borrowing; provided, that any such repayment or conversion shall be accompanied
by payment of (x) the amount required to compensate each Lender for the
increased cost or reduced amount referred to in the preceding paragraph; (y) all
accrued and unpaid interest to date on the amount so repaid or converted, and
(z) any Funding Loss which any Lender may incur as a result of such repayment or
conversion. Each Lender will notify Borrower through Agent of any event
occurring after the date of this Agreement which will entitle such Lender to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation, and (if
so requested by Borrower through Agent) will designate a different lending
office of such Lender for the applicable LIBOR Borrowing or will take such other
action as Borrower may reasonably request if such designation or action is
consistent with the internal policy of such Lender and legal and regulatory
restrictions, will avoid the need for, or reduce the amount of, such
compensation and will not, in the sole opinion of such Lender, be
disadvantageous to such Lender (provided that such Lender shall have no
obligation so to designate a different lending office which is located in the
United States of America).

 

(iii) Inadequacy of Pricing and Rate Determination. If, for any reason with
respect to any Interest Period, Agent (or, in the case of clause 3 below, the
applicable Lender) shall have determined (which determination shall be
conclusive and binding upon Borrower, absent manifest error) that:

 

  (1) Agent is unable through its customary general practices to determine any
applicable Eurodollar Rate, or

 

37



--------------------------------------------------------------------------------

  (2) by reason of circumstances affecting the applicable market, generally,
Agent is not being offered deposits in United States dollars in such market, for
the applicable Interest Period and in an amount equal to the amount of any
applicable LIBOR Borrowing requested by Borrower, or

 

  (3) any applicable Eurodollar Rate will not adequately and fairly reflect the
cost to any Lender of making and maintaining such LIBOR Borrowing hereunder for
any proposed Interest Period,

 

then Agent shall give Borrower notice thereof and thereupon, (A) any Rate
Designation Notice previously given by Borrower designating the applicable LIBOR
Borrowing which has not commenced as of the date of such notice from Agent shall
be deemed for all purposes hereof to be of no force and effect, as if never
given, and (B) until Agent shall notify Borrower that the circumstances giving
rise to such notice from Agent no longer exist, each Rate Designation Notice
requesting the applicable Eurodollar Rate shall be deemed a request for a Base
Rate Borrowing, and any applicable LIBOR Borrowing then outstanding shall be
converted, without any notice to or from Borrower, upon the termination of the
Interest Period then in effect with respect to it, to a Base Rate Borrowing.

 

(iv) Funding Losses. Borrower shall indemnify each Lender against and hold each
Lender harmless from any Funding Loss. This indemnity shall survive the payment
of the Notes. A certificate of such Lender (explaining in reasonable detail the
amount and calculation of the amount claimed) as to any additional amounts
payable pursuant to this paragraph submitted to Borrower shall be conclusive and
binding upon Borrower, absent manifest error.

 

(d) Funding Offices; Adjustments Automatic; Calculation Year. Any Lender may, if
it so elects, fulfill its obligation as to any LIBOR Borrowing by causing a
branch or affiliate of such Lender to make such Loan and may transfer and carry
such Loan at, to or for the account of any branch office or affiliate of such
Lender; provided, that in such event for the purposes of this Agreement such
Loan shall be deemed to have been made by such Lender and the obligation of
Borrower to repay such Loan shall nevertheless be to such Lender and shall be
deemed held by it for the account of such branch or affiliate. Without notice to
Borrower or any other Person, each rate required to be calculated or determined
under this Agreement shall automatically fluctuate upward and downward in
accordance with the provisions of this Agreement. Interest at the Prime Rate
shall be computed on the basis of the actual number of days elapsed in a year
consisting of 365 or 366 days, as the case may be. All other interest required
to be calculated or determined under this Agreement shall be computed on the
basis of the actual number of days elapsed in a year consisting of 360 days,
unless the Ceiling Rate would thereby be exceeded, in which event, to the extent
necessary to avoid exceeding the Ceiling Rate, the applicable interest shall be
computed on the basis of the actual number of days elapsed in the applicable
calendar year in which accrued.

 

(e) Funding Sources. Notwithstanding any provision of this Agreement to the
contrary, each Lender shall be entitled to fund and maintain its funding of all
or any part of the

 

38



--------------------------------------------------------------------------------

Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if each
Lender had actually funded and maintained each LIBOR Borrowing during each
Interest Period through the purchase of deposits having a maturity corresponding
to such Interest Period and bearing an interest rate equal to the Eurodollar
Rate for such Interest Period.

 

4. Payments; Pro Rata Treatment; Computations, Etc.

 

4.1 Payments.

 

(a) Except to the extent otherwise provided herein, all payments of principal,
interest, Reimbursement Obligations and other amounts to be made by Borrower
hereunder, under the Notes and under the other Loan Documents shall be made in
Dollars, in immediately available funds, to Agent at the Principal Office (or in
the case of a successor Agent, at the principal office of such successor Agent
in the United States), not later than 10:00 a.m. Houston time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Agent, or any Lender for whose account any such payment is made, may (but
shall not be obligated to) debit the amount of any such payment which is not
made by such time to any ordinary deposit account of Borrower with Agent or such
Lender, as the case may be.

 

(b) Borrower shall, at the time of making each payment hereunder, under any Note
or under any other Loan Document, specify to Agent the Loans or other amounts
payable by Borrower hereunder or thereunder to which such payment is to be
applied. Each payment received by Agent hereunder, under any Note or under any
other Loan Document for the account of a Lender shall be paid promptly to such
Lender, in immediately available funds. If Agent fails to send to any Lender the
applicable amount by the close of business on the date any such payment is
received by Agent if such payment is received prior to 10:00 a.m. Houston time
(or on the next succeeding Business Day with respect to payments which are
received after 10:00 a.m. Houston time), Agent shall pay to the applicable
Lender interest on such amount from such date at the Federal Funds Rate.
Borrower, the Lenders and Agent acknowledge and agree that this provision and
each other provision of this Agreement or any of the other Loan Documents
relating to the application of amounts in payment of the Obligations shall be
subject to the provisions of Section 4.2(d) regarding pro rata application of
amounts after an Event of Default shall have occurred and be continuing.

 

(c) If the due date of any payment hereunder or under any Note falls on a day
which is not a Business Day, the due date for such payment (except as otherwise
provided in Section 3.3 hereof) shall be extended to the next succeeding
Business Day and interest shall be payable for any principal so extended for the
period of such extension.

 

(d) All payments by the Borrower hereunder or under any other Loan Document
shall be made free and clear of and without deduction for or on account of any
present or future income, stamp, or other taxes, fees, duties, withholding or
other charges of any nature whatsoever imposed by any taxing authority excluding
in the case of each Lender taxes imposed on or measured by its net income or
franchise taxes imposed by the jurisdiction in which it is organized or through
which it acts for purposes of this Agreement (such non-excluded items

 

39



--------------------------------------------------------------------------------

being hereinafter referred to as “Taxes”). If as a result of any change in law
(or the interpretation thereof) after the date that the applicable Lender became
a “Lender” under this Agreement any withholding or deduction from any payment to
be made to, or for the account of, a Lender by the Borrower hereunder or under
any other Loan Document is required in respect of any Taxes pursuant to any
applicable law, rule, or regulation, then the Borrower will (i) pay to the
relevant authority the full amount required to be so withheld or deducted; (ii)
to the extent available, promptly forward to the Agent an official receipt or
other documentation reasonably satisfactory to the Agent evidencing such payment
to such authority; and (iii) pay to the Agent, for the account of each affected
Lender, such additional amount or amounts as are necessary to ensure that the
net amount actually received by such Lender will equal the full amount such
Lender would have received had no such withholding or deduction been required.
Each Lender shall determine such additional amount or amounts payable to it
(which determination shall, in the absence of manifest error, be conclusive and
binding on the Borrower). If a Lender becomes aware that any such withholding or
deduction from any payment to be made by the Borrower hereunder or under any
other Loan Document is required, then such Lender shall promptly notify the
Agent and the Borrower thereof stating the reasons therefor and the additional
amount required to be paid under this Section. Each Lender shall execute and
deliver to the Agent and Borrower such forms as it may be required to execute
and deliver pursuant to Section 11.13 hereof. To the extent that any such
withholding or deduction results from the failure of a Lender to provide a form
required by Section 11.13 hereof (unless such failure is due to some prohibition
under applicable Legal Requirements), the Borrower shall have no obligation to
pay the additional amount required by clause (iii) above. Anything in this
Section notwithstanding, if any Lender elects to require payment by the Borrower
of any material amount under this Section, the Borrower may, within 60 days
after the date of receiving notice thereof and so long as no Default shall have
occurred and be continuing, elect to terminate such Lender as a party to this
Agreement; provided that, concurrently with such termination the Borrower shall
(i) if the Agent and each of the other Lenders shall consent, pay that Lender
all principal, interest and fees and other amounts owed to such Lender through
such date of termination or (ii) have arranged for another financial institution
approved by the Agent (such approval not to be unreasonably withheld) as of such
date, to become a substitute Lender for all purposes under this Agreement in the
manner provided in Section 11.6; provided further that, prior to substitution
for any Lender, the Borrower shall have given written notice to the Agent of
such intention and the Lenders shall have the option, but no obligation, for a
period of 60 days after receipt of such notice, to increase their Commitments in
order to replace the affected Lender in lieu of such substitution.

 

4.2 Pro Rata Treatment. Except to the extent otherwise provided herein: (a) each
borrowing from the Lenders under Section 2.1 hereof shall be made (x) in the
case of Term Loans B, ratably from the Term Loan B Lenders in accordance with
the amounts set forth opposite their signature lines hereto under the heading
“Term Loan B”, and (y) in the case of Revolving Loans, ratably from the
Revolving Loan Lenders in accordance with their respective Revolving Loan
Commitments, provided that borrowings of Swing Loans shall be for Chase’s own
account; (b) each payment of revolving loan commitment fees shall be made for
the account of the Revolving Loan Lenders, and each termination or reduction of
the Revolving Loan Commitments of the Revolving Loan Lenders under Section 2.3
hereof shall be applied, pro rata, according to the Revolving Loan Lenders’
respective Revolving Loan Commitments; (c) each payment by Borrower of principal
of or interest on the Term Loans B or Revolving Loans, as the case may be, prior
to the occurrence of an Event of Default (or after the applicable Event of

 

40



--------------------------------------------------------------------------------

Default shall have been fully cured) shall be made to Agent for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of such Term Loans B or Revolving Loans, as the case may be, held by the
Lenders, provided that payments of Swing Loans prior to the occurrence of an
Event of Default (or after the applicable Event of Default shall have been fully
cured) shall be for Chase’s own account; (d) subject to the provisions of
Sections 3.2(f) hereof, each payment by Borrower of principal of or interest on
the Term Loans B or Revolving Loans (including Swing Loans), as the case may be,
after an Event of Default shall have occurred and be continuing shall be made to
Agent for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Obligations held by the Lenders (i.e. such
payments shall be shared by all of the Lenders and not restricted to the holders
of the Swing Note or Revolving Notes or Term Loans B, regardless of any
attempted contrary designation by Borrower), and (e) the Revolving Loan Lenders
(other than the applicable Issuer) shall purchase from the applicable Issuer
participations in each Letter of Credit to the extent of their respective
Revolving Loan Commitment Percentages.

 

4.3 Certain Actions, Notices, Etc. Notices to Agent of any termination or
reduction of Revolving Loan Commitments and of borrowings and optional
prepayments of Loans and requests for issuances of Letters of Credit shall be
irrevocable and shall be effective only if received by Agent not later than
10:00 a.m. Houston time on the number of Business Days prior to the date of the
relevant termination, reduction, borrowing and/or prepayment specified below:

 

     Number of Business
Days Prior Notice


--------------------------------------------------------------------------------

Termination or Reduction of Revolving Loan Commitments

   5

Borrowings or prepayments of Swing Loans

   same day

Revolving Loan repayment

   1

Borrowing at the Base Rate

   1

Letter of Credit issuance

   5

Prepayments required pursuant to Section 3.2(b)

   same day

Optional prepayment of Term Loan B

   5

 

Each such notice of termination or reduction shall specify the amount of the
applicable Revolving Loan Commitment to be terminated or reduced. Each such
notice of borrowing or prepayment shall specify the amount of the Loans to be
borrowed or prepaid and the date of borrowing or prepayment (which shall be a
Business Day). Agent shall promptly notify the affected Lenders of the contents
of each such notice. Any selection of a Eurodollar Rate with respect to a Loan
shall be subject to the advance notice requirements set forth in Section 3.3
hereof.

 

41



--------------------------------------------------------------------------------

4.4 Non-Receipt of Funds by Agent. Unless Agent shall have been notified by a
Lender or Borrower (the “Payor”) prior to the date on which such Lender is to
make payment to Agent of the proceeds of a Loan (or funding of a drawing under a
Letter of Credit or reimbursement with respect to any drawing under a Letter of
Credit) to be made by it hereunder or Borrower is to make a payment to Agent for
the account of one or more of the Lenders, as the case may be (such payment
being herein called the “Required Payment”), which notice shall be effective
upon receipt, that the Payor does not intend to make the Required Payment to
Agent, Agent may assume that the Required Payment has been made and may, in
reliance upon such assumption (but shall not be required to), make the amount
thereof available to the intended recipient on such date and, if the Payor has
not in fact made the Required Payment to Agent, the recipient of such payment
(or, if such recipient is the beneficiary of a Letter of Credit, Borrower and,
if Borrower fails to pay the amount thereof to Agent forthwith upon demand, the
Lenders ratably in proportion to their respective Revolving Loan Commitment
Percentages) shall, on demand, pay to Agent the amount made available by Agent,
together with interest thereon in respect of the period commencing on the date
such amount was so made available by Agent until the date Agent recovers such
amount at a rate per annum equal to the Federal Funds Rate for such period.

 

4.5 Sharing of Payments, Etc. If a Lender shall obtain payment of any principal
of or interest on any Loan made by it under this Agreement, on any Reimbursement
Obligation or on any other Obligation then due to such Lender hereunder, through
the exercise of any right of set-off (including, without limitation, any right
of setoff or lien granted under Section 9.2 hereof), banker’s lien, counterclaim
or similar right, or otherwise, it shall promptly purchase from the other
Lenders participations in the Loans made, or Reimbursement Obligations or other
Obligations held, by the other Lenders in such amounts, and make such other
adjustments from time to time as shall be equitable to the end that all the
Lenders shall share the benefit of such payment (net of any expenses which may
be incurred by such Lender in obtaining or preserving such benefit) pro rata in
accordance with the unpaid Obligations then due to each of them. To such end all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. Borrower agrees, to the fullest extent it may effectively
do so under applicable law, that any Lender so purchasing a participation in the
Loans made, or Reimbursement Obligations or other Obligations held, by other
Lenders may exercise all rights of set-off, bankers’ lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans, or Reimbursement Obligations or other Obligations
in the amount of such participation. Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise, and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of Borrower.

 

42



--------------------------------------------------------------------------------

5. Conditions Precedent.

 

5.1 Initial Loans and Letters of Credit. The obligation of each Lender or each
Issuer to make its initial Loans or issue or participate in a Letter of Credit
(if such Letter of Credit is issued prior to the funding of the initial Loans)
hereunder is subject to the following conditions precedent, each of which shall
have been fulfilled or waived to the satisfaction of the Majority Lenders:

 

(a) Authorization and Status. Agent shall have received from the appropriate
Governmental Authorities certified copies of the applicable Organizational
Documents of each Obligor required to be filed with such Governmental
Authorities, and evidence satisfactory to Agent of all action taken by each
Obligor authorizing the execution, delivery and performance of the Loan
Documents and all other documents related to this Agreement to which it is a
party (including, without limitation, a certificate of the secretary of each
such party which is a corporation setting forth the resolutions of its Board of
Directors authorizing the transactions contemplated thereby and attaching a copy
of its bylaws), together with such certificates as may be appropriate to
demonstrate the qualification and good standing of and payment of taxes by each
Obligor in the jurisdiction of its organization and in each other jurisdiction
where the failure in which to qualify would have a material adverse effect on
the business, condition (financial or otherwise), operations or Properties of
any Obligor.

 

(b) Incumbency. Each Obligor shall have delivered to Agent a certificate in
respect of the name and signature of each of the officers (i) who is authorized
to sign on its behalf the applicable Loan Documents related to any Loan or the
issuance of any Letter of Credit and (ii) who will, until replaced by another
officer or officers duly authorized for that purpose, act as its representative
for the purposes of signing documents and giving notices and other
communications in connection with any Loan or the issuance of any Letter of
Credit. Agent and each Lender may conclusively rely on such certificates until
they receive notice in writing from the applicable Obligor to the contrary.

 

(c) Notes. Agent shall have received the appropriate Notes of Borrower for each
Lender, duly completed and executed.

 

(d) Loan Documents. Each Obligor shall have duly executed and delivered the Loan
Documents to which it is a party (in such number of copies as Agent shall have
requested). Each such Loan Document shall be in substantially the form furnished
to the Lenders prior to their execution of this Agreement, together with such
changes therein as Agent may approve.

 

(e) Security Matters. All such action as Agent shall have requested to perfect
the Liens created pursuant to the Security Documents shall have been taken,
including, without limitation, where applicable, the filing and recording of the
Security Documents with the appropriate Governmental Authorities. Agent shall
also have received evidence satisfactory to it that the Liens created by the
Security Documents constitute first priority Liens, except for the exceptions
expressly provided for herein, including, without limitation, Uniform Commercial
Code search reports, satisfactory title evidence in form and substance
acceptable to Agent, and executed releases of any prior Liens (except as
permitted by Section 8.2). Agent shall be granted a first priority Lien securing
all of the Obligations upon all of the issued and outstanding equity interests
in and to Borrower and each of its Subsidiaries (other than Excluded
Subsidiaries and Non-Recourse Subsidiaries), pursuant to Loan Documentation in
Proper Form, as a condition precedent to any Loan.

 

(f) Fees and Expenses. Borrower shall have paid to Agent all unpaid fees in the
amounts previously agreed upon in writing among Borrower and Agent; and shall
have in addition paid to Agent all amounts payable under Section 11.3 hereof, on
or before the date of

 

43



--------------------------------------------------------------------------------

this Agreement, except for amounts which Agent, in its sole discretion, agrees
may be paid at a later date.

 

(g) Insurance. Borrower shall have delivered to Agent certificates of insurance
satisfactory to Agent evidencing the existence of all insurance required to be
maintained by each Obligor by this Agreement and the Security Documents
(including without limitation environmental insurance which may be required by
Agent).

 

(h) Opinions of Counsel. Agent shall have received such opinions of counsel to
Obligors as the Majority Lenders shall reasonably request with respect to
Obligors and the Loan Documents.

 

(i) Consents. Agent shall have received evidence satisfactory to the Lenders
that all material consents of each Governmental Authority and of each other
Person, if any, reasonably required in connection with (a) the Loans and the
Letters of Credit and (b) the execution, delivery and performance of this
Agreement and the other Loan Documents have been satisfactorily obtained.

 

(j) Key Agreements. Agent shall have received copies of the Key Agreements, in
Proper Form, and, where applicable, shall have received evidence satisfactory to
Agent that the transactions contemplated therein have been consummated, subject
only to the requested funding of Loans. Upon request of Agent or the Majority
Lenders, the copies of any designated Key Agreements shall be certified as true,
correct and complete by Borrower.

 

(k) Title Insurance Policies. To the extent requested by Agent or the Majority
Lenders, Agent shall have received the Title Insurance Policies and legible
copies of any matters referred to therein, together with a survey or surveys of
the Mortgaged Property, in Proper Form.

 

(l) Senior Subordinated Notes. Agent shall have received true, correct and
complete copies of all of the material documentation relating to the Senior
Subordinated Notes, together with evidence satisfactory to the Lenders that the
Senior Subordinated Notes shall have been fully funded in the principal amount
of $180,000,000.

 

(m) Other Documents. Agent shall have received such other documents consistent
with the terms of this Agreement and relating to the transactions contemplated
hereby as Agent or the Majority Lenders may reasonably request.

 

5.2 All Loans and Letters of Credit. The obligation of each Lender to make any
Loan to be made by it hereunder or to issue or participate in any Letter of
Credit is subject to (a) the accuracy, in all material respects, on the date of
such Loan or such issuance of all representations and warranties of each Obligor
contained in this Agreement and the other Loan Documents; (b) Agent shall have
received the following, all of which shall be duly executed and in Proper Form:
(1) a Request for Extension of Credit as to the Loan or the Letter of Credit, as
the case may be, no later than 10:00 a.m. Houston time on the Business Day on
which such Request for Extension of Credit must be given under Section 4.3
hereof, (2) in the case of a Letter of Credit, an Application, and (3) such
other documents as Agent or the Majority Lenders may reasonably require; (c)
prior to the making of such Loan or the issuance of such Letter of Credit, there
shall

 

44



--------------------------------------------------------------------------------

have occurred no material adverse change in the assets, liabilities, financial
condition, business or affairs of the Borrower and the Obligors, on a
consolidated basis; (d) no Default or Event of Default shall have occurred and
be continuing; (e) the making of such Loan or the issuance of such Letter of
Credit shall not be illegal or prohibited by any Legal Requirement; (f) in the
case of a Revolving Loan, all Swing Loans then outstanding shall have been paid
or shall be paid with the proceeds of such Revolving Loan, and (g) Borrower
shall have paid all fees and expenses of the type described in Section 11.3
hereof and all other fees owed to Agent or any Lender under the Loan Documents
which are due and payable, in each case, prior to or on the date of such Loan or
such issuance. The submission by the Borrower of a Request for Extension of
Credit shall be deemed to be a representation and warranty that the conditions
precedent to the applicable Loan or Letter of Credit have been satisfied.

 

6. Representations and Warranties.

 

To induce the Lenders to enter into this Agreement and to make the Loans and
issue or participate in the Letters of Credit, Borrower represents and warrants
(such representations and warranties to survive any investigation and the making
of the Loans and the issuance of any Letters of Credit) to the Lenders and Agent
as follows:

 

6.1 Organization. Each Obligor (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization; (b) has
all necessary power and authority to conduct its business as presently
conducted, and (c) is duly qualified to do business and in good standing in the
jurisdiction of its organization and in all jurisdictions in which the failure
to so qualify would reasonably be expected to have a material adverse effect on
the business, condition (financial or otherwise), operations or Properties of
any Obligor.

 

6.2 Financial Statements. Borrower has furnished to Agent (i) audited financial
statements (including a balance sheet) as to Borrower which fairly present in
all material respects, in accordance with GAAP, the consolidated financial
condition and the results of operations of Borrower as at the end of Borrower’s
2003 fiscal year and (ii) unaudited financial statements (including a balance
sheet) as to Borrower which fairly present in all material respects, in
accordance with GAAP, the consolidated financial condition and the results of
operations of Borrower as at the end of the third quarter of Borrower’s 2004
fiscal year. No events, conditions or circumstances have occurred from the date
that the financial statements were delivered to Agent through the Effective Date
which would cause said financial statements to be misleading in any material
respect. There are no material instruments or liabilities which should be
reflected in such financial statements provided to Agent which are not so
reflected (and disclosed to Lenders in writing prior to the Effective Date).

 

6.3 Enforceable Obligations; Authorization. The Loan Documents are legal, valid
and binding obligations of each applicable Obligor, enforceable in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency
and other similar laws and judicial decisions affecting creditors’ rights
generally and by general equitable principles. The execution, delivery and
performance of the Loan Documents (a) have all been duly authorized by all
necessary action; (b) are within the power and authority of each applicable
Obligor; (c) do not and will not contravene or violate any Legal Requirement
applicable to any applicable Obligor or the Organizational Documents of any
applicable Obligor, the contravention or violation of which

 

45



--------------------------------------------------------------------------------

would reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations or Properties of any Obligor; (d)
do not and will not result in the breach of, or constitute a default under, any
material agreement or instrument by which any Obligor or any of its Property may
be bound, and (e) do not and will not result in the creation of any Lien upon
any Property of any Obligor, except in favor of Agent or as expressly
contemplated therein. All necessary permits, registrations and consents for such
making and performance have been obtained. Except as otherwise expressly stated
in the Security Documents, the Liens of the Security Documents, will constitute
valid and perfected first and prior Liens on the Property described therein,
subject to no other Liens whatsoever except Permitted Liens.

 

6.4 Other Debt. No Obligor is in default in the payment of any other
Indebtedness or under any agreement, mortgage, deed of trust, security agreement
or lease to which it is a party and which default would reasonably be expected
to have a material adverse effect on the business, condition (financial or
otherwise), operations or Properties of any Obligor or on the ability of any
Obligor to perform its respective obligations under any Loan Document to which
it is a party.

 

6.5 Litigation. Except as disclosed in Borrower’s filings with the Securities
and Exchange Commission prior to December 1, 2004, there is no litigation or
administrative proceeding, to the knowledge of any executive officer of any
Obligor, pending or threatened against, nor any outstanding judgment, order or
decree against, any Obligor before or by any Governmental Authority which does
or would reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), operations or Properties of any
Obligor or on the ability of any Obligor to perform its respective obligations
under any Loan Document to which it is a party. No Obligor is in default with
respect to any judgment, order or decree of any Governmental Authority where
such default would have a material adverse effect on the business, condition
(financial or otherwise), operations or Properties of any Obligor.

 

6.6 Title. Each Obligor has good and marketable title to the Collateral pledged
(or purported to be pledged) thereby pursuant to the Security Documents, free
and clear of all Liens except Permitted Liens.

 

6.7 Taxes. Except as set forth on Schedule 6.7 hereto, each Obligor has filed
all tax returns required to have been filed and paid all taxes shown thereon to
be due, except those for which extensions have been obtained and those which are
being contested in good faith.

 

6.8 Regulations T, U and X. None of the proceeds of any Loan will be used for
the purpose of purchasing or carrying directly or indirectly any margin stock or
for any other purpose would constitute this transaction a “purpose credit”
within the meaning of Regulations T, U and X of the Board of Governors of the
Federal Reserve System, as any of them may be amended from time to time.

 

6.9 Subsidiaries. As of the Effective Date, Borrower has no Subsidiaries other
than Carrols Realty Holdings Corp., a Delaware corporation, Carrols Realty I
Corp., a Delaware corporation, the Excluded Subsidiaries, the Pollo Subsidiaries
and the Taco Cabana Subsidiaries.

 

46



--------------------------------------------------------------------------------

6.10 No Untrue or Misleading Statements. No representation or warranty made by
Borrower in any Loan Document or in any document, instrument or other writing
furnished to the Lenders by or on behalf of any Obligor in connection with the
transactions contemplated in any Loan Document does or will contain any untrue
material statement of fact or will omit to state any such fact (of which any
executive officer of any Obligor has knowledge) necessary to make the
representations, warranties and other statements contained herein or in such
other document, instrument or writing not misleading in any material respect.

 

6.11 ERISA. With respect to each Plan, Borrower and each member of the
Controlled Group have fulfilled their obligations in all material respects,
including obligations under the minimum funding standards of ERISA and the Code
and are in compliance in all material respects with the provisions of ERISA and
the Code. No event has occurred which could result in a liability of Borrower or
any member of the Controlled Group to the PBGC or a Plan (other than to make
contributions in the ordinary course) would reasonably be expected to have a
material adverse effect on the Properties, liabilities, condition (financial or
otherwise), business or operations of any Obligor. There have not been any nor
are there now existing any events or conditions that would cause the Lien
provided under Section 4068 of ERISA to attach to any Property of Borrower or
any member of the Controlled Group. Unfunded Liabilities as of the date hereof
do not exceed $500,000. No “prohibited transaction” has occurred with respect to
any Plan.

 

6.12 Investment Company Act. No Obligor is an investment company within the
meaning of the Investment Company Act of 1940, as amended, or, directly or
indirectly, controlled by or acting on behalf of any Person which is an
investment company, within the meaning of said Act.

 

6.13 Public Utility Holding Company Act. No Obligor is an “affiliate” or a
“subsidiary company” of a “public utility company,” or a “holding company,” or
an “affiliate” or a “subsidiary company” of a “holding company,” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended.

 

6.14 Solvency. None of Borrower, any Obligor, or Borrower and its Subsidiaries
(other than Non-Recourse Subsidiaries), on a consolidated basis, is “insolvent,”
as such term is used and defined in (i) the Bankruptcy Code and (ii) the
fraudulent conveyance statutes of the States of New York or Texas or of any
jurisdiction in which any of the Collateral may be located.

 

6.15 Fiscal Year. The fiscal year of each Obligor ends on the Sunday nearest
December 31.

 

6.16 Compliance. Each Obligor is in compliance with all Legal Requirements
applicable to it, except to the extent that the failure to comply therewith
would not reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), operations or Properties of any
Obligor or the ability of any Obligor to perform its obligations under this
Agreement or the Loan Documents to which it is a party.

 

47



--------------------------------------------------------------------------------

6.17 Environmental Matters. Each Obligor has, to the best knowledge of their
respective executive officers, obtained and maintained in effect all
Environmental Permits (or the applicable Person has initiated the necessary
steps to transfer the Environmental Permits into its name or obtain such
permits), the failure to obtain which would reasonably be expected to have a
material adverse effect on the Properties, liabilities, condition (financial or
otherwise), business or operations of any Obligor. Each Obligor and its
Properties, business and operations have been and are, to the best knowledge of
their respective executive officers, in compliance with all applicable
Requirements of Environmental Law and Environmental Permits the failure to
comply with which would reasonably be expected to have a material adverse effect
on the Properties, liabilities, condition (financial or otherwise), business or
operations of any Obligor. Each Obligor and its Properties, business and
operations are not subject to any (A) Environmental Claims or (B), to the best
knowledge of their respective executive officers (after making reasonable
inquiry of the personnel and records of their respective Corporations),
Environmental Liabilities, in either case direct or contingent, arising from or
based upon any act, omission, event, condition or circumstance occurring or
existing on or prior to the date hereof which would reasonably be expected to
have a material adverse effect on the Properties, liabilities, condition
(financial or otherwise), business or operations of any Obligor. None of the
officers of any Obligor has received any notice of any violation or alleged
violation of any Requirements of Environmental Law or Environmental Permit or
any Environmental Claim in connection with its Properties, liabilities,
condition (financial or otherwise), business or operations which would
reasonably be expected to have a material adverse effect on the Properties,
liabilities, condition (financial or otherwise), business or operations of any
Obligor. Borrower does not know of any event or condition with respect to
currently enacted Requirements of Environmental Laws presently scheduled to
become effective in the future with respect to any of the Properties of any
Obligor which would reasonably be expected to have a material adverse effect on
the Properties, liabilities, condition (financial or otherwise), business or
operations of any Obligor, for which the applicable Obligor has not made good
faith provisions in its business plan and projections of financial performance.

 

6.18 Certificate of Title Property; Property of Excluded Subsidiaries. The
aggregate value (based on the greater of book or market value) of the Collateral
which is subject to certificate of title laws is equal to or less than $250,000
on the date hereof. The aggregate value (based on the greater of book or market
value) of the Property owned by the Excluded Subsidiaries is equal to or less
than $1,000,000 on the date hereof.

 

6.19 Collateral Covered. As of the Effective Date, the Collateral covered by the
Security Documents constitutes substantially all material real and personal
Property (other than Excluded Assets) owned by the Borrower and its Subsidiaries
(other than Non-Recourse Subsidiaries).

 

6.20 Subordinated Indebtedness. The Obligations constitute “Senior Indebtedness”
under the terms of the Subordinated Indebtedness existing as of the date hereof
and this Agreement constitutes the “Senior Credit Facility” under the terms of
the Subordinated Indebtedness existing as of the date hereof.

 

48



--------------------------------------------------------------------------------

7. Affirmative Covenants.

 

Borrower covenants and agrees with Agent and the Lenders that prior to the
termination of this Agreement it will do, and cause each other Obligor to do,
and if necessary cause to be done, each and all of the following:

 

7.1 Taxes, Existence, Regulations, Property, Etc. At all times (a) pay when due
all taxes and governmental charges of every kind upon it or against its income,
profits or Property, unless and only to the extent that the same shall be
contested diligently in good faith and adequate reserves in accordance with GAAP
have been established therefor; (b) do all things necessary to preserve its
existence, qualifications, rights and franchises in all jurisdictions where such
failure to qualify would reasonably be expected to have a material adverse
effect on the business, condition (financial or otherwise), operations or
Properties of any Obligor; (c) comply with all applicable Legal Requirements
(including without limitation Requirements of Environmental Law) in respect of
the conduct of its business and the ownership of its Property, the noncompliance
with which would reasonably be expected to have a material adverse effect on the
business, condition (financial or otherwise), operations or Properties of any
Obligor or on the ability of any Obligor to perform its respective obligations
under any Loan Document to which it is a party; and (d) cause its Property to be
protected, maintained and kept in good repair and make all replacements and
additions to such Property as may be reasonably necessary to conduct its
business properly and efficiently.

 

7.2 Financial Statements and Information. Furnish to Agent and each Lender each
of the following: (a) as soon as available and in any event within 100 days
after the end of each applicable fiscal year, beginning with the fiscal year
2004, Annual Audited Financial Statements of Borrower and Carrols Holdings; (b)
as soon as available and in any event within 45 days after the end of each
fiscal quarter (other than the last fiscal quarter) of each applicable fiscal
year and within 100 days after the end of the last fiscal quarter of each fiscal
year, Quarterly Financial Statements of Borrower and Carrols Holdings; (c)
concurrently with the financial statements provided for in Subsections 7.2(a)
and (b) hereof, such schedules, computations and other information, in
reasonable detail, as may be required by Agent to demonstrate compliance with
the covenants set forth herein or reflecting any non-compliance therewith as of
the applicable date, all certified and signed by the president or chief
financial officer of Borrower (or other authorized officer approved by Agent) as
true and correct in all material respects to the best knowledge of such officer
and, commencing with the annual statement prepared as of the last day of the
fiscal year 2004, a compliance certificate (“Compliance Certificate”) in the
form of Exhibit F hereto, duly executed by such authorized officer; (d) within
100 days after the beginning of each fiscal year, Borrower’s annual business
plan for such fiscal year (including its balance sheet and income and cash flow
projections for such fiscal year); (e) promptly upon their becoming publicly
available, each financial statement, report, notice or definitive proxy
statements sent by any Obligor to shareholders generally and each regular or
periodic report and each registration statement, prospectus or written
communication (other than transmittal letters) in respect thereof filed by any
Obligor with, or received by any Obligor in connection therewith from, any
securities exchange or the Securities and Exchange Commission or any successor
agency, and (f) such other information relating to the condition (financial or
otherwise), operations, prospects or business of any Obligor as from time to
time may be reasonably requested by Agent. Financial Statements for Borrower and
Carrols Holding shall be prepared

 

49



--------------------------------------------------------------------------------

on a consolidated basis, and shall provide comparison to the corresponding
period of the previous fiscal year. Each delivery of a financial statement
pursuant to this Section 7.2 shall constitute a restatement of the
representations contained in the last two sentences of Section 6.2.

 

7.3 Financial Tests. Borrower will have and maintain:

 

(a) Senior Leverage Ratio - a Senior Leverage Ratio of not greater than (1) 3.00
to 1.00 at all times during the period commencing on the date hereof through and
including the last day of the fiscal year 2005; (2) 2.50 to 1.00 at all times
during the period commencing on the first day of the fiscal year 2006 through
and including the last day of the fiscal year 2006, and (3) 2.25 to 1.00 at all
times thereafter.

 

(b) Total Leverage Ratio - a Total Leverage Ratio of not greater than (1) 5.50
to 1.00 at all times during the period commencing on the date hereof through and
including the last day of the fiscal year 2005; (2) 5.00 to 1.00 at all times
during the period commencing on the first day of the fiscal year 2006 through
and including the last day of the fiscal year 2006; (3) 4.50 to 1.00 at all
times during the period commencing on the first day of the fiscal year 2007
through and including the last day of the fiscal year 2007, and (4) 4.00 to 1.00
at all times thereafter.

 

(c) Fixed Charge Coverage Ratio - a Fixed Charge Coverage Ratio of not less than
(1) 1.15 to 1.00 at all times during the period commencing on the date hereof
through and including the last day of the fiscal year 2005 and (2) 1.25 to 1.00
at all times thereafter.

 

7.4 Inspection. Permit Agent and each Lender upon 3 days’ prior notice (unless a
Default or an Event of Default has occurred which is continuing, in which case
no prior notice is required) to inspect its Property, to examine its files,
books and records, except privileged communication with legal counsel and
classified governmental material, and make and take away copies thereof, and to
discuss its affairs with its officers and accountants, all during normal
business hours and at such intervals and to such extent as Agent or any Lender
may reasonably desire.

 

7.5 Further Assurances. Promptly execute and deliver, at Borrower’s expense, any
and all other and further instruments which may be reasonably requested by Agent
to cure any defect in the execution and delivery of any Loan Document in order
to effectuate the transactions contemplated by the Loan Documents, and in order
to grant, preserve protect and perfect the validity and priority of the security
interests created by the Security Documents.

 

7.6 Books and Records. Maintain books of record and account which permit
financial statements to be prepared in accordance with GAAP.

 

7.7 Insurance. Borrower will (and will cause each other Obligor to) maintain
insurance with such insurers, on such of its Property, with responsible
companies in such amounts, with such deductibles and against such risks as are
usually carried by owners of similar businesses and properties in the same
general areas in which the applicable Obligor operates or as Agent may otherwise
reasonably require, and furnish Agent satisfactory evidence thereof promptly
upon request. These insurance provisions are cumulative of the insurance
provisions of the Security Documents. Agent shall be provided with copies of the
policies of insurance and a

 

50



--------------------------------------------------------------------------------

certificate of the insurer that the insurance required by this Section may not
be canceled, reduced or affected in any material manner without thirty (30)
days’ prior written notice to Agent. Wherever applicable, such insurance shall
name Agent as loss payee and/or mortgagee insured.

 

7.8 Notice of Certain Matters. Give Agent written notice of the following
promptly after any executive officer (vice president or more senior) of Borrower
shall become aware of the same:

 

(a) the issuance by any court or governmental agency or authority of any
injunction, order or other restraint prohibiting, or having the effect of
prohibiting, the performance of this Agreement, any other Loan Document, or the
making of the Loans or the initiation of any litigation, or any claim or
controversy which would reasonably be expected to result in the initiation of
any litigation, seeking any such injunction, order or other restraint;

 

(b) the filing or commencement of any action, suit or proceeding, whether at law
or in equity or by or before any court or any Governmental Authority involving
claims in excess of $2,500,000 or which may reasonably be expected to result in
a Default hereunder; and

 

(c) any Event of Default or Default, specifying the nature and extent thereof
and the action (if any) which is proposed to be taken with the respect thereto.

 

Borrower will also notify Agent in writing at least 30 days prior to the date
that any Obligor changes its name or the location of its chief executive office
or principal place of business or the place where it keeps its books and
records. After the Effective Date, Borrower will notify Agent in writing at
least 45 days prior to any Obligor’s acquisition of any real Property or any
material personal Property (other than Accounts, Inventory and Equipment),
wherever located, other than the Collateral covered by the Security Documents
and other than the Excluded Assets (such acquisition or ownership being herein
called an “Additional Collateral Event” and the Property so acquired or owned
being herein called “Additional Collateral”). Any such acquisition shall be
subject to the provisions of Section 8.14 hereof.

 

7.9 Interest Rate Risk. Borrower shall comply with and shall maintain in full
force and effect a program for the hedging of interest rate risk (which may
include one or more Interest Rate Risk Agreements) upon terms and in a manner
acceptable to Agent providing for a notional amount equal to the excess amount
of (i) the aggregate unpaid principal balance of Borrowed Money Indebtedness of
Borrower (on a consolidated basis) bearing interest at a variable rate over (ii)
50% of the aggregate unpaid principal balance of the Borrowed Money Indebtedness
of Borrower (on a consolidated basis).

 

7.10 Capital Adequacy. If any Lender shall have determined that the adoption
after the Effective Date or effectiveness after the Effective Date (whether or
not previously announced) of any applicable law, rule, regulation or treaty
regarding capital adequacy, or any change therein after the Effective Date, or
any change in the interpretation or administration thereof after the Effective
Date by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any Lender
with any request or directive after the Effective Date regarding capital
adequacy (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency has or would have

 

51



--------------------------------------------------------------------------------

the effect of reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, under the Letters of Credit, the Notes
or other Obligations held by it to a level below that which such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, upon
satisfaction of the conditions precedent set forth in this Section 7.10, after
demand by such Lender (with a copy to Agent) as provided below, pay (subject to
Section 11.7 hereof) to such Lender such additional amount or amounts as will
compensate such Lender for such reduction. The certificate of any Lender setting
forth such amount or amounts as shall be necessary to compensate it and the
basis thereof and reasons therefor shall be delivered as soon as practicable to
Borrower and shall be conclusive and binding, absent manifest error. Borrower
shall pay the amount shown as due on any such certificate within five (5)
Business Days after the delivery of such certificate. In preparing such
certificate, a Lender may employ such assumptions and allocations of costs and
expenses as it shall in good faith deem reasonable and may use any reasonable
averaging and attribution method.

 

7.11 ERISA Information and Compliance. Promptly furnish to Agent (i) immediately
upon receipt, a copy of any notice of complete or partial withdrawal liability
under Title IV of ERISA and any notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan, (ii) if
requested by Agent, promptly after the filing thereof with the United States
Secretary of Labor or the PBGC or the Internal Revenue Service, copies of each
annual and other report with respect to each Plan or any trust created
thereunder, (iii) immediately upon becoming aware of the occurrence of any
“reportable event,” as such term is defined in Section 4043 of ERISA, for which
the disclosure requirements of Regulation Section 2615.3 promulgated by the PBGC
have not been waived, or of any “prohibited transaction,” as such term is
defined in Section 4975 of the Code, in connection with any Plan or any trust
created thereunder, a written notice signed by the President or the principal
financial officer of Borrower or the applicable member of the Controlled Group
specifying the nature thereof, what action Borrower or the applicable member of
the Controlled Group is taking or proposes to take with respect thereto, and,
when known, any action taken by the PBGC, the Internal Revenue Service or the
Department of Labor with respect thereto, (iv) promptly after the filing or
receiving thereof by Borrower or any member of the Controlled Group of any
notice of the institution of any proceedings or other actions which may result
in the termination of any Plan, and (v) each request for waiver of the funding
standards or extension of the amortization periods required by Sections 303 and
304 of ERISA or Section 412 of the Code promptly after the request is submitted
by Borrower or any member of the Controlled Group to the Secretary of the
Treasury, the Department of Labor or the Internal Revenue Service, as the case
may be. To the extent required under applicable statutory funding requirements,
Borrower will fund, or will cause the applicable member of the Controlled Group
to fund, all current service pension liabilities as they are incurred under the
provisions of all Plans from time to time in effect, and comply with all
applicable provisions of ERISA, in each case, except to the extent that failure
to do the same would not reasonably be expected to have a material adverse
effect on the business, condition (financial or otherwise), operations or
Properties of any Obligor. Borrower covenants that it shall and shall cause each
member of the Controlled Group to (1) make contributions to each Plan in a
timely manner and in an amount sufficient to comply with the contribution
obligations under such Plan and the minimum funding standards requirements of
ERISA; (2) prepare and file in a timely manner all notices and reports required
under the terms of ERISA

 

52



--------------------------------------------------------------------------------

including but not limited to annual reports; and (3) pay in a timely manner all
required PBGC premiums, in each case, except to the extent that failure to do
the same would not reasonably be expected to have a material adverse effect on
the business, condition (financial or otherwise), operations or Properties of
any Obligor.

 

7.12 Additional Security Documents. As soon as practicable and in any event
within three (3) calendar months after an Additional Collateral Event, Borrower
shall (a) execute and deliver or cause to be executed and delivered a Mortgage
and/or other applicable Security Documents, in Proper Form and in an amount
reasonably satisfactory to the Majority Lenders, in favor of Agent and duly
executed by the applicable Obligor, granting a first-priority Lien upon the
applicable Additional Collateral (other than Excluded Assets) securing all of
the Obligations (except as the Majority Lenders may otherwise agree in order to
limit recording taxes or similar charges based upon the amount secured), and
such other documents (including, without limitation, all items required in
connection with the applicable Security Documents previously executed hereunder,
such as surveys, environmental assessments, certificates, legal opinions, all in
Proper Form) as may be required by Agent or the Majority Lenders in connection
with the execution and delivery of such Security Documents; (b) where
applicable, deliver to Agent Franchise Agreements covering the Additional
Collateral and all such amendments to the BKC Consent (or additional BKC
Consents), in Proper Form, as Agent or the Majority Lenders may require to
incorporate the Additional Collateral; (c) where applicable, cause a title
insurance underwriter satisfactory to Agent to issue to Agent a Title Insurance
Policy, in Proper Form, insuring the first-priority Lien of each applicable
Mortgage in such amount as is satisfactory to the Majority Lenders; (d) deliver
or cause to be delivered such other documents or certificates consistent with
the terms of this Agreement and relating to the transactions contemplated hereby
as Agent or the Majority Lenders may reasonably request, and (e) pay in full all
documentary stamps, filing and recording fees, taxes and other fees and charges
payable in connection with the filing and recording of any Mortgage and/or any
other Security Document.

 

8. Negative Covenants.

 

Borrower covenants and agrees with Agent and the Lenders that prior to the
termination of this Agreement it will not, and will not suffer or permit any
other Obligor (other than Carrols Holdings) to, do any of the following:

 

8.1 Borrowed Money Indebtedness. Create, incur, suffer or permit to exist, or
assume or guarantee, directly or indirectly, or become or remain liable with
respect to any Borrowed Money Indebtedness, whether direct, indirect, absolute,
contingent or otherwise, except the following: (a) Indebtedness under this
Agreement and the other Loan Documents and Indebtedness secured by Liens
permitted by Section 8.2 hereof; (b) the liabilities existing on the date of
this Agreement and disclosed in the financial statements delivered on or prior
to the Effective Date pursuant to Section 6.2 hereof, and subject to Section
8.10 hereof, all renewals, extensions and replacements (but not increases) of
any of the foregoing; (c) the Interest Rate Risk Indebtedness; (d) Subordinated
Indebtedness; (e) Borrowed Money Indebtedness incurred by Borrower for the
acquisition and/or development of restaurants acquired or developed by Borrower
or any of its Subsidiaries after the Effective Date and pre-existing
Indebtedness (excluding any Indebtedness incurred at the instigation of Borrower
in contemplation of the acquisition of such Subsidiary) of any Subsidiary or
business acquired after the Effective Date in

 

53



--------------------------------------------------------------------------------

an aggregate amount not to exceed, at any one time outstanding, $20,000,000; (f)
Borrowed Money Indebtedness of Borrower or any of its Subsidiaries to Borrower
or any of its Subsidiaries that is a Guarantor so long as such Borrowed Money
Indebtedness shall be subordinated to the Obligations in a manner acceptable to
Agent and the Majority Lenders; (g) capitalized lease obligations to the extent
allowed by the other provisions of this Agreement, and (h) FASB 98 lease
financing obligations arising after the date hereof but relating to leases in
existence as of the date hereof.

 

8.2 Liens. Create or suffer to exist any Lien upon any of its Property now owned
or hereafter acquired, or acquire any Property upon any conditional sale or
other title retention device or arrangement or any purchase money security
agreement; or in any manner directly or indirectly sell, assign, pledge or
otherwise transfer any of its Accounts or General Intangibles; provided,
however, that any Obligor may create or suffer to exist Permitted Liens.

 

8.3 Contingent Liabilities. Directly or indirectly guarantee the performance or
payment of, or purchase or agree to purchase, or assume or contingently agree to
become or be secondarily liable in respect of, any obligation or liability of
any other Person except for (a) the endorsement of checks or other negotiable
instruments in the ordinary course of business; (b) obligations disclosed to
Agent in the financial statements delivered on or prior to the Effective Date
pursuant to Section 6.2 hereof (but not increases of such obligations after the
Effective Date), and (c) those liabilities permitted under Section 8.1 hereof.

 

8.4 Mergers, Consolidations and Dispositions of Assets. In any single
transaction or series of transactions, directly or indirectly:

 

(a) liquidate or dissolve (provided that Subsidiaries of Borrower which are not
parties to any Security Agreement or Mortgage may be liquidated or dissolved);

 

(b) be a party to any merger or consolidation unless and so long as (i) no
Default or Event of Default has occurred that is then continuing, (ii)
immediately thereafter and giving effect thereto, no event will occur and be
continuing which constitutes a Default, (iii) an Obligor is the surviving
Person; (iv) the surviving Person ratifies and assumes each Loan Document to
which any party to such merger was a party, and (v) Agent is given at least 30
days’ prior notice of such merger or consolidation;

 

(c) sell, convey or lease all or any substantial part of its assets, except for
sale/leaseback transactions, sales of Property in the ordinary course of
business, sales to other Obligors and other sales not exceeding, for any fiscal
year, $20,000,000;

 

(d) enter into any sale/leaseback transaction unless the Agent, for the benefit
of the Lenders, shall be granted a lien (concurrently with the applicable
sale/leaseback transaction unless the Majority Lenders shall otherwise consent
in writing) on the resulting leasehold interests securing the Obligations (or
such portion thereof as the Majority Lenders may require), or

 

54



--------------------------------------------------------------------------------

(e) except for Liens in favor of Agent, pledge, transfer or otherwise dispose of
any equity interest in any Obligor or any Indebtedness of any Obligor or issue
or permit any other Obligor (other than Carrols Holdings) to issue any
additional equity interest.

 

Nothing in this Agreement or any of the other Loan Documents shall prohibit any
Obligor from selling obsolete equipment or from replacing used equipment in the
ordinary course of business.

 

8.5 Redemption, Dividends and Distributions. At any time: (a) make any
distributions of any Property or cash to the owner of any of the equity
interests in any Obligor other than Permitted Dividends or (b) redeem, retire or
otherwise acquire, directly or indirectly, any equity interest in any Obligor,
other than to the extent included in the definition of “Permitted Investments”
set forth in Section 1.1 hereof.

 

8.6 Nature of Business. Change the nature of its business or enter into any
business which is substantially different from the business in which it is
presently engaged. The primary business of each Obligor (other than Carrols
Holdings, the Pollo Subsidiaries and the Taco Cabana Subsidiaries) shall at all
times be the direct or indirect ownership and operation of restaurants under
Burger King franchises. The primary business of the Pollo Subsidiaries and the
Taco Cabana Subsidiaries shall at all times be the direct or indirect ownership,
operation or franchise of restaurants.

 

8.7 Transactions with Related Parties. Except in connection with the Closing
Distributions, enter into any transaction or agreement with any officer,
director or holder of any equity interest in any Obligor (or any Affiliate of
any such Person) unless the same is upon terms substantially similar to those
obtainable from wholly unrelated sources (to the best knowledge of the executive
officers of the applicable Obligor or Affiliate, after making reasonable inquiry
of the personnel and records of the applicable Obligor or Affiliate).
Performance under the present terms of the Purchase Agreements and the Lease
Agreements (without amendment except as agreed to in writing by Agent) shall not
cause a Default hereunder.

 

8.8 Loans and Investments. Make any loan, advance, extension of credit or
capital contribution to, or make or have any Investment in, any Person, or make
any commitment to make any such extension of credit or Investment, except (a)
Permitted Investments, (b) normal and reasonable advances in the ordinary course
of business to officers and employees and (c) loans or advances permitted under
Section 8.1 hereof.

 

8.9 Subsidiaries. Form, create or acquire any Subsidiary except for Non-Recourse
Subsidiaries and except that Borrower or any of its Subsidiaries may form,
create or acquire a wholly-owned Subsidiary so long as (a) immediately
thereafter and giving effect thereto, no event will occur and be continuing
which constitutes a Default; (b) such Subsidiary (and, where applicable,
Borrower) shall execute and deliver a Guaranty and such Security Documents as
the Agent may reasonably require to effectuate the provisions of this Agreement
regarding Collateral to be covered by the Security Documents, and (c) Agent is
given at least 30 days’ prior notice of such formation, creation or acquisition.

 

8.10 Key Agreements. Terminate or agree to the termination of any Key Agreement
or amend, modify or obtain or grant a waiver of any provision of any of the Key
Agreements if

 

55



--------------------------------------------------------------------------------

such action would reasonably be expected to have a material adverse effect on
the Properties, liabilities, condition (financial or otherwise), business or
operations of any Obligor. Borrower will not accept or permit any assignment to
any Obligor of the leasehold interest under any of the Underlying Lease
Agreements without the express prior written consent of Agent.

 

8.11 Organizational Documents. Amend, modify, restate or supplement any of its
Organizational Documents if such action would reasonably be expected to
materially and adversely affect any Collateral, Loan or Obligation or the
abilities of Borrower or any other Obligor to perform its Obligations under any
Loan Document, unless such action shall be consented to in writing by Agent.

 

8.12 Certificate of Title Property; Excluded Subsidiaries. Borrower will not
permit (i) the aggregate value (determined on the greater of book or market
value) of Property owned by any Obligor (other than Carrols Holdings) which is
subject to certificate of title laws to exceed $250,000 or (ii) the aggregate
value (determined on the greater of book or market value) of the Property owned
by the Excluded Subsidiaries to exceed $1,000,000, in each case unless the
Lenders shall have otherwise consented in writing.

 

8.13 Unfunded Liabilities. Incur any Unfunded Liabilities after the Effective
Date or allow any Unfunded Liabilities in excess of $500,000, in the aggregate,
to arise or exist.

 

8.14 Acquisitions of Assets. Acquire any real Property or any material personal
Property after the Effective Date unless the following conditions precedent
shall have been satisfied:

 

(a) No Default or Event of Default shall have occurred and be continuing (both
before and, on a pro forma basis, after giving effect to the closing of the
applicable acquisition), and Agent shall have received adequate information
relating to the applicable acquisition to provide confirmation of this
condition.

 

(b) The Total Leverage Ratio, after giving effect to the closing of the
applicable acquisition, would not exceed the greater of (x) the then current
covenant level under Section 7.3(b) hereof minus 0.25 or (y) 5.00 to 1.00.

 

(c) If any acquisition would cause the aggregate purchase price of all
acquisitions within any twelve (12) month period to exceed $100,000,000, such
acquisition (but not any of the prior acquisitions) shall require the prior
written approval of the Majority Lenders (Lenders agree that they shall respond
to any request for such approval within thirty (30) days after receipt of such
request in writing accompanied by adequate information relating to such
acquisition in order to evaluate its projected impact. If any Lender shall fail
to respond to such a request within such thirty (30) day period, the applicable
Lender shall be deemed to have given its consent to such acquisition).

 

8.15 Subordinated Indebtedness. Except as expressly permitted in writing by the
Majority Lenders, Borrower will not purchase, redeem, retire or otherwise
acquire for value, deposit any monies with any Person with respect to or make
any payment or prepayment of the principal of or any other amount owing in
respect of, any Subordinated Indebtedness (other than

 

56



--------------------------------------------------------------------------------

Permitted Bond Repurchases). Except as expressly permitted in writing by the
Majority Lenders, Borrower will not amend, modify or obtain or grant a waiver of
any provision of any document or instrument evidencing any Subordinated
Indebtedness in any manner which would reasonably be expected to have an adverse
effect on the Lenders.

 

8.16 Synthetic Repurchases of Equity or Debt. Enter into or be party to, or make
any payment under, any Synthetic Purchase Agreement unless (i) in the case of
any Synthetic Purchase Agreement related to any Equity Interest, the payments
required to be made by the Borrower or its Subsidiaries are limited to amounts
permitted to be paid under Section 8.5 hereof, (ii) in the case of any Synthetic
Purchase Agreement related to any Restricted Indebtedness, the payments required
to be made by the Borrower or its Subsidiaries thereunder are limited to the
amount permitted under the other provisions of this Article 8 and (iii) in the
case of any Synthetic Purchase Agreement, the obligations of the Borrower and
its Subsidiaries thereunder are subordinated to the Obligations on terms
satisfactory to the Majority Lenders.

 

9. Defaults.

 

9.1 Events of Default. If any one or more of the following events (herein called
“Events of Default”) shall occur, then Agent shall, at the direction of the
Majority Lenders, do any or all of the following: (1) without notice to Borrower
or any other Person, declare the Revolving Loan Commitments terminated
(whereupon the Revolving Loan Commitments shall be terminated) and/or accelerate
the Revolving Loan Termination Date to a date as early as the date of
termination of the Revolving Loan Commitments; (2) terminate any Letter of
Credit allowing for such termination, by sending a notice of termination as
provided therein and require Borrower to provide Cover for outstanding Letters
of Credit; (3) declare the principal amount then outstanding of and the unpaid
accrued interest on the Loans and Reimbursement Obligations and all fees and all
other amounts payable hereunder, under the Notes and under the other Loan
Documents to be forthwith due and payable, whereupon such amounts shall be and
become immediately due and payable, without notice (including, without
limitation, notice of acceleration and notice of intent to accelerate),
presentment, demand, protest or other formalities of any kind, all of which are
hereby expressly waived by Borrower; provided that in the case of the occurrence
of an Event of Default with respect to any Obligor referred to in clause (f),
(g) or (h) of this Section 9.1, the Revolving Loan Commitments shall be
automatically terminated and the principal amount then outstanding of and unpaid
accrued interest on the Loans and the Reimbursement Obligations and all fees and
all other amounts payable hereunder, under the Notes and under the other Loan
Documents shall be and become automatically and immediately due and payable,
without notice (including, without limitation, notice of acceleration and notice
of intent to accelerate), presentment, demand, protest or other formalities of
any kind, all of which are hereby expressly waived by Borrower, and (4) exercise
any or all other rights and remedies available to Agent or any of the Lenders
under the Loan Documents, at law or in equity:

 

(a) Payments - (i) any Obligor shall fail to make any payment or required
prepayment of any installment of principal on the Loans or any Reimbursement
Obligation payable under the Notes, this Agreement or the other Loan Documents
when due or (ii) any Obligor fails to make any payment or required prepayment of
interest with respect to the Loans, any Reimbursement

 

57



--------------------------------------------------------------------------------

Obligation or any other fee or amount under the Notes, this Agreement or the
other Loan Documents when due and such failure to pay continues unremedied for a
period of five days; or

 

(b) Other Obligations - any Obligor shall default in the payment when due of any
principal of or interest on any Indebtedness having an outstanding principal
amount of at least $2,500,000 (other than the Loans and Reimbursement
Obligations) and such default shall continue beyond any applicable period of
grace; or any event or condition shall occur which results in the acceleration
of the maturity of any such Indebtedness or enables (or, with the giving of
notice or lapse of time or both, would enable) the holder of any such
Indebtedness or any Person acting on such holder’s behalf to accelerate the
maturity thereof and such event or condition shall not be cured within any
applicable period of grace; or

 

(c) Representations and Warranties - any representation or warranty made or
deemed made by or on behalf of any Obligor in this Agreement or any other Loan
Document or in any certificate furnished or made by any Obligor to Agent or the
Lenders in connection herewith or therewith shall prove to have been incorrect,
false or misleading in any material respect as of the date thereof or as of the
date as of which the facts therein set forth were stated or certified or deemed
stated or certified; or

 

(d) Affirmative Covenants - (i) default shall be made in the due observance or
performance of any of the covenants or agreements contained in Section 7.3
hereof, (ii) default shall be made in the due observance or performance of any
of the covenants or agreements contained in Sections 7.2, 7.4, 7.7 or 7.8 hereof
and, in each case, such default continues unremedied for a period of 20 days
after (x) notice thereof is given by Agent to Borrower or (y) such default
otherwise becomes known to any executive officer of Borrower, whichever is
earlier, or (iii) default is made in the due observance or performance of any of
the other covenants and agreements contained in Section 7 hereof or any other
affirmative covenant of any Obligor contained in this Agreement or any other
Loan Document and such default continues unremedied for a period of 30 days
after (x) notice thereof is given by Agent to Borrower or (y) such default
otherwise becomes known to any executive officer of Borrower, whichever is
earlier; or

 

(e) Negative Covenants - default is made in the due observance or performance by
Borrower of any of the other covenants or agreements contained in Section 8 of
this Agreement or of any other negative covenant of any Obligor contained in
this Agreement or any other Loan Document; or

 

(f) Involuntary Bankruptcy or Receivership Proceedings - a receiver,
conservator, liquidator or trustee of any Obligor or of any of its Property is
appointed by the order or decree of any court or agency or supervisory authority
having jurisdiction, and such decree or order remains in effect for more than 60
days; or any Obligor is adjudicated bankrupt or insolvent; or any of such
Person’s Property is sequestered by court order and such order remains in effect
for more than 60 days; or a petition is filed against any Obligor under any
state or federal bankruptcy, reorganization, arrangement, insolvency,
readjustment or debt, dissolution, liquidation or receivership law or any
jurisdiction, whether now or hereafter in effect, and is not dismissed within 60
days after such filing; or

 

58



--------------------------------------------------------------------------------

(g) Voluntary Petitions or Consents - any Obligor commences a voluntary case or
other proceeding or order seeking liquidation, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or other relief with
respect to itself or its debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its Property, or consents to any such
relief or to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against it, or fails generally
to, or cannot, pay its debts generally as they become due or takes any corporate
action to authorize or effect any of the foregoing; or

 

(h) Assignments for Benefit of Creditors or Admissions of Insolvency - any
Obligor makes an assignment for the benefit of its creditors, or admits in
writing its inability to pay its debts generally as they become due, or consents
to the appointment of a receiver, trustee, or liquidator of such Obligor or of
all or any substantial part of its Property; or

 

(i) Undischarged Judgments - a final non-appealable judgment or judgments for
the payment of money exceeding, in the aggregate, $2,500,000 (exclusive of
amounts covered by insurance) is rendered by any court or other governmental
body against any Obligor and such Obligor does not discharge the same or provide
for its discharge in accordance with its terms, or procure a stay of execution
thereof within 30 days from the date of entry thereof; or

 

(j) Security Documents - any Security Document for any reason ceases to create a
valid and perfected Lien of the first priority (subject to the Permitted Liens),
required thereby on any of the Collateral purported to be covered thereby and
securing that portion of the Obligations which is therein designated as being
secured, or any Obligor (or any other Person who may have granted or purported
to grant such Lien) will so state in writing or Agent shall cease to have a
first priority Lien upon all of the equity interests of Borrower and each of its
Subsidiaries (other than Excluded Subsidiaries) securing all of the Obligations;
or

 

(k) Concealment - any Obligor shall have concealed, removed, or permitted to be
concealed or removed, any part of its Property, with intent to hinder, delay or
defraud its creditors or any of them, or shall have made any transfer of its
Property to or for the benefit of a creditor at a time when other creditors
similarly situated have not been paid; or

 

(l) Ownership Change or Encumbrance - any Person other than Carrols Holdings
shall own any equity interest in Borrower or any Person other than Agent shall
acquire any Lien on any of the equity interests in Borrower; the executive
management (vice president or more senior) of Borrower, BIB Holdings (Bermuda)
Ltd., Madison Dearborn Capital Partners, L.P. and Madison Dearborn Capital
Partners II, L.P., and/or one or more of their Affiliates, shall cease to own
(and control the voting rights in respect of), in the aggregate, at least 35% of
the equity interests in Carrols Holdings (on a fully diluted basis) at all
times; or any Subsidiary of Borrower (other than a Non-Recourse Subsidiary or to
the extent otherwise expressly permitted in writing by the Majority Lenders)
shall cease to be a wholly-owned Subsidiary of Borrower (direct or indirect) or
any Person shall acquire any Lien on Borrower’s interest in and to the equity
interest in any Subsidiary of Borrower (other than a Non-Recourse Subsidiary or
to the extent otherwise expressly permitted in writing by the Majority Lenders).

 

59



--------------------------------------------------------------------------------

9.2 Right of Setoff. Upon the occurrence and during the continuance of any Event
of Default, each Lender is hereby authorized at any time and from time to time,
without notice to any Obligor (any such notice being expressly waived by
Borrower and the other Obligors), to setoff and apply any and all deposits
(general or special, time or demand, provisional or final but excluding the
funds held in accounts clearly designated as escrow or trust accounts held by
Borrower or any other Obligor for the benefit of Persons which are not
Affiliates of any Obligor, whether or not such setoff results in any loss of
interest or other penalty, and including without limitation all certificates of
deposit) at any time held, and any other funds or Property at any time held, and
other Indebtedness at any time owing by such Lender to or for the credit or the
account of Borrower or any other Obligor against any and all of the Obligations
irrespective of whether or not such Lender or Agent will have made any demand
under this Agreement, the Notes or any other Loan Document. Should the right of
any Lender to realize funds in any manner set forth hereinabove be challenged
and any application of such funds be reversed, whether by court order or
otherwise, the Lenders shall make restitution or refund to Borrower pro rata in
accordance with their Revolving Loan Commitments. Each Lender agrees to promptly
notify Borrower and Agent after any such setoff and application, provided that
the failure to give such notice will not affect the validity of such setoff and
application. The rights of Agent and the Lenders under this Section are in
addition to other rights and remedies (including without limitation other rights
of setoff) which Agent or the Lenders may have. This Section is subject to the
terms and provisions of Sections 4.5 and 11.7 hereof.

 

9.3 Collateral Account. Borrower hereby agrees, in addition to the provisions of
Section 9.1 hereof, that upon the occurrence and during the continuance of any
Event of Default, it shall, if requested by Agent or the Majority Lenders
(through Agent), pay to Agent an amount in immediately available funds equal to
the then aggregate amount available for drawings under all Letters of Credit
issued for the account of Borrower, which funds shall be held by Agent as Cover.

 

9.4 Preservation of Security for Unmatured Reimbursement Obligations. In the
event that, following (i) the occurrence of an Event of Default and the exercise
of any rights available to Agent or any Lender under the Loan Documents, and
(ii) payment in full of the principal amount then outstanding of and the accrued
interest on the Loans and Reimbursement Obligations and fees and all other
amounts payable hereunder and under the Notes and all other amounts secured by
the Security Documents, any Letters of Credit shall remain outstanding and
undrawn upon, Agent shall be entitled to hold (and Borrower and each other
Obligor hereby grants and conveys to Agent a security interest in and to) all
cash or other Property (“Proceeds of Remedies”) realized or arising out of the
exercise of any rights available under the Loan Documents, at law or in equity,
including, without limitation, the proceeds of any foreclosure, as collateral
for the payment of any amounts due or to become due under or in respect of such
Letters of Credit. Such Proceeds of Remedies shall be held for the ratable
benefit of the Lenders. The rights, titles, benefits, privileges, duties and
obligations of Agent with respect thereto shall be governed by the terms and
provisions of this Agreement and, to the extent not inconsistent with this
Agreement, the applicable Security Documents. Agent may, but shall have no
obligation to, invest any such Proceeds of Remedies in such manner as Agent, in
the exercise of its sole discretion, deems appropriate. Such Proceeds of
Remedies shall be applied to Reimbursement Obligations arising in respect of any
such Letters of Credit and/or the payment of any Lender’s obligations under any
such Letter of Credit when such Letter of Credit is drawn

 

60



--------------------------------------------------------------------------------

upon. Nothing in this Section shall cause or permit an increase in the maximum
amount of the Revolving Loan Obligations permitted to be outstanding from time
to time under this Agreement.

 

9.5 Remedies Cumulative. No remedy, right or power conferred upon Agent or any
Lender is intended to be exclusive of any other remedy, right or power given
hereunder or now or hereafter existing at law, in equity, or otherwise, and all
such remedies, rights and powers shall be cumulative.

 

10. Agent.

 

10.1 Appointment, Powers and Immunities. Each Lender hereby irrevocably appoints
and authorizes Agent to act as its agent hereunder, under the Letters of Credit
and under the other Loan Documents with such powers as are specifically
delegated to Agent by the terms hereof and thereof, together with such other
powers as are reasonably incidental thereto. Any Loan Documents executed in
favor of Agent shall be held by Agent for the ratable benefit of the Lenders.
Agent (“Agent” as used in this Section 10 shall include reference to its
Affiliates and its own and its Affiliates’ respective officers, shareholders,
directors, employees and agents) (a) shall not have any duties or
responsibilities except those expressly set forth in this Agreement, the Letters
of Credit, and the other Loan Documents, and shall not by reason of this
Agreement or any other Loan Document be a trustee or fiduciary for any Lender;
(b) shall not be responsible to any Lender for any recitals, statements,
representations or warranties contained in this Agreement, the Letters of Credit
or any other Loan Document, or in any certificate or other document referred to
or provided for in, or received by any of them under, this Agreement, the
Letters of Credit or any other Loan Document, or for the value, validity,
effectiveness, genuineness, enforceability, execution, filing, registration,
collectibility, recording, perfection, existence or sufficiency of this
Agreement, the Letters of Credit, or any other Loan Document or any other
document referred to or provided for herein or therein or any Property covered
thereby or for any failure by any Obligor or any other Person to perform any of
its obligations hereunder or thereunder, and shall not have any duty to inquire
into or pass upon any of the foregoing matters; (c) shall not be required to
initiate or conduct any litigation or collection proceedings hereunder or under
the Letters of Credit or any other Loan Document except to the extent requested
by the Majority Lenders; (d) shall not be responsible for any mistake of law or
fact or any action taken or omitted to be taken by it hereunder or under the
Letters or Credit or any other Loan Document or any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, including, without limitation, pursuant to its own negligence, except
for its own gross negligence or willful misconduct; (e) shall not be bound by or
obliged to recognize any agreement among or between Borrower and any Lender to
which Agent is not a party, regardless of whether Agent has knowledge of the
existence of any such agreement or the terms and provisions thereof; (f) shall
not be charged with notice or knowledge of any fact or information not herein
set out or provided to Agent in accordance with the terms of this Agreement or
any other Loan Document; (g) shall not be responsible for any delay, error,
omission or default of any mail, telegraph, cable or wireless agency or
operator, and (h) shall not be responsible for the acts or edicts of any
Governmental Authority. Agent may employ agents and attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Without in any way
limiting any of the foregoing, each Lender acknowledges that Agent shall have no
greater responsibility in the

 

61



--------------------------------------------------------------------------------

operation of the Letters of Credit than is specified in the Uniform Customs and
Practice for Documentary Credits (1993 Revision, International Chamber of
Commerce Publication No. 500). In any foreclosure proceeding concerning any
Collateral, each holder of an Obligation if bidding for its own account or for
its own account and the accounts of other Lenders is prohibited from including
in the amount of its bid an amount to be applied as a credit against the
Obligations held by it or the Obligations held by the other Lenders; instead,
such holder must bid in cash only. However, in any such foreclosure proceeding,
Agent may (but shall not be obligated to) submit a bid for all Lenders
(including itself) in the form of a credit against the Obligations, and Agent or
its designee may (but shall not be obligated to) accept title to such collateral
for and on behalf of all Lenders.

 

10.2 Reliance. Agent shall be entitled to rely upon any certification, notice or
other communication (including any thereof by telephone, telex, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel (which may be counsel for Borrower), independent accountants
and other experts selected by Agent. Agent shall not be required in any way to
determine the identity or authority of any Person delivering or executing the
same. As to any matters not expressly provided for by this Agreement, the
Letters of Credit, or any other Loan Document, Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and thereunder in
accordance with instructions of the Majority Lenders, and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders. Pursuant
to instructions of the Majority Lenders (or, where required by the terms hereof,
all of the Lenders), Agent shall have the authority to execute releases of the
Security Documents on behalf of the Lenders without the joinder of any Lender.
If any order, writ, judgment or decree shall be made or entered by any court
affecting the rights, duties and obligations of Agent under this Agreement or
any other Loan Document, then and in any of such events Agent is authorized, in
its sole discretion, to rely upon and comply with such order, writ, judgment or
decree which it is advised by legal counsel of its own choosing is binding upon
it under the terms of this Agreement, the relevant Loan Document or otherwise;
and if Agent complies with any such order, writ, judgment or decree, then it
shall not be liable to any Lender or to any other Person by reason of such
compliance even though such order, writ, judgment or decree may be subsequently
reversed, modified, annulled, set aside or vacated.

 

10.3 Defaults. Agent shall not be deemed to have knowledge of the occurrence of
a Default (other than the non-payment of principal of or interest on Loans or
Reimbursement Obligations) unless Agent has received notice from a Lender or
Borrower specifying such Default and stating that such notice is a “Notice of
Default.” In the event that Agent receives such a Notice of Default, Agent shall
give prompt notice thereof to the Lenders (and shall give each Lender prompt
notice of each such non-payment). Agent shall (subject to Section 10.7 hereof)
take such action with respect to such Notice of Default as shall be directed by
the Majority Lenders and within its rights under the Loan Documents and at law
or in equity, provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, permitted hereby with respect to such Notice of
Default as it shall deem advisable in the best interests of the Lenders and
within its rights under the Loan Documents, at law or in equity.

 

62



--------------------------------------------------------------------------------

10.4 Material Written Notices. In the event that Agent receives any written
notice of a material nature from the Borrower or any Obligor under the Loan
Documents, Agent shall promptly inform each of the Lenders thereof.

 

10.5 Rights as a Lender. With respect to its Revolving Loan Commitments and the
Loans made and Letter of Credit Liabilities, Chase in its capacity as a Lender
hereunder shall have the same rights and powers hereunder as any other Lender
and may exercise the same as though it were not acting in its agency capacity,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Agent in its individual capacity. Agent may (without having
to account therefor to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust, letter of credit, agency or
other business with Borrower (and any of its Affiliates) as if it were not
acting as Agent, and Agent may accept fees and other consideration from Borrower
(in addition to the fees heretofore agreed to between Borrower and Agent) for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders.

 

10.6 Indemnification. The Lenders agree to indemnify Agent (to the extent not
reimbursed under Section 2.2(c), Section 11.3 or Section 11.4 hereof, but
without limiting the obligations of Borrower under said Sections 2.2(c), 11.3
and 11.4), ratably in accordance with the sum of the Lenders’ respective
Revolving Loan Commitments and Term Loans B, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever, REGARDLESS OF
WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY INDEMNIFIED PARTIES,
which may be imposed on, incurred by or asserted against Agent in any way
relating to or arising out of this Agreement, the Letters of Credit or any other
Loan Document or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including, without
limitation, the costs and expenses which Borrower is obligated to pay under
Sections 2.2(c), 11.3 and 11.4 hereof, interest, penalties, attorneys’ fees and
amounts paid in settlement, but excluding, unless a Default has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the party to be indemnified. The obligations of the
Lenders under this Section 10.6 shall survive the termination of this Agreement
and the repayment of the Obligations.

 

10.7 Non-Reliance on Agent and Other Lenders. Each Lender agrees that it has
received current financial information with respect to Borrower and each other
Obligor and that it has, independently and without reliance on Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and each other Obligor and
decision to enter into this Agreement and that it will, independently and
without reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Loan Documents. Agent shall not be required to keep itself
informed as to the performance or observance by any Obligor of this Agreement,
the Letters of Credit or any of the other Loan Documents or any other document
referred to or provided for herein or therein or to inspect the

 

63



--------------------------------------------------------------------------------

properties or books of any Obligor. Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
Agent hereunder, under the Letters of Credit or the other Loan Documents, Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the affairs, financial condition or business of
any Obligor (or any of their affiliates) which may come into the possession of
Agent.

 

10.8 Failure to Act. Except for action expressly required of Agent hereunder,
under the Letters of Credit or under the other Loan Documents, Agent shall in
all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction by the
Lenders of their indemnification obligations under Section 10.6 hereof against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.

 

10.9 Resignation or Removal of Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
notice thereof to the Lenders and Borrower, and Agent may be removed at any time
with or without cause by the Majority Lenders; provided, that Agent shall
continue as Agent until such time as any successor shall have accepted
appointment as Agent hereunder. Upon any such resignation or removal, (i) the
Majority Lenders without the consent of Borrower shall have the right to appoint
a successor Agent so long as such successor Agent is also a Lender at the time
of such appointment and (ii) the Majority Lenders shall have the right to
appoint a successor Agent that is not a Lender at the time of such appointment
so long as Borrower consents to such appointment (which consent shall not be
unreasonably withheld). If no successor Agent shall have been so appointed by
the Majority Lenders and accepted such appointment within 30 days after the
retiring Agent’s giving of notice of resignation or the Majority Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent. Any successor Agent shall be a bank which
has an office in the United States and a combined capital and surplus of at
least $250,000,000. Upon the acceptance of any appointment as Agent hereunder by
a successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent
and the retiring Agent shall be discharged from its duties and obligations
hereunder and under any other Loan Documents. Such successor Agent shall
promptly specify by notice to Borrower its Principal Office referred to in
Section 3.1 and Section 4 hereof. After any retiring Agent’s resignation or
removal hereunder as Agent, the provisions of this Section 10 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Agent.

 

10.10 No Partnership. Neither the execution and delivery of this Agreement nor
any of the other Loan Documents nor any interest the Lenders, Agent or any of
them may now or hereafter have in all or any part of the Obligations shall
create or be construed as creating a partnership, joint venture or other joint
enterprise between the Lenders or among the Lenders and Agent. The relationship
between the Lenders, on the one hand, and Agent, on the other, is and shall be
that of principals and agent only, and nothing in this Agreement or any of the
other Loan Documents shall be construed to constitute Agent as trustee or other
fiduciary for any Lender or to impose on Agent any duty, responsibility or
obligation other than those expressly provided for herein and therein.

 

64



--------------------------------------------------------------------------------

10.11 Co-Agents. The Co-Agents, in their capacity as such, shall have no rights,
powers, duties, obligations or liabilities under this Agreement or any of the
other Loan Documents, but to the extent that for any reason any Person makes a
claim against a Co-Agent in its capacity as Co-Agent and not as a Lender the
indemnification provisions in Section 10.6 shall apply to such Co-Agent.

 

11. Miscellaneous.

 

11.1 Waiver. No waiver of any Default or Event of Default shall be a waiver of
any other Default or Event of Default. No failure on the part of Agent or any
Lender to exercise and no delay in exercising, and no course of dealing with
respect to, any right, power or privilege under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
power or privilege thereunder preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided in
the Loan Documents are cumulative and not exclusive of any remedies provided by
law or in equity.

 

11.2 Notices. All notices and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made by telex, telegraph, telecopy
(confirmed by mail), cable or other writing and telexed, telecopied,
telegraphed, cabled, mailed or delivered to the intended recipient at the
“Address for Notices” specified on Schedule II hereto (or provided for in an
Assignment and Acceptance); or, as to any party hereto, at such other address as
shall be designated by such party in a notice (given in accordance with this
Section) (i) as to Borrower, to Agent, (ii) as to Agent, to Borrower and to each
Lender, and (iii) as to any Lender, to Borrower and Agent. Except as otherwise
provided in this Agreement, all such notices or communications shall be deemed
to have been duly given when (i) transmitted by telex or telecopier or delivered
to the telegraph or cable office, (ii) personally delivered (iii) one Business
Day after deposit with an overnight mail or delivery service, postage prepaid or
(iv) three Business Days’ after deposit in a receptacle maintained by the United
States Postal Service, postage prepaid, registered or certified mail, return
receipt requested, in each case given or addressed as aforesaid.

 

11.3 Expenses, Etc. Whether or not any Loan is ever made or any Letter of Credit
ever issued, Borrower shall pay or reimburse within 10 days after written demand
(a) Agent for paying the reasonable fees and expenses of legal counsel to Agent,
together with the reasonable fees and expenses of each local counsel to Agent,
in connection with the preparation, negotiation, execution and delivery of this
Agreement (including the exhibits and schedules hereto), the Security Documents
and the other Loan Documents and the making of the Loans and the issuance of
Letters of Credit hereunder, and any modification, supplement or waiver of any
of the terms of this Agreement, the Letters of Credit or any other Loan
Document; (b) Agent for any lien search fees, collateral audit fees, appraisal
fees, survey fees, environmental study fees, and title insurance costs and
premiums; (c) Agent for reasonable out-of-pocket expenses incurred in connection
with the preparation, documentation, administration and syndication (with
reimbursable syndication expenses not to exceed $10,000) of the Loans or any of
the Loan Documents (including, without limitation, the advertising, marketing,
printing, publicity, duplicating, mailing and similar expenses) of the Loans and
Letter of Credit Liabilities; (d) Agent for paying all transfer, stamp,
documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement, any Letter of

 

65



--------------------------------------------------------------------------------

Credit or any other Loan Document or any other document referred to herein or
therein; (e) Agent for paying all costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement, the Title
Insurance Policies, any Security Document or any document referred to herein or
therein, and (f) following the occurrence and during the continuation of an
Event of Default, any Lender or Agent for paying all amounts reasonably
expended, advanced or incurred by such Lender or Agent to satisfy any obligation
of any Obligor under this Agreement or any other Loan Document, to protect the
Collateral, to collect the Obligations or to enforce, protect, preserve or
defend the rights of the Lenders or Agent under this Agreement or any other Loan
Document, including, without limitation, fees and expenses incurred in
connection with such Lender’s or Agent’s participation as a member of a
creditor’s committee in a case commenced under the Bankruptcy Code or other
similar law, fees and expenses incurred in connection with lifting the automatic
stay prescribed in § 362 of the Bankruptcy Code and fees and expenses incurred
in connection with any action pursuant to § 1129 of the Bankruptcy Code and all
other customary out-of-pocket expenses incurred by such Lender or Agent in
connection with such matters, together with interest thereon at the Past Due
Rate on each such amount until the date of reimbursement to such Lender or
Agent.

 

11.4 Indemnification. Borrower shall indemnify each of Agent, the Lenders, and
each affiliate thereof and their respective directors, officers, employees and
agents from, and hold each of them harmless against, any and all losses,
liabilities, claims or damages to which any of them may become subject,
REGARDLESS OF WHETHER CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE OF ANY
INDEMNIFIED PARTIES, insofar as such losses, liabilities, claims or damages
arise out of or result from any (i) actual or proposed use by Borrower of the
proceeds of any extension of credit (whether a Loan or a Letter of Credit) by
any Lender hereunder; (ii) breach by any Obligor of this Agreement or any other
Loan Document; (iii) violation by any Obligor of any Legal Requirement; (iv)
investigation, litigation or other proceeding relating to any of the foregoing,
and Borrower shall reimburse Agent, each Lender, and each Affiliate thereof and
their respective directors, officers, employees and agents, upon demand for any
reasonable expenses (including reasonable legal fees) incurred in connection
with any such investigation or proceeding, or (v) taxes (excluding income taxes
and franchise taxes) payable or ruled payable by any Governmental Authority in
respect of the Obligations or any Loan Document, together with interest and
penalties, if any; provided, however, that Borrower shall not have any
obligations pursuant to this Section with respect to any losses, liabilities,
claims, damages or expenses incurred by the Person seeking indemnification by
reason of the gross negligence or willful misconduct of that Person or with
respect to any disputes between or among any and all of Agent, Lenders and
Issuers. Nothing in this Section is intended to limit the obligations of
Borrower under any other provision of this Agreement. Agent and each Lender,
respectively, shall indemnify Borrower and hold Borrower harmless from and
against the gross negligence or willful misconduct of Agent or such Lender, as
the case may be.

 

11.5 Amendments, Etc. No amendment or modification of this Agreement, the Notes
or any other Loan Document shall in any event be effective against Borrower
unless the same shall be agreed or consented to in writing by Borrower. No
amendment, modification or waiver of any provision of this Agreement, the Notes
or any other Loan Document, nor any consent to any departure by Borrower
therefrom, shall in any event be effective against the Lenders unless

 

66



--------------------------------------------------------------------------------

the same shall be agreed or consented to in writing by the Majority Lenders, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, that no amendment,
modification, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby, do any of the following: (a) increase any
Revolving Loan Commitment of any of the Lenders (or reinstate any termination or
reduction of the Revolving Loan Commitments) or subject any of the Lenders to
any additional obligations; (b) reduce the principal of, or interest on, any
Loan, Reimbursement Obligation or fee or other sum to be paid hereunder; (c)
postpone or extend the Revolving Loan Maturity Date, the Term Loan B Maturity
Date, the Revolving Loan Termination Date, the Revolving Loan Availability
Period or any scheduled date fixed for any payment of principal of, or interest
on, any Loan, Reimbursement Obligation, fee or other sum to be paid hereunder or
waive any Event of Default described in Section 9.1(a) hereof; (d) change the
percentage of any of the Revolving Loan Commitments or of the aggregate unpaid
principal amount of any of the Loans and Letter of Credit Liabilities, or the
percentage of Lenders, which shall be required for the Lenders or any of them to
take any action under this Agreement; (e) change any provision contained in
Sections 2.2(c), 3.2(b), 7.10, 10, 11.3 or 11.4 hereof or this Section 11.5; (f)
release any Person from liability under a Guaranty or release all or
substantially all of the security for the Obligations or release Collateral
(exclusive of Collateral with respect to which Agent is obligated to provide a
release pursuant to this Agreement or any of the other Loan Documents or by law)
in any one (1) calendar year ascribed an aggregate value on the most recent
financial statements of Borrower delivered to Agent in excess of $1,000,000, or
(g) modify the provisions of Sections 4.1(b) or 4.2 hereof regarding pro rata
application of amounts after an Event of Default shall have occurred and be
continuing. Notwithstanding anything in this Section 11.5 to the contrary, no
amendment, modification, waiver or consent shall be made with respect to Section
10 without the consent of Agent to the extent it affects Agent, as Agent and no
amendment, modification, waiver or consent shall be made with respect to Section
10.11 without the consent of each Co-Agent.

 

11.6 Successors and Assigns.

 

(a) This Agreement shall be binding upon and inure to the benefit of Borrower,
Agent and the Lenders and their respective successors and assigns; provided,
however, that Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of all of the Lenders,
and any such assignment or transfer without such consent shall be null and void.
Each Lender may sell participations to any Person in all or part of any Loan, or
all or part of its Notes, Revolving Loan Commitments or interests in Letters of
Credit, in which event, without limiting the foregoing, the provisions of the
Loan Documents shall inure to the benefit of each purchaser of a participation;
provided, however, the pro rata treatment of payments, as described in Section
4.2 hereof, shall be determined as if such Lender had not sold such
participation. Any Lender that sells one or more participations to any Person
shall not be relieved by virtue of such participation from any of its
obligations to Borrower under this Agreement relating to the Loans. In the event
any Lender shall sell any participation, such Lender shall retain the sole right
and responsibility to enforce the obligations of Borrower relating to the Loans,
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement other than amendments,
modifications or waivers with respect to (i) any fees payable hereunder to the
Lenders, (ii) the amount of principal or the rate of interest payable on, or the
dates fixed for the scheduled

 

67



--------------------------------------------------------------------------------

repayment of principal of, the Loans and (iii) the release of the Liens on all
or substantially all of the Collateral.

 

(b) Each Lender may assign to one or more Lenders or any other Person all or a
portion of its interests, rights and obligations under this Agreement; provided,
however, that (i) the aggregate amount of the Revolving Loan Commitments and the
Term Loans B of the assigning Lender subject to each such assignment shall not
(unless the Agent shall otherwise consent) be less than the lesser of the
assignor Lender’s entire remaining interest hereunder or (x) $5,000,000 in the
case of an assignment of Revolving Loan Commitments and (y) $1,000,000 in the
case of an assignment of Term Loans B; (ii) any assignment by any Revolving Loan
Lender of all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Loan Commitment and the Revolving
Loans at the time owing to it) shall require the prior written consent of the
Issuer (such consent not to be unreasonably withheld); (iii) other than in the
case of an assignment to another Lender (that is, at the time of the assignment,
a party hereto) or to a Lender Affiliate (hereinafter defined) of such Lender or
to an Approved Fund or to a Federal Reserve Bank, Agent and, so long as no Event
of Default shall have occurred and be continuing, Borrower must each give its
prior written consent, which consents shall not be unreasonably withheld, and
(iv) the parties to each such assignment shall execute and deliver to Agent, for
its acceptance an Assignment and Acceptance in the form of Exhibit E hereto
(each an “Assignment and Acceptance”) with blanks appropriately completed,
together with any Note or Notes subject to such assignment and a processing and
recording fee of $3,500 paid by the assignee (for which Borrower will have no
liability); provided that in the case of substantially concurrent assignments to
Lenders which are Lender Affiliates or Approved Funds, only a single such fee
shall be payable. Upon such execution, delivery and acceptance, from and after
the effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) the Lender thereunder shall, to the extent provided in such Assignment
and Acceptance, be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto except in respect of provisions of this
Agreement which survive payment of the Obligations and termination of the
Commitments). Notwithstanding anything contained in this Agreement to the
contrary, any Lender may, without the consent of Agent or Borrower, at any time
assign all or any portion of its rights under this Agreement and the Notes
issued to it as collateral (i) to a Federal Reserve Bank or (ii) if such Lender
is a “fund” which purchases loans in the ordinary course of its business, to
secure such Lender’s indebtedness; provided that no such assignment shall
release such Lender from any of its obligations hereunder. The term “Lender
Affiliate” as used herein means, (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

68



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, such Lender assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any of the other Loan Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any of the other Loan Documents or any other instrument or document furnished
pursuant thereto; (ii) such Lender assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any of the other Loan Documents or any other instrument
or document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Section 6.2 hereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon Agent, such Lender assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (v) such assignee
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all obligations that by the terms of this
Agreement and the other Loan Documents are required to be performed by it as a
Lender.

 

(d) The entries in the records of Agent as to each Assignment and Acceptance
delivered to it and the names and addresses of the Lenders and the Revolving
Loan Commitments of, and principal amount of the Loans owing to, each Lender
from time to time shall be conclusive, in the absence of manifest error, and
Borrower, Agent and the Lenders may treat each Person the name of which is
recorded in the books and records of Agent as a Lender hereunder for all
purposes of this Agreement and the other Loan Documents.

 

(e) Upon Agent’s receipt of an Assignment and Acceptance executed by an
assigning Lender and the assignee thereunder, together with any Note or Notes
subject to such assignment and the written consent to such assignment (to the
extent consent is required), Agent shall, if such Assignment and Acceptance has
been completed with blanks appropriately filled, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in its records and
(iii) give prompt notice thereof to Borrower. Within five Business Days after
receipt of notice, Borrower, at its own expense, shall execute and deliver to
Agent in exchange for the surrendered Notes new Notes to the order of such
assignee in an amount equal to the Revolving Loan Commitments and the Term Loans
B (or any of them) assumed by it pursuant to such Assignment and Acceptance and,
if the assigning Lender has retained Revolving Loan Commitments and Term Loans B
(or any of them) hereunder, new Notes to the order of the assigning Lender in an
amount equal to the Revolving Loan Commitment and the Term Loans B (or any of
them) retained by it hereunder. Such new Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Notes, shall be dated the

 

69



--------------------------------------------------------------------------------

effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the respective Note. Thereafter, such surrendered
Notes shall be marked renewed and substituted and the originals thereof
delivered to Borrower (with copies, certified by Borrower as true, correct and
complete, to be retained by Agent).

 

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 11.6, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to Borrower furnished to such Lender by or on behalf of Borrower.

 

11.7 Limitation of Interest. Borrower and the Lenders intend to strictly comply
with all applicable federal and New York laws, including applicable usury laws
(or the usury laws of any jurisdiction whose usury laws are deemed to apply to
the Notes or any other Loan Documents despite the intention and desire of the
parties to apply the usury laws of the State of New York). Accordingly, the
provisions of this Section 11.7 shall govern and control over every other
provision of this Agreement or any other Loan Document which conflicts or is
inconsistent with this Section, even if such provision declares that it
controls. As used in this Section, the term “interest” includes the aggregate of
all charges, fees, benefits or other compensation which constitute interest
under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, in equal parts during the full term of the Obligations. In
no event shall Borrower or any other Person be obligated to pay, or any Lender
have any right or privilege to reserve, receive or retain, (a) any interest in
excess of the maximum amount of nonusurious interest permitted under the laws of
the State of New York or the applicable laws (if any) of the United States or of
any other jurisdiction, or (b) total interest in excess of the amount which such
Lender could lawfully have contracted for, reserved, received, retained or
charged had the interest been calculated for the full term of the Obligations at
the Ceiling Rate. The daily interest rates to be used in calculating interest at
the Ceiling Rate shall be determined by dividing the applicable Ceiling Rate per
annum by the number of days in the calendar year for which such calculation is
being made. None of the terms and provisions contained in this Agreement or in
any other Loan Document (including, without limitation, Section 9.1 hereof)
which directly or indirectly relate to interest shall ever be construed without
reference to this Section 11.7, or be construed to create a contract to pay for
the use, forbearance or detention of money at an interest rate in excess of the
Ceiling Rate. If the term of any Obligation is shortened by reason of
acceleration of maturity as a result of any Default or by any other cause, or by
reason of any required or permitted prepayment, and if for that (or any other)
reason any Lender at any time, including but not limited to, the stated
maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.

 

70



--------------------------------------------------------------------------------

11.8 Survival. The obligations of Borrower under Sections 2.2(c), 2.2(d), 7.10,
11.3 and 11.4 hereof and all other obligations of Borrower in any other Loan
Document (to the extent stated therein), the obligations of each Issuer under
the last sentence of Section 2.2(b)(iii) and the obligations of the Lenders
under Section 10.5 and 11.7 hereof, shall, notwithstanding anything herein to
the contrary, survive the repayment of the Loans and Reimbursement Obligations
and the termination of the Revolving Loan Commitments and the Letters of Credit.

 

11.9 Captions. Captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

 

11.10 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
agreement and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

11.11 Governing Law. THIS AGREEMENT AND (EXCEPT AS THEREIN PROVIDED) THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM
TIME TO TIME IN EFFECT.

 

11.12 Severability. Whenever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be effective and valid under
applicable law. If any provision of any Loan Document shall be invalid, illegal
or unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions of such Loan Document shall not
be affected or impaired thereby.

 

11.13 Tax Forms. Each Lender which is organized under the laws of a jurisdiction
outside the United States shall, on the day of the initial borrowing from each
such Lender hereunder and from time to time thereafter if requested by Borrower
or Agent, provide Agent and Borrower with the forms prescribed by the Internal
Revenue Service of the United States certifying as to such Lender’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to such Lender hereunder or other documents
satisfactory to such Lender, Borrower and Agent indicating that all payments to
be made to such Lender hereunder are not subject to United States withholding
tax or are subject to such tax at a rate reduced by an applicable tax treaty or,
if such Lender is not a “bank” within the meaning of Section 881(a)(3)(A) of the
Code and intends to claim exemption from U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a Form W-8 or W-8BEN, or any subsequent versions thereof or
successors thereto (and, if such Lender delivers a Form W-8 or W-8BEN, a
certificate representing that such Lender is not a “bank” for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code of the Borrower and is not a controlled
foreign corporation related to the Borrower (within the meaning of Section
864(d)(4) of the Code)), properly completed and duly executed by such Lender
claiming complete exemption from, or a reduced rate of, United States
withholding tax on payments of interest by the Borrower under this Agreement and
the other Loan Documents. Unless Borrower

 

71



--------------------------------------------------------------------------------

and Agent shall have received such forms or such documents indicating that
payments hereunder are not subject to United States withholding tax or are
subject to such tax at a rate reduced by an applicable tax treaty, Borrower or
Agent shall withhold taxes from such payments at the applicable statutory rate.

 

11.14 Conflicts Between This Agreement and the Other Loan Documents. In the
event of any conflict between the terms of this Agreement and the terms of any
of the other Loan Documents, the terms of this Agreement shall control.

 

11.15 Jury Waiver. BORROWER, AGENT AND LENDERS EACH WAIVE ANY RIGHT TO HAVE A
JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS. INSTEAD, ANY DISPUTES RESOLVED IN COURT WILL BE RESOLVED
IN A BENCH TRIAL WITHOUT A JURY.

 

11.16 Limitation on Charges; Substitute Lenders; Non-Discrimination. Anything in
Sections 3.3(c) or 7.10 notwithstanding:

 

(1) Borrower shall not be required to pay to any Lender reimbursement with
regard to any costs or expenses described in such Sections, unless such Lender
notifies Borrower of such costs or expenses within 90 days after the date paid
or incurred;

 

(2) none of the Lenders shall be permitted to pass through to Borrower charges
and costs under such Sections on a discriminatory basis (i.e., which are not
also passed through by such Lender to other customers of such Lender similarly
situated where such customer is subject to documents providing for such pass
through); and

 

(3) if any Lender elects to pass through to Borrower any material charge or cost
under such Sections or elects to terminate the availability of LIBOR Borrowings
for any material period of time, Borrower may, within 60 days after the date of
such event and so long as no Default shall have occurred and be continuing,
elect to terminate such Lender as a party to this Agreement; provided that,
concurrently with such termination Borrower shall (i) if Agent and each of the
other Lenders shall consent, pay that Lender all principal, interest and fees
and other amounts owed to such Lender through such date of termination or (ii)
have arranged for another financial institution approved by Agent (such approval
not to be unreasonably withheld) as of such date, to become a substitute Lender
for all purposes under this Agreement in the manner provided in Section 11.6;
provided further that, prior to substitution for any Lender, Borrower shall have
given written notice to Agent of such intention and the Lenders shall have the
option, but no obligation, for a period of 60 days after receipt of such notice,
to increase their Revolving Loan Commitments in order to replace the affected
Lender in lieu of such substitution.

 

11.17 Amendment and Restatement; Renewal Notes. This Agreement amends and
restates in its entirety that certain Loan Agreement dated as of December 19,
2000 executed by and among Borrower, The Chase Manhattan Bank (predecessor in
interest to JPMorgan Chase

 

72



--------------------------------------------------------------------------------

Bank, N.A.), as Agent, and certain financial institutions therein set forth. The
Revolving Notes have been given in renewal, extension and modification of the
revolving credit facility previously provided to Borrower pursuant to such Loan
Agreement and the Term Loans B have been made in renewal, extension and
modification of the term loans previously made to Borrower pursuant to such Loan
Agreement.

 

11.18 USA Patriot Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
Borrower, which information includes the name and address of Borrower and other
information that will allow such Lender to identify Borrower in accordance with
the Act.

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

CARROLS CORPORATION,

a Delaware corporation

By:  

/s/ Joseph A. Zirkman

   

Joseph A. Zirkman,

   

Vice President

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Agent and as a Lender

By:

 

/s/ Robert L. Mendoza

Name:

 

Robert L. Mendoza

Title:

 

Vice President

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndications Agent and as a Lender

By:  

/s/ Jay Goldstein

Name:

 

Jay Goldstein

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Charles J. Johnson

Name:

 

Charles J. Johnson

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION

By:  

/s/ Brian J. Roach

Name:

 

Brian J. Roach

Title:

 

Managing Director

By:  

/s/ John R. Shrewsberry

Name:

 

John R. Shrewsberry

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL

ASSOCIATION

By:  

/s/ Richard E. Anglin III

Name:

 

Richard E. Anglin III

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

MANUFACTURERS AND TRADERS TRUST

COMPANY

By:  

/s/ Timothy P. McDovitt

Name:

 

Timothy P. McDovitt

Title:

 

Vice President

 



--------------------------------------------------------------------------------

The undersigned hereby join in this Agreement to evidence their consent to
execution by Borrower of this Agreement, to confirm that each Loan Document now
or previously executed by the undersigned applies and shall continue to apply to
this Agreement, to acknowledge that without such consent and confirmation, Agent
and Lenders would not execute this Agreement and to join in the notice pursuant
to Tex. Bus. & Comm. Code §26.02 set forth above.

 

CARROLS HOLDINGS CORPORATION, a Delaware corporation, CARROLS REALTY HOLDINGS
CORP., a Delaware corporation, and CARROLS REALTY I CORP., a Delaware
corporation, POLLO FRANCHISE, INC., a Florida corporation, and POLLO OPERATIONS,
INC., a Florida corporation, TACO CABANA, INC., a Delaware corporation, T.C.
MANAGEMENT, INC., a Delaware corporation, and TP

ACQUISITION CORP., a Texas corporation

By:   /s/ Joseph A. Zirkman    

Joseph A. Zirkman, Vice President

GET REAL, INC.,

a Delaware corporation

By:

 

/s/ Julio Murillo

   

Julio Murillo,

   

Vice President

TEXAS TACO CABANA, L.P.,

a Texas limited partnership

By:

 

T.C. Management, Inc.,

    a Delaware corporation, General Partner    

By:

 

/s/ Joseph A. Zirkman

       

Joseph A. Zirkman, Vice President

 



--------------------------------------------------------------------------------

 

SCHEDULE I

 

NAME

--------------------------------------------------------------------------------

   REVOLVING LOAN
COMMITMENTS


--------------------------------------------------------------------------------

   TERM LOANS B


--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

   $ 11,000,000    $ 220,000,000

Wachovia Bank, National Association

   $ 10,000,000    $ 0

Bank of America, N.A.

   $ 8,000,000    $ 0

SunTrust Bank

   $ 8,000,000    $ 0

Manufacturers and Traders Trust Company

   $ 8,000,000    $ 0

Wells Fargo Bank, National Association

   $ 5,000,000    $ 0

 

1



--------------------------------------------------------------------------------

 

SCHEDULE II

 

Addresses for Notices

 

Borrower:

          968 James Street      Syracuse, New York 13203      Attention: Mr.
Alan Vituli      Telecopy No.: (315) 425-8874

JPMorgan Chase Bank, N.A.:

          712 Main Street      Houston, Texas 77002      Attention: Manager,
Corporate Division      Telecopy No.: (713) 216-6710

Wachovia Bank, National Association:

          One Wachovia Center, 6th Floor      301 South College Street     
Charlotte, NC 28288-0760      Attention: Trey Anglin      Fax Number:
704-383-6647

Bank of America, N.A.:

          600 Peachtree Street, NE      GA1-006-13-20      Atlanta, GA 30308  
   Attention: Bill Tucker      Fax Number: ###-##-####

SunTrust Bank:

          303 Peachtree Street, 2nd Floor      Atlanta, GA 30308      Attention:
Aimee Connolly      Fax Number: 404-588-7189

 

1



--------------------------------------------------------------------------------

Manufacturers and Traders Trust Company:

          101 S. Salina St.      Syracuse, NY 13202      Attention: Timothy
McDevitt      Fax Number: 315-424-6777

Wells Fargo Bank, National Association:

          5938 Priestly Drive      Carlsbad, CA 92008      Attention: Brian J.
Roach      Fax Number: 760-918-2727

 

2



--------------------------------------------------------------------------------

 

Schedule 6.7

 

Borrower and its Subsidiaries file their tax returns on a consolidated basis
with Carrols Holdings. Carrols Holdings has determined that it should have
requested permission from the Internal Revenue Service (the “IRS”) in order for
Carrols Holdings and its Subsidiaries to file consolidated federal income tax
returns for certain prior taxable years. Accordingly, Carrols Holdings will file
a ruling request with the IRS requesting such permission. If such request is
denied, Borrower believes that Borrower could still properly have filed a
consolidated return with the Taco Cabana Subsidiaries and the Pollo
Subsidiaries, but this result is uncertain. If the IRS were to successfully
challenge the inclusion of those Subsidiaries in Borrower’s consolidated tax
return, Borrower estimates that it would owe back taxes in an aggregate amount
ranging from approximately $5 million to approximately $15 million plus interest
(tax-effected) ranging from approximately $1 million to approximately $3
million. In such event, Borrower would have net operating loss carryforwards
that could be utilized to offset future taxable income of the Borrower, and only
the interest would negatively impact Borrower’s earnings.

 

1



--------------------------------------------------------------------------------

 

[LETTERHEAD OF THE BORROWER]

 

REQUEST FOR EXTENSION OF CREDIT

 

                            , 200    

 

JMorgan Chase Bank, N.A., as Agent

712 Main Street

Houston, Texas 77002

Attention: Manager, Franchise and Trademark Finance Division

 

Gentlemen:

 

The undersigned hereby certifies that he is the
                                                          of CARROLS
CORPORATION, a Delaware corporation (the “Company”), and that as such he is
authorized to execute this Request for Extension of Credit (the “Request”) on
behalf of the Company pursuant to the Loan Agreement (as it may be amended,
supplemented or restated from time to time, the “Agreement”) dated as of
December 15, 2004, by and among the Company, JPMorgan Chase Bank, N.A., as
Agent, and the Lenders therein named. The (check one) [            ] Revolving
Loan [            ] Letter of Credit being requested hereby is to be in the
amount set forth in (b) below and is requested to be made on             , which
is a Business Day. The undersigned further certifies, represents and warrants
that to his knowledge, after due inquiry (each capitalized term used herein
having the same meaning given to it in the Agreement unless otherwise specified
herein):

 

  (a) As of the date hereof:

 

(1)

  

The aggregate outstanding amount of Revolving Loan Obligations is:

   $                     

(2)

   The Letter of Credit Liabilities as of the date hereof, before giving effect
to the Letter of Credit, if any, requested hereby, is:    $                     

(3)

   The aggregate unused Revolving Loan Commitments of all Lenders [$50,000,000
minus the amount in (a)(1) above], if positive, is:    $                     

 

  (b)

If and only if the aggregate unused Revolving Loan Commitments of all Lenders is
positive, the Company hereby requests under this Request a Revolving Loan or

 

EXHIBIT A



--------------------------------------------------------------------------------

 

Letter of Credit (as indicated above) in the amount of $                        
(which is no more than the aggregate unused Revolving Loan Commitments of all
Lenders).

 

  (c) If a Letter of Credit is requested hereby, it should be issued for the
benefit of ___________________________________ and should have an expiration
date of ____________________ (which date is no later than one year from the
proposed date of issuance) and any special language to be incorporated into such
Letter of Credit is attached hereto. The sum of the face amount of the requested
Letter of Credit plus the Letter of Credit Liabilities as the date hereof as
specified in item 2 above does not exceed $20,000,000.

 

  (d) The representations and warranties made in each Loan Document are true and
correct in all material respects on and as of the time of delivery hereof, with
the same force and effect as if made on and as of the time of delivery hereof.

 

  (e) No material adverse change in the assets, liabilities, financial
condition, business or affairs of the Company or any of the other Obligors has
occurred.

 

  (f) No Default or Event of Default has occurred and is continuing.

 

  (g) To the best knowledge of the undersigned, if the financial covenants under
Section 7.3 of the Agreement were required to be calculated and satisfied as of
the date of the borrowing or issuance requested hereby, the Company would be in
compliance with such covenants.

 

Thank you for your attention to this matter.

 

Very truly yours,   [SIGNATURE OF AUTHORIZED OFFICER]

 

2



--------------------------------------------------------------------------------

 

RATE DESIGNATION NOTICE

 

CARROLS CORPORATION, JPMorgan Chase Bank, N.A., as Agent, and certain financial
institutions executed and delivered that certain Loan Agreement (as amended,
supplemented and restated, the “Loan Agreement”) dated as of December 15, 2004.
Any term used herein and not otherwise defined herein shall have the meaning
herein ascribed to it in the Loan Agreement. In accordance with the Loan
Agreement, Borrower hereby notifies Agent of the exercise of an Interest Option.

 

A. Type of Loan The Loans with respect to which this Rate Designation Notice is
being given are (check one):

 

  ¨ Term Loans B

 

  ¨ Revolving Loans

 

B. Current borrowings

 

  1. Interest Options now in effect:                     

 

  2. Amounts: $                     

 

  3. Expiration of current Interest Periods, if applicable:                     

 

C. Proposed election

 

  1. Total Amount: $                     

 

  2. Date Interest Option is to be effective:                     

 

  3. Interest Option to be applicable (check one):

 

  ¨ Base Rate

 

  ¨ Eurodollar Rate

 

  4. Interest Period:     [months] [days] (if available and if applicable)

 

EXHIBIT B



--------------------------------------------------------------------------------

Borrower represents and warrants that the Interest Option and Interest Period
selected above comply with all provisions of the Interest Rate Agreement and
that there exists no Event of Default or any event which, with the passage of
time, the giving of notice or both, would be an Event of Default.

 

Date:                                 

 

CARROLS CORPORATION,

a Delaware corporation

By:    

Name:

   

Title:

   

 

2



--------------------------------------------------------------------------------

 

TERM NOTE B

 

Houston, Texas

 

$                        

                          , 200    

 

FOR VALUE RECEIVED, CARROLS CORPORATION (together with its permitted successors,
herein called “Maker”), a Delaware corporation, promises to pay to the order of
                                                          (“Payee”), at the
principal office of JPMorgan Chase Bank, N.A., 712 Main Street, Houston, Harris
County, Texas 77002, in immediately available funds and in lawful money of the
United States of America, the principal sum of
                                         Dollars ($                    ) (or the
unpaid balance of all principal advanced against this note, if that amount is
less), together with interest on the unpaid principal balance of this note from
time to time outstanding at the rate or rates provided in that certain Loan
Agreement (as amended, supplemented, restated or replaced from time to time, the
“Loan Agreement”) dated as of December 15, 2004 among Maker, certain signatory
banks named therein (including the Payee) and JPMorgan Chase Bank, N.A., as
Agent; provided, that for the full term of this note the interest rate produced
by the aggregate of all sums paid or agreed to be paid to the holder of this
note for the use, forbearance or detention of the debt evidenced hereby
(including, but not limited to, all interest on this note at the Stated Rate
plus the Additional Interest) shall not exceed the Ceiling Rate. Any term
defined in the Loan Agreement which is used in this note and which is not
otherwise defined in this note shall have the meaning ascribed to it in the Loan
Agreement.

 

1. Loan Agreement; Advances; Security. This note has been issued pursuant to the
terms of the Loan Agreement, and is one of the Term Notes B referred to in the
Loan Agreement. Advances against this note by Payee or any other holder hereof
shall be governed by the terms and provisions of the Loan Agreement. Reference
is hereby made to the Loan Agreement for all purposes. Payee is entitled to the
benefits of and security provided for in the Loan Agreement. The unpaid
principal balance of this note at any time shall be the total of all amounts
lent or advanced against this note less the amount of all payments or permitted
prepayments made on this note and by or for the account of Maker. All loans and
advances and all payments and permitted prepayments made hereon may be endorsed
by the holder of this note on a schedule which may be attached hereto (and
thereby made a part hereof for all purposes) or otherwise recorded in the
holder’s records; provided, that any failure to make notation of (a) any advance
shall not cancel, limit or otherwise affect Maker’s obligations or any holder’s
rights with respect to that advance, or (b) any payment or permitted prepayment
of principal shall not cancel, limit or otherwise affect Maker’s entitlement to
credit for that payment as of the date received by the holder.

 

2. Mandatory Payments of Principal and Interest.

 

(a) Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable on the Interest Payment Dates.

 

EXHIBIT C



--------------------------------------------------------------------------------

(b) The principal of this note shall be due and payable in quarterly
installments as provided in Section 3.2(c) of the Loan Agreement.

 

(c) All payments hereon made pursuant to this Paragraph shall be applied first
to accrued interest, the balance to principal.

 

(d) If any payment provided for in this note shall become due on a day other
than a Business Day, such payment may be made on the next succeeding Business
Day (unless the result of such extension of time would be to extend the date for
such payment into another calendar month or beyond the Advance Loan Maturity
Date, and in either such event such payment shall be made on the Business Day
immediately preceding the day on which such payment would otherwise have been
due), and such extension (or reduction) of time shall in such case be included
in the computation of interest on this note.

 

(e) The Loan Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.

 

3. Default. The Loan Agreement provides for the acceleration of the maturity of
this note and other rights and remedies upon the occurrence of certain events
specified therein.

 

4. Waivers by Maker and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or to maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.

 

5. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.

 

6. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO NEW
YORK’S PRINCIPLES OF CONFLICTS OF LAW) AND THE UNITED STATES OF AMERICA FROM
TIME TO TIME IN EFFECT.

 

7. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and assigns of Maker and
Payee.

 

2



--------------------------------------------------------------------------------

8. Records of Payments. The records of Payee shall be prima facie evidence of
the amounts owing on this note.

 

9. Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this note shall not be affected
thereby, and this note shall be liberally construed so as to carry out the
intent of the parties to it.

 

10. Business Loans. Maker warrants and represents to Payee and all other holders
of this note that all loans evidenced by this note are and will be for business,
commercial, investment or other similar purpose and not primarily for personal,
family, household or agricultural use, as such terms are used in the Texas
Finance Code.

 

CARROLS CORPORATION,

a Delaware corporation

By:    

Name:

   

Title:

   

 

3



--------------------------------------------------------------------------------

 

REVOLVING NOTE

 

Houston, Texas

 

$                        

                          , 200    

 

FOR VALUE RECEIVED, CARROLS CORPORATION (together with its permitted successors,
herein called “Maker”), a Delaware corporation, promises to pay to the order
                                                          (“Payee”), at the
principal office of JPMorgan Chase Bank, N.A., 712 Main Street, Houston, Harris
County, Texas 77002, in immediately available funds and in lawful money of the
United States of America, the principal sum of
                                         Dollars ($                    ) (or the
unpaid balance of all principal advanced against this note, if that amount is
less), together with interest on the unpaid principal balance of this note from
time to time outstanding at the rate or rates provided in that certain Loan
Agreement (as amended, supplemented, restated or replaced from time to time, the
“Loan Agreement”) dated as of December 15, 2004 among Maker, certain signatory
banks named therein (including the Payee) and JPMorgan Chase Bank, N.A., as
Agent; provided, that for the full term of this note the interest rate produced
by the aggregate of all sums paid or agreed to be paid to the holder of this
note for the use, forbearance or detention of the debt evidenced hereby
(including, but not limited to, all interest on this note at the Stated Rate
plus the Additional Interest) shall not exceed the Ceiling Rate. Any term
defined in the Loan Agreement which is used in this note and which is not
otherwise defined in this note shall have the meaning ascribed to it in the Loan
Agreement.

 

1. Loan Agreement; Advances; Security. This note has been issued pursuant to the
terms of the Loan Agreement, and is one of the Revolving Notes referred to in
the Loan Agreement. Advances against this note by Payee or any other holder
hereof shall be governed by the terms and provisions of the Loan Agreement.
Reference is hereby made to the Loan Agreement for all purposes. Payee is
entitled to the benefits of and security provided for in the Loan Agreement. The
unpaid principal balance of this note at any time shall be the total of all
amounts lent or advanced against this note less the amount of all payments or
permitted prepayments made on this note and by or for the account of Maker. All
loans and advances and all payments and permitted prepayments made hereon may be
endorsed by the holder of this note on a schedule which may be attached hereto
(and thereby made a part hereof for all purposes) or otherwise recorded in the
holder’s records; provided, that any failure to make notation of (a) any advance
shall not cancel, limit or otherwise affect Maker’s obligations or any holder’s
rights with respect to that advance, or (b) any payment or permitted prepayment
of principal shall not cancel, limit or otherwise affect Maker’s entitlement to
credit for that payment as of the date received by the holder.

 

2. Mandatory Payments of Principal and Interest.

 

(a) Accrued and unpaid interest on the unpaid principal balance of this note
shall be due and payable on the Interest Payment Dates.

 

EXHIBIT D



--------------------------------------------------------------------------------

(b) On the Revolving Loan Maturity Date, the entire unpaid principal balance of
this note and all accrued and unpaid interest on the unpaid principal balance of
this note shall be finally due and payable.

 

(c) All payments hereon made pursuant to this Paragraph shall be applied first
to accrued interest, the balance to principal.

 

(d) If any payment provided for in this note shall become due on a day other
than a Business Day, such payment may be made on the next succeeding Business
Day (unless the result of such extension of time would be to extend the date for
such payment into another calendar month or beyond the Revolving Loan Maturity
Date, and in either such event such payment shall be made on the Business Day
immediately preceding the day on which such payment would otherwise have been
due), and such extension (or reduction) of time shall in such case be included
in the computation of interest on this note.

 

(e) The Loan Agreement provides for required prepayments of the indebtedness
evidenced hereby upon terms and conditions specified therein.

 

3. Default. The Loan Agreement provides for the acceleration of the maturity of
this note and other rights and remedies upon the occurrence of certain events
specified therein.

 

4. Waivers by Maker and Others. Except to the extent, if any, that notice of
default is expressly required herein or in any of the other Loan Documents,
Maker and any and all co-makers, endorsers, guarantors and sureties severally
waive notice (including, but not limited to, notice of intent to accelerate and
notice of acceleration, notice of protest and notice of dishonor), demand,
presentment for payment, protest, diligence in collecting and the filing of suit
for the purpose of fixing liability and consent that the time of payment hereof
may be extended and re-extended from time to time without notice to any of them.
Each such person agrees that his, her or its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or to maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.

 

5. Paragraph Headings. Paragraph headings appearing in this note are for
convenient reference only and shall not be used to interpret or limit the
meaning of any provision of this note.

 

6. Choice of Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE APPLICABLE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO NEW
YORK’S PRINCIPLES OF CONFLICTS OF LAW) AND THE UNITED STATES OF AMERICA FROM
TIME TO TIME IN EFFECT.

 

7. Successors and Assigns. This note and all the covenants and agreements
contained herein shall be binding upon, and shall inure to the benefit of, the
respective legal representatives, heirs, successors and assigns of Maker and
Payee.

 

2



--------------------------------------------------------------------------------

8. Records of Payments. The records of Payee shall be prima facie evidence of
the amounts owing on this note.

 

9. Severability. If any provision of this note is held to be illegal, invalid or
unenforceable under present or future laws, the legality, validity and
enforceability of the remaining provisions of this note shall not be affected
thereby, and this note shall be liberally construed so as to carry out the
intent of the parties to it.

 

10. Revolving Loan. Subject to the terms and provisions of the Loan Agreement,
Maker may use all or any part of the credit provided to be evidenced by this
note at any time before the Revolving Loan Maturity Date. Maker may borrow,
repay and reborrow hereunder, and except as set forth in the Loan Agreement
there is no limitation on the number of advances made hereunder. Maker and Payee
agree pursuant to Chapter 346 (“Chapter 346”) of the Texas Finance Code, that
Chapter 346 (which relates to open-end line of credit revolving loan accounts)
shall not apply to this note or any Revolving Loan Obligation hereunder and that
neither this note nor any Revolving Loan Obligation hereunder shall be governed
by Chapter 346 or subject to its provisions in any manner whatsoever.

 

11. Business Loans. Maker warrants and represents to Payee and all other holders
of this note that all loans evidenced by this note are and will be for business,
commercial, investment or other similar purpose and not primarily for personal,
family, household or agricultural use, as such terms are used in the Texas
Finance Code.

 

CARROLS CORPORATION,

a Delaware corporation

By:    

Name:

   

Title:

   

 

3



--------------------------------------------------------------------------------

 

ASSIGNMENT AND ACCEPTANCE

 

Dated:                         

 

Reference is made to the Loan Agreement dated as of December 15, 2004 (as
restated, amended, modified, supplemented and in effect from time to time, the
“Loan Agreement”), among Carrols Corporation, a Delaware corporation (the
“Company”), the Lenders named therein, and JPMorgan Chase Bank, N.A., as Agent
(the “Agent”). Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Loan Agreement. This Assignment
and Acceptance, between the Assignor (as defined and set forth on Schedule I
hereto and made a part hereof) and the Assignee (as defined and set forth on
Schedule I hereto and made a part hereof) is dated as of the Effective Date (as
set forth on Schedule I hereto and made a part hereof).

 

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, an undivided interest (the “Assigned Interest”) in and to all the
Assignor’s rights and obligations under the Loan Agreement respecting those, and
only those, credit facilities contained in the Loan Agreement as are set forth
on Schedule I (collectively, the “Assigned Facilities,” individually, an
“Assigned Facility”), in a principal amount for each Assigned Facility as set
forth on Schedule I.

 

2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Company or its Subsidiaries or the performance or observance by the
Company or its Subsidiaries of any of its respective obligations under the Loan
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto; and (iii) attaches the Note(s) held by it evidencing the
Assigned Facility or Facilities, as the case may be, and requests that the Agent
exchange such Note(s) for a new Note or Notes payable to the Assignor (if the
Assignor has retained any interest in the Assigned Facility or Facilities) and a
new Note or Notes payable to the Assignee in the respective amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Effective Date).

 

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (ii) confirms that it has received a
copy of the Loan Agreement, together with copies of the financial statements
referred to in Section 6.2 thereof, or if later, the most recent financial
statements delivered pursuant to Section 7.2 thereof, and such other documents
and information as it has deemed appropriate to make its own credit analysis;
(iii) agrees that it will, independently and without reliance upon the Agent,
the Assignor or any

 

EXHIBIT E



--------------------------------------------------------------------------------

other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement; (iv) appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Agreement as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; (v) agrees that
it will be bound by the provisions of the Loan Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Loan
Agreement are required to be performed by it as a Lender; (vi) if the Assignee
is organized under the laws of a jurisdiction outside the United States,
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying as to the Assignee’s exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Loan
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such tax at a rate reduced by an applicable tax treaty,
and (vii) has supplied the information requested on the administrative
questionnaire attached hereto as Exhibit A.

 

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent for acceptance by it and the Company and recording by the
Agent pursuant to Section 11.6 of the Loan Agreement, effective as of the
Effective Date (which Effective Date shall, unless otherwise agreed to by the
Agent, be at least five Business Days after the execution of this Assignment and
Acceptance).

 

5. Upon such acceptance and recording, from and after the Effective Date, the
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee,
whether such amounts have accrued prior to the Effective Date or accrue
subsequent to the Effective Date. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date by
the Agent or with respect to the making of this assignment directly between
themselves.

 

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Loan Agreement and, to the extent provided in this Assignment and Acceptance,
have the rights and obligations of a Lender thereunder, and (ii) the Assignor
shall, to the extent provided in this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Loan Agreement.

 

7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers on
Schedule I hereto.

 

2



--------------------------------------------------------------------------------

 

Schedule I to Assignment and Acceptance

 

Legal Name of Assignor:                                         

 

Legal Name of Assignee:                                      
                      

 

Effective Date of Assignment:                              

 

Assigned Facilities

--------------------------------------------------------------------------------

   Principal
Amount (or, with
respect to Letters
of Credit, face
amount) Assigned


--------------------------------------------------------------------------------

  

Percentage Assigned of Each
Facility (to at least 8
decimals) (Shown as a
percentage of aggregate
original principal amount
[or, with respect to Letters
Credit, face amount]

of all Lenders)

--------------------------------------------------------------------------------

 

Term Loans B:

   $                                %

Revolving Loan Commitments:

   $                                %

Revolving Loans:

   $                                %

Letter of Credit participation interests

   $                                %

 

    , as Assignor    

By:

       

Name:

       

Title:

       

 



--------------------------------------------------------------------------------

  as Assignee

By:

   

Name:

   

Title:

   

 

CARROLS CORPORATION,

a Delaware corporation

By:

   

Name:

   

Title:

   

 

2



--------------------------------------------------------------------------------

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Agent

By:

   

Name:

   

Title:

   

 

3



--------------------------------------------------------------------------------

 

COMPLIANCE CERTIFICATE

 

The undersigned hereby certifies that he is the                      of CARROLS
CORPORATION, a Delaware corporation (the “Borrower”), and that as such he is
authorized to execute this certificate on behalf of the Borrower pursuant to the
Loan Agreement (the “Agreement”) dated as of December 15, 2004, by and among the
Borrower, JPMORGAN CHASE BANK, N.A., as Agent, a national banking association,
and the lenders therein named; and that a review of the Borrower and the other
Obligors has been made under his supervision with a view to determining whether
the Borrower and the other Obligors have fulfilled all of their respective
obligations under the Agreement, the Notes and the other Loan Documents; and on
behalf of the Borrower further certifies, represents and warrants that to his
knowledge, after due inquiry (each capitalized term used herein having the same
meaning given to it in the Agreement unless otherwise specified):

 

(a) The Borrower and the other Obligors have fulfilled, in all material
respects, their respective obligations under the Agreement, the Notes and the
other Loan Documents.

 

(b) The representations and warranties made in each Loan Document are true and
correct in all material respects on and as of the time of delivery hereof, with
the same force and effect as if made on and as of the time of delivery hereof.

 

(c) The financial statements delivered to the Agent concurrently with this
Compliance Certificate have been prepared in accordance with GAAP consistently
followed throughout the period indicated and fairly present the financial
condition and results of operations of the applicable Persons as at the end of,
and for, the period indicated (subject, in the case of Quarterly Financial
Statements and monthly statements of income and cash flow, to normal changes
resulting from year-end adjustments).

 

(d) No Default or Event of Default has occurred and is continuing. In this
regard, the compliance with the provisions of Section 7.3 is as follows (the
calculations of these ratios are set forth on the attached Schedule 1):

 

  (i) Section 7.3(a) – Senior Leverage Ratio

 

Actual

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

             to 1.00

               to 1.00

 

  (ii) Section 7.3(b) – Total Leverage Ratio

 

Actual

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

             to 1.00

               to 1.00

 

EXHIBIT F



--------------------------------------------------------------------------------

  (iii) Section 7.3(c) — Fixed Charge Coverage Ratio

 

Actual

--------------------------------------------------------------------------------

  

Required

--------------------------------------------------------------------------------

             to 1.00

           1.10 to 1.00

 

(e) No material adverse change in the assets, liabilities, financial condition,
business or affairs of the Borrower or any of the other Obligors has occurred
since the Effective Date.

 

DATED as of                                 .

 

  [SIGNATURE OF AUTHORIZED OFFICER]

 

2